UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.1%) Walt Disney Co. 328,308 26,288 * Amazon.com Inc. 74,957 25,225 Comcast Corp. Class A 491,333 24,576 Home Depot Inc. 283,706 22,450 McDonald's Corp. 199,462 19,553 Twenty-First Century Fox Inc. Class A 391,724 12,523 * priceline.com Inc. 10,501 12,516 Ford Motor Co. 794,575 12,395 Time Warner Inc. 180,166 11,770 Starbucks Corp. 152,641 11,201 NIKE Inc. Class B 150,104 11,087 Lowe's Cos. Inc. 210,682 10,302 General Motors Co. 262,528 9,036 TJX Cos. Inc. 143,138 8,681 Target Corp. 127,173 7,695 Time Warner Cable Inc. 55,985 7,680 * DIRECTV 95,591 7,305 CBS Corp. Class B 111,143 6,869 Viacom Inc. Class B 80,399 6,833 Yum! Brands Inc. 89,162 6,722 Johnson Controls Inc. 134,022 6,342 Macy's Inc. 74,486 4,416 VF Corp. 70,868 4,385 * Netflix Inc. 12,079 4,252 Delphi Automotive plc 56,048 3,803 Omnicom Group Inc. 51,975 3,773 * Discovery Communications Inc. Class A 44,700 3,697 * AutoZone Inc. 6,782 3,643 Wynn Resorts Ltd. 16,293 3,620 * Chipotle Mexican Grill Inc. Class A 6,278 3,566 * Michael Kors Holdings Ltd. 36,140 3,371 Carnival Corp. 88,640 3,356 * Dollar General Corp. 59,663 3,310 * O'Reilly Automotive Inc. 21,568 3,200 Ross Stores Inc. 43,423 3,107 Starwood Hotels & Resorts Worldwide Inc. 38,711 3,081 Harley-Davidson Inc. 44,527 2,966 * Bed Bath & Beyond Inc. 42,864 2,949 BorgWarner Inc. 45,602 2,803 L Brands Inc. 48,868 2,774 Coach Inc. 55,763 2,769 Mattel Inc. 68,383 2,743 Genuine Parts Co. 30,876 2,682 Marriott International Inc. Class A 44,424 2,489 Whirlpool Corp. 15,473 2,313 Kohl's Corp. 40,613 2,307 * Dollar Tree Inc. 42,116 2,198 Gap Inc. 53,510 2,144 * CarMax Inc. 45,191 2,115 PVH Corp. 16,311 2,035 * TripAdvisor Inc. 22,413 2,030 Tractor Supply Co. 28,141 1,988 Tiffany & Co. 22,303 1,921 Ralph Lauren Corp. Class A 11,935 1,921 Wyndham Worldwide Corp. 25,696 1,882 Nordstrom Inc. 28,636 1,788 * News Corp. Class A 100,231 1,726 * Mohawk Industries Inc. 12,334 1,677 Newell Rubbermaid Inc. 56,089 1,677 H&R Block Inc. 55,157 1,665 Scripps Networks Interactive Inc. Class A 21,881 1,661 Comcast Corp. 33,914 1,654 Expedia Inc. 20,813 1,509 Staples Inc. 132,530 1,503 Interpublic Group of Cos. Inc. 85,909 1,473 Best Buy Co. Inc. 55,378 1,463 Harman International Industries Inc. 13,581 1,445 PetSmart Inc. 20,749 1,429 Lennar Corp. Class A 35,569 1,409 Garmin Ltd. 25,000 1,382 PulteGroup Inc. 69,907 1,342 Darden Restaurants Inc. 26,211 1,330 Goodyear Tire & Rubber Co. 50,143 1,310 Hasbro Inc. 23,105 1,285 Gannett Co. Inc. 45,525 1,257 DR Horton Inc. 56,755 1,229 * Fossil Group Inc. 9,812 1,144 Family Dollar Stores Inc. 19,556 1,134 GameStop Corp. Class A 23,921 983 Leggett & Platt Inc. 27,981 913 * Urban Outfitters Inc. 21,740 793 Cablevision Systems Corp. Class A 44,068 743 International Game Technology 49,978 703 * AutoNation Inc. 13,049 695 Graham Holdings Co. Class B 900 633 Consumer Staples (9.7%) Procter & Gamble Co. 546,394 44,039 Coca-Cola Co. 763,509 29,517 Philip Morris International Inc. 319,417 26,151 PepsiCo Inc. 306,734 25,612 Wal-Mart Stores Inc. 326,013 24,917 CVS Caremark Corp. 238,174 17,830 Altria Group Inc. 401,952 15,045 Mondelez International Inc. Class A 343,244 11,859 Walgreen Co. 176,502 11,654 Colgate-Palmolive Co. 175,838 11,407 Costco Wholesale Corp. 88,553 9,890 Kimberly-Clark Corp. 76,386 8,422 Kraft Foods Group Inc. 119,993 6,732 General Mills Inc. 125,969 6,528 Archer-Daniels-Midland Co. 133,139 5,777 Kroger Co. 103,973 4,538 Sysco Corp. 118,285 4,274 Lorillard Inc. 73,025 3,949 Whole Foods Market Inc. 75,028 3,805 Estee Lauder Cos. Inc. Class A 51,392 3,437 Mead Johnson Nutrition Co. 40,690 3,383 Reynolds American Inc. 63,137 3,373 Kellogg Co. 51,793 3,248 Hershey Co. 30,218 3,155 Brown-Forman Corp. Class B 32,525 2,917 * Constellation Brands Inc. Class A 33,722 2,865 Beam Inc. 33,420 2,784 * Keurig Green Mountain Inc. 26,068 2,753 ConAgra Foods Inc. 84,802 2,631 Tyson Foods Inc. Class A 54,031 2,378 Clorox Co. 25,928 2,282 Coca-Cola Enterprises Inc. 47,760 2,281 Dr Pepper Snapple Group Inc. 39,618 2,158 JM Smucker Co. 20,828 2,025 * Monster Beverage Corp. 27,463 1,907 McCormick & Co. Inc. 26,343 1,890 Molson Coors Brewing Co. Class B 31,710 1,866 Safeway Inc. 46,210 1,707 Campbell Soup Co. 35,830 1,608 Hormel Foods Corp. 27,400 1,350 Avon Products Inc. 87,243 1,277 Energy (10.1%) Exxon Mobil Corp. 870,867 85,066 Chevron Corp. 384,697 45,744 Schlumberger Ltd. 263,393 25,681 ConocoPhillips 247,050 17,380 Occidental Petroleum Corp. 160,375 15,282 EOG Resources Inc. 54,929 10,775 Halliburton Co. 171,795 10,117 Phillips 66 118,593 9,139 Anadarko Petroleum Corp. 101,466 8,600 National Oilwell Varco Inc. 86,653 6,748 Apache Corp. 79,484 6,593 Baker Hughes Inc. 88,040 5,724 Valero Energy Corp. 107,415 5,704 Williams Cos. Inc. 137,810 5,592 Pioneer Natural Resources Co. 28,730 5,377 Devon Energy Corp. 77,408 5,181 Marathon Petroleum Corp. 59,424 5,172 Noble Energy Inc. 72,366 5,141 Marathon Oil Corp. 140,944 5,006 Spectra Energy Corp. 135,471 5,004 Hess Corp. 55,111 4,568 Kinder Morgan Inc. 134,724 4,377 * Southwestern Energy Co. 71,453 3,288 EQT Corp. 30,282 2,937 Cabot Oil & Gas Corp. 84,676 2,869 Transocean Ltd. 67,873 2,806 Range Resources Corp. 32,786 2,720 * Cameron International Corp. 43,575 2,692 Chesapeake Energy Corp. 101,327 2,596 ONEOK Inc. 42,124 2,496 Ensco plc Class A 47,275 2,495 * FMC Technologies Inc. 47,356 2,476 Helmerich & Payne Inc. 21,487 2,311 Murphy Oil Corp. 34,566 2,173 CONSOL Energy Inc. 45,789 1,829 Noble Corp. plc 51,051 1,671 Tesoro Corp. 26,684 1,350 Nabors Industries Ltd. 52,606 1,297 Denbury Resources Inc. 71,492 1,173 QEP Resources Inc. 36,468 1,074 Peabody Energy Corp. 55,275 903 * Newfield Exploration Co. 27,011 847 * Rowan Cos. plc Class A 24,886 838 Diamond Offshore Drilling Inc. 14,311 698 Financials (16.4%) Wells Fargo & Co. 964,933 47,996 JPMorgan Chase & Co. 763,086 46,327 * Berkshire Hathaway Inc. Class B 328,209 41,016 Bank of America Corp. 2,129,752 36,632 Citigroup Inc. 611,846 29,124 American Express Co. 184,353 16,597 US Bancorp 367,174 15,737 American International Group Inc. 294,964 14,751 Goldman Sachs Group Inc. 84,782 13,892 MetLife Inc. 226,837 11,977 Simon Property Group Inc. 63,301 10,381 PNC Financial Services Group Inc. 107,876 9,385 Capital One Financial Corp. 115,323 8,898 Morgan Stanley 283,171 8,827 Bank of New York Mellon Corp. 228,574 8,066 BlackRock Inc. 25,353 7,973 Prudential Financial Inc. 93,233 7,892 ACE Ltd. 67,719 6,708 American Tower Corporation 79,557 6,513 Charles Schwab Corp. 235,913 6,448 State Street Corp. 87,105 6,058 Travelers Cos. Inc. 71,067 6,048 Aflac Inc. 91,917 5,795 BB&T Corp. 143,757 5,775 Discover Financial Services 95,033 5,530 Marsh & McLennan Cos. Inc. 110,515 5,448 Aon plc 60,939 5,136 Allstate Corp. 89,976 5,091 Crown Castle International Corp. 67,554 4,984 Public Storage 29,089 4,901 CME Group Inc. 63,410 4,693 IntercontinentalExchange Group Inc. 23,109 4,572 Franklin Resources Inc. 81,678 4,425 Chubb Corp. 49,554 4,425 T. Rowe Price Group Inc. 53,048 4,369 * Berkshire Hathaway Inc. Class A 23 4,309 SunTrust Banks Inc. 107,914 4,294 Ameriprise Financial Inc. 38,442 4,231 McGraw Hill Financial Inc. 54,847 4,185 Prologis Inc. 100,370 4,098 Fifth Third Bancorp 171,819 3,943 Equity Residential 67,432 3,910 Ventas Inc. 59,058 3,577 HCP Inc. 91,718 3,558 Boston Properties Inc. 30,702 3,516 Health Care REIT Inc. 58,303 3,475 Weyerhaeuser Co. 117,528 3,450 Vornado Realty Trust 34,957 3,445 Invesco Ltd. 87,371 3,233 M&T Bank Corp. 26,509 3,216 AvalonBay Communities Inc. 24,362 3,199 Hartford Financial Services Group Inc. 90,344 3,186 Regions Financial Corp. 286,613 3,184 Host Hotels & Resorts Inc. 152,242 3,081 Moody's Corp. 37,818 3,000 Northern Trust Corp. 45,248 2,967 Loews Corp. 61,894 2,726 Progressive Corp. 110,893 2,686 Lincoln National Corp. 52,725 2,672 KeyCorp 180,760 2,574 Principal Financial Group Inc. 55,114 2,535 General Growth Properties Inc. 105,205 2,315 SLM Corp. 86,237 2,111 Comerica Inc. 36,493 1,890 Unum Group 52,625 1,858 Kimco Realty Corp. 82,123 1,797 Leucadia National Corp. 63,639 1,782 * Genworth Financial Inc. Class A 100,034 1,774 Macerich Co. 28,091 1,751 XL Group plc Class A 55,526 1,735 Huntington Bancshares Inc. 168,723 1,682 * CBRE Group Inc. Class A 56,221 1,542 Plum Creek Timber Co. Inc. 35,515 1,493 Cincinnati Financial Corp. 29,895 1,455 Torchmark Corp. 17,799 1,401 * E*TRADE Financial Corp. 57,259 1,318 Zions Bancorporation 36,740 1,138 Legg Mason Inc. 21,336 1,046 People's United Financial Inc. 64,032 952 Assurant Inc. 14,609 949 Hudson City Bancorp Inc. 95,019 934 Apartment Investment & Management Co. Class A 29,092 879 NASDAQ OMX Group Inc. 23,395 864 Health Care (13.4%) Johnson & Johnson 570,029 55,994 Pfizer Inc. 1,286,293 41,316 Merck & Co. Inc. 592,559 33,640 * Gilead Sciences Inc. 309,920 21,961 Amgen Inc. 152,096 18,759 Bristol-Myers Squibb Co. 331,217 17,207 AbbVie Inc. 320,035 16,450 UnitedHealth Group Inc. 199,572 16,363 * Biogen Idec Inc. 47,618 14,565 Medtronic Inc. 202,026 12,433 Abbott Laboratories 310,835 11,970 * Express Scripts Holding Co. 156,572 11,757 Eli Lilly & Co. 198,448 11,681 * Celgene Corp. 81,881 11,431 Thermo Fisher Scientific Inc. 78,854 9,481 McKesson Corp. 46,335 8,181 Baxter International Inc. 109,358 8,046 Allergan Inc. 60,267 7,479 * Actavis plc 35,207 7,247 Covidien plc 90,978 6,701 * Alexion Pharmaceuticals Inc. 39,944 6,077 WellPoint Inc. 56,952 5,670 Aetna Inc. 73,043 5,476 Cardinal Health Inc. 69,355 4,853 Stryker Corp. 59,350 4,835 * Regeneron Pharmaceuticals Inc. 15,832 4,754 Cigna Corp. 55,066 4,611 Becton Dickinson and Co. 39,016 4,568 * Forest Laboratories Inc. 48,223 4,449 Perrigo Co. plc 26,902 4,161 Agilent Technologies Inc. 67,484 3,774 St. Jude Medical Inc. 57,208 3,741 * Mylan Inc. 75,234 3,674 * Boston Scientific Corp. 266,616 3,605 Humana Inc. 30,962 3,490 * Intuitive Surgical Inc. 7,725 3,383 * Vertex Pharmaceuticals Inc. 47,753 3,377 * Cerner Corp. 59,276 3,334 Zimmer Holdings Inc. 34,196 3,234 AmerisourceBergen Corp. Class A 46,424 3,045 Zoetis Inc. 100,700 2,914 * DaVita HealthCare Partners Inc. 35,826 2,467 CR Bard Inc. 15,729 2,328 * Waters Corp. 17,077 1,851 * Varian Medical Systems Inc. 20,749 1,743 * CareFusion Corp. 42,489 1,709 Quest Diagnostics Inc. 29,342 1,699 * Laboratory Corp. of America Holdings 17,068 1,676 * Edwards Lifesciences Corp. 21,543 1,598 * Hospira Inc. 33,654 1,455 DENTSPLY International Inc. 29,053 1,338 PerkinElmer Inc. 22,637 1,020 * Tenet Healthcare Corp. 19,404 831 Patterson Cos. Inc. 16,540 691 Industrials (10.7%) General Electric Co. 2,021,975 52,349 United Technologies Corp. 169,596 19,816 Boeing Co. 138,001 17,318 3M Co. 127,017 17,231 Union Pacific Corp. 91,777 17,223 Honeywell International Inc. 157,957 14,652 United Parcel Service Inc. Class B 143,099 13,935 Caterpillar Inc. 128,376 12,757 Emerson Electric Co. 141,800 9,472 Danaher Corp. 120,966 9,072 Lockheed Martin Corp. 54,499 8,896 FedEx Corp. 56,034 7,428 Precision Castparts Corp. 29,244 7,392 Eaton Corp. plc 95,606 7,182 General Dynamics Corp. 65,622 7,148 Deere & Co. 74,593 6,773 Illinois Tool Works Inc. 78,971 6,423 Raytheon Co. 63,382 6,262 Norfolk Southern Corp. 62,284 6,052 Delta Air Lines Inc. 171,071 5,928 CSX Corp. 203,417 5,893 Northrop Grumman Corp. 43,689 5,390 Cummins Inc. 34,944 5,206 PACCAR Inc. 71,635 4,831 Tyco International Ltd. 92,668 3,929 Waste Management Inc. 87,034 3,662 Parker Hannifin Corp. 30,090 3,602 Rockwell Automation Inc. 27,903 3,475 Southwest Airlines Co. 140,824 3,325 Pentair Ltd. 39,989 3,173 WW Grainger Inc. 12,313 3,111 Ingersoll-Rand plc 52,100 2,982 Dover Corp. 34,384 2,811 Fastenal Co. 54,882 2,707 Roper Industries Inc. 20,059 2,678 Stanley Black & Decker Inc. 31,289 2,542 Nielsen Holdings NV 56,945 2,541 AMETEK Inc. 48,986 2,522 Fluor Corp. 32,268 2,508 Kansas City Southern 22,349 2,281 Textron Inc. 57,163 2,246 Rockwell Collins Inc. 27,214 2,168 Flowserve Corp. 27,604 2,162 L-3 Communications Holdings Inc. 17,277 2,041 Pall Corp. 22,173 1,984 * Stericycle Inc. 17,164 1,950 Republic Services Inc. Class A 54,111 1,848 * Jacobs Engineering Group Inc. 26,482 1,682 Equifax Inc. 24,367 1,658 Expeditors International of Washington Inc. 40,660 1,611 * Quanta Services Inc. 43,569 1,608 Masco Corp. 71,219 1,582 CH Robinson Worldwide Inc. 29,780 1,560 Xylem Inc. 37,056 1,350 Snap-on Inc. 11,667 1,324 Cintas Corp. 20,202 1,204 Robert Half International Inc. 27,801 1,166 Joy Global Inc. 20,089 1,165 ADT Corp. 36,986 1,108 Pitney Bowes Inc. 40,481 1,052 Allegion plc 18,266 953 Iron Mountain Inc. 34,342 947 Ryder System Inc. 10,604 847 Dun & Bradstreet Corp. 7,796 775 Information Technology (18.6%) Apple Inc. 179,763 96,486 * Google Inc. Class A 56,884 63,398 Microsoft Corp. 1,522,241 62,397 International Business Machines Corp. 197,227 37,964 Oracle Corp. 697,812 28,547 QUALCOMM Inc. 340,713 26,869 Intel Corp. 1,001,880 25,858 Cisco Systems Inc. 1,038,025 23,262 Visa Inc. Class A 102,145 22,049 * Facebook Inc. Class A 344,200 20,735 MasterCard Inc. Class A 205,960 15,385 * eBay Inc. 234,681 12,964 Hewlett-Packard Co. 382,498 12,378 EMC Corp. 408,830 11,206 Texas Instruments Inc. 218,440 10,299 Accenture plc Class A 128,589 10,251 Automatic Data Processing Inc. 97,024 7,496 * Yahoo! Inc. 189,761 6,812 * Salesforce.com Inc. 113,368 6,472 * Cognizant Technology Solutions Corp. Class A 122,776 6,214 * Adobe Systems Inc. 93,930 6,175 Corning Inc. 280,919 5,849 * Micron Technology Inc. 214,461 5,074 Applied Materials Inc. 244,795 4,999 TE Connectivity Ltd. 82,755 4,983 Intuit Inc. 57,172 4,444 Western Digital Corp. 42,261 3,880 Seagate Technology plc 66,517 3,736 SanDisk Corp. 45,285 3,677 Broadcom Corp. Class A 111,450 3,508 Analog Devices Inc. 62,684 3,331 Fidelity National Information Services Inc. 58,641 3,134 * Alliance Data Systems Corp. 10,739 2,926 Motorola Solutions Inc. 45,468 2,923 Amphenol Corp. Class A 31,841 2,918 Xilinx Inc. 53,636 2,911 * Fiserv Inc. 51,134 2,899 Symantec Corp. 139,952 2,795 Paychex Inc. 65,125 2,774 * Juniper Networks Inc. 101,298 2,609 Xerox Corp. 224,820 2,540 NetApp Inc. 66,818 2,466 KLA-Tencor Corp. 33,759 2,334 Linear Technology Corp. 47,747 2,325 Altera Corp. 63,821 2,313 * Autodesk Inc. 46,033 2,264 * Citrix Systems Inc. 37,203 2,137 * Akamai Technologies Inc. 36,053 2,099 CA Inc. 65,600 2,032 * Red Hat Inc. 37,827 2,004 NVIDIA Corp. 111,781 2,002 Microchip Technology Inc. 40,199 1,920 Western Union Co. 111,622 1,826 * Electronic Arts Inc. 62,688 1,819 * Lam Research Corp. 32,904 1,810 Computer Sciences Corp. 29,584 1,799 * F5 Networks Inc. 15,094 1,609 * Teradata Corp. 31,959 1,572 Harris Corp. 21,420 1,567 * VeriSign Inc. 25,231 1,360 LSI Corp. 113,132 1,252 FLIR Systems Inc. 28,796 1,037 Total System Services Inc. 33,998 1,034 * First Solar Inc. 14,133 986 Jabil Circuit Inc. 36,840 663 Materials (3.5%) EI du Pont de Nemours & Co. 187,147 12,558 Monsanto Co. 105,710 12,027 Dow Chemical Co. 245,445 11,926 LyondellBasell Industries NV Class A 87,092 7,746 Praxair Inc. 59,134 7,745 Freeport-McMoRan Copper & Gold Inc. 209,931 6,942 Ecolab Inc. 54,657 5,902 PPG Industries Inc. 27,937 5,405 Air Products & Chemicals Inc. 42,610 5,072 International Paper Co. 88,318 4,052 Mosaic Co. 68,115 3,406 Sherwin-Williams Co. 17,154 3,382 Nucor Corp. 63,927 3,231 CF Industries Holdings Inc. 11,189 2,916 Alcoa Inc. 215,403 2,772 Eastman Chemical Co. 30,943 2,668 Newmont Mining Corp. 99,679 2,337 Sigma-Aldrich Corp. 23,959 2,237 FMC Corp. 26,928 2,062 Vulcan Materials Co. 26,430 1,756 International Flavors & Fragrances Inc. 16,254 1,555 Ball Corp. 28,251 1,548 Airgas Inc. 13,497 1,438 MeadWestvaco Corp. 35,555 1,338 Sealed Air Corp. 39,892 1,311 * Owens-Illinois Inc. 32,885 1,113 Avery Dennison Corp. 19,187 972 Allegheny Technologies Inc. 22,220 837 United States Steel Corp. 29,680 819 Bemis Co. Inc. 20,450 802 Cliffs Natural Resources Inc. 31,469 644 Telecommunication Services (2.4%) Verizon Communications Inc. 834,520 39,698 AT&T Inc. 1,049,284 36,798 CenturyLink Inc. 116,326 3,820 Frontier Communications Corp. 199,222 1,136 Windstream Holdings Inc. 120,758 995 Utilities (3.1%) Duke Energy Corp. 142,299 10,134 NextEra Energy Inc. 87,955 8,410 Dominion Resources Inc. 117,046 8,309 Southern Co. 179,277 7,877 Exelon Corp. 172,530 5,790 American Electric Power Co. Inc. 98,052 4,967 Sempra Energy 45,752 4,427 PPL Corp. 127,113 4,212 PG&E Corp. 92,377 3,991 Public Service Enterprise Group Inc. 101,489 3,871 Edison International 65,670 3,718 Consolidated Edison Inc. 59,032 3,167 Xcel Energy Inc. 100,079 3,038 Northeast Utilities 63,257 2,878 FirstEnergy Corp. 84,004 2,859 DTE Energy Co. 35,679 2,651 Entergy Corp. 35,835 2,396 NiSource Inc. 62,758 2,230 Wisconsin Energy Corp. 45,842 2,134 NRG Energy Inc. 65,274 2,076 CenterPoint Energy Inc. 85,988 2,037 Ameren Corp. 49,221 2,028 AES Corp. 133,105 1,901 CMS Energy Corp. 53,775 1,574 SCANA Corp. 28,388 1,457 Pinnacle West Capital Corp. 22,440 1,227 AGL Resources Inc. 24,089 1,179 Pepco Holdings Inc. 49,655 1,017 Integrys Energy Group Inc. 16,073 959 TECO Energy Inc. 40,750 699 Total Investments (100.0%) (Cost $2,025,066) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2014, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At March 31, 2014, the cost of investment securities for tax purposes was $2,025,066,000. Net unrealized appreciation of investment securities for tax purposes was $1,340,682,000, consisting of unrealized gains of $1,441,663,000 on securities that had risen in value since their purchase and $100,981,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.0%) Walt Disney Co. 542,636 43,449 * Amazon.com Inc. 115,540 38,881 Comcast Corp. Class A 755,371 37,784 Wal-Mart Stores Inc. 488,128 37,308 Home Depot Inc. 445,800 35,276 McDonald's Corp. 306,260 30,023 * eBay Inc. 427,598 23,620 Time Warner Inc. 315,349 20,602 Twenty-First Century Fox Inc. Class A 637,530 20,382 Ford Motor Co. 1,209,933 18,875 Starbucks Corp. 254,952 18,708 Lowe's Cos. Inc. 367,400 17,966 NIKE Inc. Class B 243,200 17,963 * priceline.com Inc. 13,595 16,204 Costco Wholesale Corp. 144,000 16,082 General Motors Co. 447,156 15,391 Viacom Inc. Class B 171,033 14,536 * DIRECTV 186,409 14,245 Target Corp. 220,900 13,367 Time Warner Cable Inc. 94,542 12,969 Yum! Brands Inc. 159,210 12,003 Johnson Controls Inc. 237,600 11,243 Las Vegas Sands Corp. 118,640 9,584 * Liberty Global plc 226,239 9,210 McGraw Hill Financial Inc. 117,000 8,927 * AutoZone Inc. 16,290 8,749 * O'Reilly Automotive Inc. 53,848 7,990 CBS Corp. Class B 127,174 7,859 * Liberty Interactive Corp. Class A 269,426 7,778 BorgWarner Inc. 123,400 7,585 Ross Stores Inc. 103,292 7,390 Starwood Hotels & Resorts Worldwide Inc. 92,618 7,372 Estee Lauder Cos. Inc. Class A 107,900 7,216 Marriott International Inc. Class A 128,575 7,203 * Bed Bath & Beyond Inc. 102,415 7,046 * Discovery Communications Inc. 90,137 6,946 Advance Auto Parts Inc. 50,702 6,414 TJX Cos. Inc. 103,996 6,307 * Dollar Tree Inc. 120,738 6,300 * MGM Resorts International 241,823 6,253 * TripAdvisor Inc. 67,256 6,093 * CarMax Inc. 128,143 5,997 Gap Inc. 148,547 5,951 Royal Caribbean Cruises Ltd. 104,800 5,718 * WABCO Holdings Inc. 53,541 5,652 PVH Corp. 45,231 5,643 * Hertz Global Holdings Inc. 211,477 5,634 Coach Inc. 111,500 5,537 * Sirius XM Holdings Inc. 1,701,325 5,444 * Mohawk Industries Inc. 38,900 5,290 Harley-Davidson Inc. 78,500 5,229 Interpublic Group of Cos. Inc. 294,400 5,046 Ralph Lauren Corp. Class A 31,300 5,037 Expedia Inc. 68,906 4,996 DR Horton Inc. 218,469 4,730 Harman International Industries Inc. 43,600 4,639 Brinker International Inc. 88,250 4,629 * Toll Brothers Inc. 127,860 4,590 * NVR Inc. 3,950 4,531 Scripps Networks Interactive Inc. Class A 59,478 4,515 PetSmart Inc. 65,000 4,478 PulteGroup Inc. 233,330 4,478 Hanesbrands Inc. 57,986 4,435 * Apollo Education Group Inc. 128,229 4,391 Lennar Corp. Class A 108,953 4,317 Hasbro Inc. 77,100 4,288 * Tempur Sealy International Inc. 80,650 4,086 * Liberty Media Corp. Class A 30,877 4,036 * Dollar General Corp. 71,400 3,961 Darden Restaurants Inc. 77,080 3,913 Kohl's Corp. 68,850 3,911 * Netflix Inc. 10,930 3,848 * Tesla Motors Inc. 17,950 3,742 Dillard's Inc. Class A 40,246 3,719 Omnicom Group Inc. 50,600 3,674 Gentex Corp. 107,252 3,382 Macy's Inc. 56,800 3,368 Aaron's Inc. 110,682 3,347 Foot Locker Inc. 70,600 3,317 * Hyatt Hotels Corp. Class A 60,883 3,276 * AutoNation Inc. 58,225 3,099 John Wiley & Sons Inc. Class A 53,700 3,095 * Lamar Advertising Co. Class A 56,186 2,865 * News Corp. Class A 159,382 2,745 Avon Products Inc. 182,716 2,675 Nu Skin Enterprises Inc. Class A 30,966 2,565 * Liberty Ventures Class A 18,529 2,415 KAR Auction Services Inc. 71,953 2,184 * Liberty Global plc Class A 51,815 2,155 Weight Watchers International Inc. 102,200 2,099 Nordstrom Inc. 32,300 2,017 * TRW Automotive Holdings Corp. 17,253 1,408 * Michael Kors Holdings Ltd. 14,000 1,306 Comcast Corp. 26,219 1,278 * Starz 30,877 997 * AMC Networks Inc. Class A 13,586 993 CST Brands Inc. 29,575 924 Abercrombie & Fitch Co. 23,300 897 GameStop Corp. Class A 20,430 840 American Eagle Outfitters Inc. 66,991 820 * Madison Square Garden Co. Class A 13,586 771 * Sears Holdings Corp. 11,437 546 Goodyear Tire & Rubber Co. 20,770 543 Mattel Inc. 12,557 504 Chico's FAS Inc. 28,340 454 Wynn Resorts Ltd. 2,000 444 Best Buy Co. Inc. 15,759 416 Lennar Corp. Class B 8,300 271 Cablevision Systems Corp. Class A 14,944 252 Carnival Corp. 5,800 220 Nielsen Holdings NV 3,000 134 * Norwegian Cruise Line Holdings Ltd. 3,900 126 Staples Inc. 9,495 108 Fortune Brands Home & Security Inc. 2,546 107 * JC Penney Co. Inc. 3,534 30 International Game Technology 400 6 Consumer Staples (7.7%) Procter & Gamble Co. 796,678 64,212 Coca-Cola Co. 1,145,800 44,297 PepsiCo Inc. 469,139 39,173 Philip Morris International Inc. 426,809 34,943 CVS Caremark Corp. 388,354 29,072 Walgreen Co. 302,300 19,961 Colgate-Palmolive Co. 231,800 15,037 Altria Group Inc. 388,723 14,550 Mondelez International Inc. Class A 351,526 12,145 Archer-Daniels-Midland Co. 243,273 10,556 Kroger Co. 221,700 9,677 Hershey Co. 72,600 7,579 Tyson Foods Inc. Class A 169,184 7,446 * Keurig Green Mountain Inc. 69,983 7,390 Coca-Cola Enterprises Inc. 153,000 7,307 * Constellation Brands Inc. Class A 85,120 7,233 Brown-Forman Corp. Class B 74,469 6,679 Kraft Foods Group Inc. 117,175 6,574 * Monster Beverage Corp. 86,500 6,007 Dr Pepper Snapple Group Inc. 109,700 5,974 Safeway Inc. 158,562 5,857 Clorox Co. 66,120 5,819 Church & Dwight Co. Inc. 78,188 5,400 Hormel Foods Corp. 105,200 5,183 McCormick & Co. Inc. 70,300 5,043 Kimberly-Clark Corp. 45,440 5,010 JM Smucker Co. 49,024 4,767 General Mills Inc. 88,800 4,602 Beam Inc. 54,800 4,565 Energizer Holdings Inc. 45,169 4,550 Campbell Soup Co. 97,400 4,371 Molson Coors Brewing Co. Class B 71,900 4,232 * WhiteWave Foods Co. Class A 144,340 4,120 Ingredion Inc. 54,900 3,738 Whole Foods Market Inc. 65,680 3,331 Mead Johnson Nutrition Co. 30,021 2,496 Dean Foods Co. 144,926 2,241 Bunge Ltd. 24,455 1,944 Kellogg Co. 22,800 1,430 Sysco Corp. 17,111 618 ConAgra Foods Inc. 11,200 348 Hillshire Brands Co. 8,920 332 Energy (9.0%) Exxon Mobil Corp. 1,288,164 125,828 Chevron Corp. 569,538 67,724 Schlumberger Ltd. 324,236 31,613 EOG Resources Inc. 96,700 18,970 Occidental Petroleum Corp. 190,339 18,137 ConocoPhillips 249,132 17,526 Anadarko Petroleum Corp. 172,523 14,623 Phillips 66 157,963 12,173 National Oilwell Varco Inc. 146,541 11,411 Pioneer Natural Resources Co. 55,087 10,309 Noble Energy Inc. 144,000 10,230 Hess Corp. 123,200 10,211 Baker Hughes Inc. 150,671 9,797 Valero Energy Corp. 182,480 9,690 Halliburton Co. 128,600 7,573 * Cameron International Corp. 122,202 7,548 EQT Corp. 75,000 7,273 Cabot Oil & Gas Corp. 209,940 7,113 Range Resources Corp. 82,800 6,870 * Concho Resources Inc. 55,500 6,799 Cimarex Energy Co. 56,501 6,730 * FMC Technologies Inc. 126,300 6,604 Helmerich & Payne Inc. 57,980 6,236 Williams Cos. Inc. 128,600 5,219 * Ultra Petroleum Corp. 185,271 4,982 * Continental Resources Inc. 39,400 4,896 * Newfield Exploration Co. 148,751 4,665 QEP Resources Inc. 152,196 4,481 Superior Energy Services Inc. 142,983 4,398 * Dresser-Rand Group Inc. 74,455 4,349 Patterson-UTI Energy Inc. 135,089 4,280 SM Energy Co. 59,956 4,274 * Rowan Cos. plc Class A 125,122 4,214 Marathon Petroleum Corp. 46,450 4,043 * WPX Energy Inc. 220,281 3,972 * Unit Corp. 60,500 3,955 World Fuel Services Corp. 88,747 3,914 * SandRidge Energy Inc. 615,254 3,778 Marathon Oil Corp. 92,900 3,300 * Southwestern Energy Co. 52,997 2,438 Apache Corp. 29,251 2,426 CONSOL Energy Inc. 52,500 2,097 Tesoro Corp. 26,500 1,341 Denbury Resources Inc. 68,956 1,131 Chesapeake Energy Corp. 25,211 646 Devon Energy Corp. 7,942 531 Kinder Morgan Inc. 8,193 266 Diamond Offshore Drilling Inc. 1,980 96 Financial Services (18.9%) * Berkshire Hathaway Inc. Class B 546,745 68,327 JPMorgan Chase & Co. 1,111,121 67,456 Wells Fargo & Co. 1,242,908 61,822 Bank of America Corp. 3,115,520 53,587 Citigroup Inc. 944,700 44,968 Visa Inc. Class A 164,098 35,422 MasterCard Inc. Class A 366,600 27,385 American Express Co. 300,500 27,054 American International Group Inc. 422,780 21,143 Goldman Sachs Group Inc. 109,200 17,892 US Bancorp 392,700 16,831 Simon Property Group Inc. 98,448 16,145 Prudential Financial Inc. 161,904 13,705 American Tower Corporation 147,000 12,035 Discover Financial Services 202,200 11,766 State Street Corp. 164,978 11,474 Aflac Inc. 172,500 10,874 Charles Schwab Corp. 377,200 10,309 Crown Castle International Corp. 131,623 9,711 Ameriprise Financial Inc. 87,960 9,682 Public Storage 55,200 9,301 SunTrust Banks Inc. 229,890 9,147 Capital One Financial Corp. 117,800 9,089 Franklin Resources Inc. 166,200 9,005 Travelers Cos. Inc. 101,877 8,670 Fifth Third Bancorp 368,920 8,467 Boston Properties Inc. 68,200 7,811 T. Rowe Price Group Inc. 92,978 7,657 IntercontinentalExchange Group Inc. 37,569 7,432 * Fiserv Inc. 131,100 7,432 Lincoln National Corp. 143,986 7,296 Fidelity National Information Services Inc. 130,478 6,974 KeyCorp 481,169 6,852 Host Hotels & Resorts Inc. 334,772 6,776 Equity Residential 115,600 6,704 Weyerhaeuser Co. 228,100 6,695 Progressive Corp. 267,900 6,489 Loews Corp. 144,508 6,366 * Genworth Financial Inc. Class A 341,860 6,061 MetLife Inc. 112,842 5,958 * Affiliated Managers Group Inc. 29,750 5,952 TD Ameritrade Holding Corp. 174,400 5,921 Unum Group 166,800 5,890 General Growth Properties Inc. 263,357 5,794 Allstate Corp. 102,300 5,788 * E*TRADE Financial Corp. 249,379 5,741 Morgan Stanley 183,800 5,729 CIT Group Inc. 115,735 5,673 * CBRE Group Inc. Class A 205,090 5,626 M&T Bank Corp. 46,286 5,615 Moody's Corp. 70,100 5,560 * Howard Hughes Corp. 38,899 5,551 SL Green Realty Corp. 55,110 5,545 Principal Financial Group Inc. 120,400 5,537 PNC Financial Services Group Inc. 63,531 5,527 Torchmark Corp. 68,650 5,403 Global Payments Inc. 75,417 5,363 * Markel Corp. 8,976 5,351 * Arch Capital Group Ltd. 88,800 5,110 * Signature Bank 40,400 5,074 AvalonBay Communities Inc. 38,375 5,039 Equifax Inc. 74,000 5,034 Raymond James Financial Inc. 89,650 5,014 East West Bancorp Inc. 134,700 4,917 Aon plc 58,100 4,897 Assurant Inc. 75,300 4,892 First Republic Bank 90,357 4,878 Jones Lang LaSalle Inc. 40,177 4,761 Reinsurance Group of America Inc. Class A 58,819 4,684 Zions Bancorporation 150,084 4,650 * American Capital Ltd. 288,458 4,555 BlackRock Inc. 14,450 4,544 * MSCI Inc. Class A 105,164 4,524 * Alleghany Corp. 11,059 4,505 Prologis Inc. 109,525 4,472 * Realogy Holdings Corp. 99,500 4,323 NASDAQ OMX Group Inc. 114,892 4,244 * Popular Inc. 136,044 4,216 SEI Investments Co. 123,770 4,160 CME Group Inc. 55,950 4,141 * MBIA Inc. 294,850 4,125 Plum Creek Timber Co. Inc. 97,800 4,112 CapitalSource Inc. 277,939 4,055 Commerce Bancshares Inc. 87,124 4,044 Gaming and Leisure Properties Inc. 110,547 4,031 HCC Insurance Holdings Inc. 87,200 3,967 White Mountains Insurance Group Ltd. 6,481 3,888 * Forest City Enterprises Inc. Class A 199,691 3,814 WR Berkley Corp. 90,396 3,762 Cullen/Frost Bankers Inc. 47,600 3,690 Brown & Brown Inc. 118,600 3,648 Bank of New York Mellon Corp. 103,106 3,639 BRE Properties Inc. 57,500 3,610 Dun & Bradstreet Corp. 36,200 3,596 First Horizon National Corp. 289,149 3,568 DDR Corp. 216,364 3,566 First Citizens BancShares Inc. Class A 14,760 3,553 Douglas Emmett Inc. 130,873 3,552 Equity Lifestyle Properties Inc. 85,264 3,466 Hospitality Properties Trust 119,270 3,425 StanCorp Financial Group Inc. 50,600 3,380 * CoreLogic Inc. 111,746 3,357 Eaton Vance Corp. 86,202 3,289 Apartment Investment & Management Co. Class A 108,443 3,277 * Starwood Waypoint Residential Trust 113,400 3,265 Leucadia National Corp. 116,219 3,254 Taubman Centers Inc. 45,862 3,247 * TFS Financial Corp. 260,720 3,241 Brixmor Property Group Inc. 150,000 3,200 * Alliance Data Systems Corp. 11,600 3,160 Post Properties Inc. 63,600 3,123 Associated Banc-Corp 170,670 3,082 American Homes 4 Rent Class A 182,800 3,055 Hanover Insurance Group Inc. 49,600 3,047 SLM Corp. 123,245 3,017 CNA Financial Corp. 69,500 2,969 Camden Property Trust 42,400 2,855 Retail Properties of America Inc. 209,357 2,835 Alexandria Real Estate Equities Inc. 38,630 2,803 Chubb Corp. 30,900 2,759 BOK Financial Corp. 38,571 2,663 Lazard Ltd. Class A 55,686 2,622 Legg Mason Inc. 47,500 2,329 Total System Services Inc. 74,759 2,273 Hartford Financial Services Group Inc. 64,184 2,264 Broadridge Financial Solutions Inc. 58,725 2,181 BB&T Corp. 53,000 2,129 ACE Ltd. 20,902 2,071 American Financial Group Inc. 32,200 1,858 Jack Henry & Associates Inc. 31,457 1,754 Digital Realty Trust Inc. 28,440 1,510 * St. Joe Co. 75,335 1,450 New York Community Bancorp Inc. 86,400 1,388 Northern Trust Corp. 19,050 1,249 Bank of Hawaii Corp. 20,100 1,218 Interactive Brokers Group Inc. 51,335 1,112 Federal Realty Investment Trust 8,200 941 Fidelity National Financial Inc. Class A 25,361 797 People's United Financial Inc. 42,614 634 Invesco Ltd. 12,010 444 Extra Space Storage Inc. 6,100 296 Western Union Co. 11,625 190 Essex Property Trust Inc. 300 51 Health Care (12.7%) Johnson & Johnson 795,698 78,161 Pfizer Inc. 1,935,216 62,159 Merck & Co. Inc. 812,868 46,146 * Gilead Sciences Inc. 485,100 34,374 Amgen Inc. 241,637 29,803 UnitedHealth Group Inc. 328,662 26,947 * Biogen Idec Inc. 78,961 24,152 Bristol-Myers Squibb Co. 451,901 23,476 AbbVie Inc. 407,600 20,951 * Express Scripts Holding Co. 266,195 19,989 * Celgene Corp. 139,419 19,463 Medtronic Inc. 263,600 16,222 Thermo Fisher Scientific Inc. 132,556 15,939 Abbott Laboratories 407,600 15,697 Allergan Inc. 112,730 13,990 * Actavis plc 66,165 13,620 McKesson Corp. 73,424 12,964 WellPoint Inc. 124,216 12,366 Eli Lilly & Co. 193,109 11,366 Aetna Inc. 144,422 10,827 * Alexion Pharmaceuticals Inc. 68,916 10,484 * Forest Laboratories Inc. 111,700 10,307 Cardinal Health Inc. 145,512 10,183 Cigna Corp. 118,300 9,905 Becton Dickinson and Co. 80,600 9,437 Baxter International Inc. 127,341 9,370 Stryker Corp. 109,200 8,897 * Mylan Inc. 180,570 8,817 St. Jude Medical Inc. 131,832 8,620 Humana Inc. 72,800 8,206 Zimmer Holdings Inc. 81,170 7,677 AmerisourceBergen Corp. Class A 115,100 7,549 * Vertex Pharmaceuticals Inc. 100,988 7,142 * Henry Schein Inc. 52,400 6,255 * Endo Health Solutions Inc. 81,247 5,578 Universal Health Services Inc. Class B 67,400 5,531 * Laboratory Corp. of America Holdings 51,900 5,097 * Hospira Inc. 115,240 4,984 PerkinElmer Inc. 109,504 4,934 Cooper Cos. Inc. 33,500 4,602 DENTSPLY International Inc. 95,800 4,411 CR Bard Inc. 29,300 4,336 * Regeneron Pharmaceuticals Inc. 14,200 4,264 * Myriad Genetics Inc. 123,600 4,226 Quest Diagnostics Inc. 72,800 4,217 * QIAGEN NV 189,602 3,999 Techne Corp. 46,700 3,987 Teleflex Inc. 37,000 3,968 * CareFusion Corp. 97,796 3,933 Patterson Cos. Inc. 73,530 3,071 Covidien plc 36,200 2,666 * Health Net Inc. 74,200 2,524 Omnicare Inc. 40,900 2,440 * Varian Medical Systems Inc. 28,200 2,368 * Incyte Corp. Ltd. 18,900 1,012 Zoetis Inc. 33,840 979 * Boston Scientific Corp. 72,350 978 * Medivation Inc. 12,554 808 * DaVita HealthCare Partners Inc. 4,400 303 * Mallinckrodt plc 4,525 287 Perrigo Co. plc 1,803 279 * Intuitive Surgical Inc. 630 276 * Brookdale Senior Living Inc. Class A 3,600 121 Materials & Processing (4.3%) Praxair Inc. 103,500 13,555 Precision Castparts Corp. 53,300 13,472 LyondellBasell Industries NV Class A 132,900 11,820 Ecolab Inc. 104,738 11,311 EI du Pont de Nemours & Co. 160,300 10,756 Monsanto Co. 87,134 9,913 Freeport-McMoRan Copper & Gold Inc. 295,407 9,769 Dow Chemical Co. 182,640 8,874 CF Industries Holdings Inc. 31,660 8,252 Sherwin-Williams Co. 40,131 7,911 Nucor Corp. 129,600 6,550 Fastenal Co. 126,000 6,214 FMC Corp. 80,900 6,194 Sigma-Aldrich Corp. 65,500 6,116 Vulcan Materials Co. 87,217 5,796 * WR Grace & Co. 55,889 5,543 Celanese Corp. Class A 99,111 5,502 Ball Corp. 100,000 5,481 Martin Marietta Materials Inc. 40,200 5,160 * Owens-Illinois Inc. 145,880 4,935 * Crown Holdings Inc. 107,600 4,814 Valspar Corp. 65,700 4,738 Rockwood Holdings Inc. 62,760 4,669 Cytec Industries Inc. 47,400 4,627 Airgas Inc. 43,400 4,623 Owens Corning 104,987 4,532 United States Steel Corp. 156,500 4,321 Westlake Chemical Corp. 63,608 4,210 Albemarle Corp. 63,000 4,184 * Tahoe Resources Inc. 193,851 4,100 Sealed Air Corp. 122,572 4,029 Mosaic Co. 71,400 3,570 Valmont Industries Inc. 23,637 3,518 Reliance Steel & Aluminum Co. 46,300 3,272 Lennox International Inc. 35,090 3,190 Scotts Miracle-Gro Co. Class A 51,099 3,131 Eastman Chemical Co. 35,507 3,061 Newmont Mining Corp. 105,056 2,463 Allegheny Technologies Inc. 50,100 1,888 Packaging Corp. of America 26,600 1,872 International Paper Co. 35,900 1,647 Royal Gold Inc. 21,768 1,363 Southern Copper Corp. 34,224 996 Air Products & Chemicals Inc. 5,700 679 * MRC Global Inc. 8,581 231 Cliffs Natural Resources Inc. 261 5 Producer Durables (11.4%) General Electric Co. 2,991,499 77,450 United Technologies Corp. 280,100 32,727 Boeing Co. 236,770 29,712 Union Pacific Corp. 131,214 24,624 3M Co. 154,200 20,919 Danaher Corp. 209,200 15,690 FedEx Corp. 116,000 15,377 United Parcel Service Inc. Class B 147,300 14,344 General Dynamics Corp. 121,400 13,223 Honeywell International Inc. 140,800 13,061 Caterpillar Inc. 128,820 12,801 Delta Air Lines Inc. 351,400 12,176 Norfolk Southern Corp. 121,650 11,821 Illinois Tool Works Inc. 141,200 11,484 CSX Corp. 389,800 11,292 Cummins Inc. 75,400 11,234 PACCAR Inc. 142,910 9,638 Deere & Co. 104,800 9,516 Emerson Electric Co. 142,400 9,512 Northrop Grumman Corp. 72,268 8,916 Agilent Technologies Inc. 156,606 8,757 Southwest Airlines Co. 366,337 8,649 Parker Hannifin Corp. 67,500 8,080 Raytheon Co. 80,915 7,994 Accenture plc Class A 97,213 7,750 Flowserve Corp. 87,550 6,859 WW Grainger Inc. 27,000 6,822 AMETEK Inc. 127,475 6,564 Xerox Corp. 577,604 6,527 Roper Industries Inc. 47,800 6,382 L-3 Communications Holdings Inc. 54,000 6,380 Fluor Corp. 81,200 6,312 Pall Corp. 69,300 6,200 Waste Management Inc. 140,297 5,902 Rockwell Collins Inc. 73,700 5,872 Textron Inc. 149,220 5,863 * Waters Corp. 51,650 5,599 * Quanta Services Inc. 151,348 5,585 Wabtec Corp. 71,600 5,549 * Stericycle Inc. 48,408 5,500 Huntington Ingalls Industries Inc. 52,000 5,317 * Jacobs Engineering Group Inc. 82,566 5,243 IDEX Corp. 71,845 5,237 FLIR Systems Inc. 141,500 5,094 * Mettler-Toledo International Inc. 21,000 4,949 Expeditors International of Washington Inc. 123,861 4,909 Terex Corp. 108,966 4,827 * Verisk Analytics Inc. Class A 80,005 4,797 Oshkosh Corp. 80,757 4,754 Alliant Techsystems Inc. 33,100 4,705 JB Hunt Transport Services Inc. 63,096 4,538 Carlisle Cos. Inc. 56,500 4,483 Donaldson Co. Inc. 103,200 4,376 Manpowergroup Inc. 54,600 4,304 Cintas Corp. 70,766 4,218 Toro Co. 66,100 4,177 Lockheed Martin Corp. 24,730 4,037 * AECOM Technology Corp. 123,901 3,986 TransDigm Group Inc. 21,334 3,951 SPX Corp. 37,400 3,677 Robert Half International Inc. 87,500 3,671 Automatic Data Processing Inc. 47,100 3,639 MSC Industrial Direct Co. Inc. Class A 41,700 3,608 Towers Watson & Co. Class A 31,300 3,570 Landstar System Inc. 59,989 3,552 * United Continental Holdings Inc. 77,600 3,463 Xylem Inc. 87,100 3,172 Joy Global Inc. 52,500 3,045 KBR Inc. 89,249 2,381 Lexmark International Inc. Class A 50,300 2,328 Eaton Corp. plc 29,894 2,246 Stanley Black & Decker Inc. 26,745 2,173 * Zebra Technologies Corp. 30,757 2,135 Graco Inc. 27,658 2,067 Allison Transmission Holdings Inc. 68,285 2,044 Manitowoc Co. Inc. 62,200 1,956 ITT Corp. 43,550 1,862 Exelis Inc. 87,100 1,656 * Navistar International Corp. 32,334 1,095 * Copart Inc. 27,700 1,008 Iron Mountain Inc. 26,946 743 Republic Services Inc. Class A 19,512 666 AGCO Corp. 10,600 585 Pentair Ltd. 6,070 482 ADT Corp. 15,050 451 Ryder System Inc. 5,200 415 Babcock & Wilcox Co. 10,920 362 CH Robinson Worldwide Inc. 2,249 118 Technology (15.9%) Apple Inc. 268,330 144,023 Microsoft Corp. 2,418,436 99,132 * Google Inc. Class A 80,898 90,162 International Business Machines Corp. 307,358 59,163 Oracle Corp. 1,112,634 45,518 QUALCOMM Inc. 472,620 37,271 Intel Corp. 1,363,285 35,186 * Facebook Inc. Class A 545,917 32,886 Cisco Systems Inc. 1,395,220 31,267 EMC Corp. 718,800 19,702 Texas Instruments Inc. 389,800 18,379 * Adobe Systems Inc. 197,700 12,997 * Cognizant Technology Solutions Corp. Class A 244,994 12,399 * Yahoo! Inc. 342,420 12,293 Corning Inc. 478,200 9,956 Hewlett-Packard Co. 306,823 9,929 Intuit Inc. 126,660 9,845 Western Digital Corp. 98,400 9,035 * Salesforce.com Inc. 132,691 7,575 Amphenol Corp. Class A 79,800 7,314 * Juniper Networks Inc. 283,029 7,291 Broadcom Corp. Class A 230,450 7,255 Applied Materials Inc. 335,600 6,853 Symantec Corp. 316,351 6,317 Analog Devices Inc. 118,166 6,279 KLA-Tencor Corp. 90,600 6,264 * Micron Technology Inc. 263,100 6,225 * Autodesk Inc. 126,488 6,221 * SBA Communications Corp. Class A 67,103 6,104 NetApp Inc. 164,263 6,061 Linear Technology Corp. 124,200 6,047 Altera Corp. 164,935 5,977 NVIDIA Corp. 329,244 5,897 * Brocade Communications Systems Inc. 515,900 5,474 * Lam Research Corp. 94,645 5,205 * Arrow Electronics Inc. 87,100 5,170 * Citrix Systems Inc. 89,256 5,126 LSI Corp. 458,928 5,080 Avnet Inc. 108,600 5,053 * NCR Corp. 133,834 4,892 Computer Sciences Corp. 78,900 4,799 * VeriFone Systems Inc. 141,252 4,777 Motorola Solutions Inc. 69,204 4,449 * Ingram Micro Inc. 143,002 4,227 * Synopsys Inc. 108,990 4,186 DST Systems Inc. 42,800 4,057 * AOL Inc. 92,340 4,042 Solera Holdings Inc. 63,396 4,015 * Teradata Corp. 81,064 3,988 Xilinx Inc. 71,336 3,871 * Zynga Inc. Class A 896,200 3,854 * Cadence Design Systems Inc. 245,160 3,810 * Tech Data Corp. 59,710 3,640 CA Inc. 113,266 3,508 * Rovi Corp. 134,500 3,064 Compuware Corp. 276,640 2,905 Activision Blizzard Inc. 135,400 2,768 * Fairchild Semiconductor International Inc. Class A 163,958 2,261 * Teradyne Inc. 110,200 2,192 * Atmel Corp. 248,700 2,079 * Polycom Inc. 140,400 1,926 IAC/InterActiveCorp 24,515 1,750 Microchip Technology Inc. 31,400 1,500 Amdocs Ltd. 12,000 557 * VeriSign Inc. 7,105 383 Harris Corp. 4,300 315 * Electronic Arts Inc. 100 3 Utilities (5.1%) Verizon Communications Inc. 1,204,989 57,321 AT&T Inc. 1,558,415 54,654 NextEra Energy Inc. 146,807 14,038 Sempra Energy 100,036 9,680 Duke Energy Corp. 111,730 7,957 Edison International 138,600 7,846 Northeast Utilities 142,899 6,502 PG&E Corp. 145,600 6,290 NRG Energy Inc. 186,206 5,921 * Level 3 Communications Inc. 145,470 5,694 Wisconsin Energy Corp. 120,084 5,590 AES Corp. 386,798 5,524 Southern Co. 124,900 5,488 * Sprint Corp. 594,942 5,468 * Calpine Corp. 260,680 5,451 Dominion Resources Inc. 73,086 5,188 CenterPoint Energy Inc. 217,600 5,155 MDU Resources Group Inc. 148,850 5,107 CMS Energy Corp. 164,986 4,831 ITC Holdings Corp. 129,279 4,829 * T-Mobile US Inc. 145,917 4,820 OGE Energy Corp. 125,800 4,624 American Water Works Co. Inc. 101,108 4,590 Energen Corp. 56,100 4,533 National Fuel Gas Co. 59,025 4,134 SCANA Corp. 80,500 4,131 Aqua America Inc. 155,828 3,907 Integrys Energy Group Inc. 61,481 3,667 Telephone & Data Systems Inc. 124,547 3,264 American Electric Power Co. Inc. 60,600 3,070 Questar Corp. 115,800 2,754 Exelon Corp. 79,200 2,658 United States Cellular Corp. 61,554 2,524 UGI Corp. 55,273 2,521 Consolidated Edison Inc. 44,100 2,366 CenturyLink Inc. 56,364 1,851 NiSource Inc. 35,920 1,276 Entergy Corp. 15,600 1,043 FirstEnergy Corp. 2,963 101 Frontier Communications Corp. 5 — Total Common Stocks (Cost $2,918,091) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $5,009) 0.122% 5,009,249 5,009 Total Investments (100.1%) (Cost $2,923,100) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2014, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At March 31, 2014, the cost of investment securities for tax purposes was $2,922,842,000. Net unrealized appreciation of investment securities for tax purposes was $2,742,908,000, consisting of unrealized gains of $2,748,784,000 on securities that had risen in value since their purchase and $5,876,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (47.9%) Consumer Discretionary (7.0%) Walt Disney Co. 68,566 5,490 * Amazon.com Inc. 14,842 4,995 Comcast Corp. Class A 93,245 4,664 Wal-Mart Stores Inc. 58,449 4,467 Home Depot Inc. 46,199 3,656 * eBay Inc. 54,944 3,035 * Priceline Group Inc. 2,228 2,656 Ford Motor Co. 169,000 2,636 McDonald's Corp. 26,674 2,615 Twenty-First Century Fox Inc. Class A 79,051 2,527 Time Warner Inc. 35,596 2,325 Starbucks Corp. 31,063 2,279 NIKE Inc. Class B 29,894 2,208 Lowe's Cos. Inc. 44,915 2,196 Costco Wholesale Corp. 18,817 2,101 TJX Cos. Inc. 32,586 1,976 * DIRECTV 23,818 1,820 CBS Corp. Class B 28,800 1,780 Viacom Inc. Class B 17,927 1,524 General Motors Co. 40,900 1,408 Yum! Brands Inc. 17,905 1,350 Target Corp. 22,045 1,334 Macy's Inc. 20,494 1,215 Time Warner Cable Inc. 8,243 1,131 Johnson Controls Inc. 23,700 1,121 * Michael Kors Holdings Ltd. 11,400 1,063 * Dollar General Corp. 18,800 1,043 * AutoZone Inc. 1,921 1,032 * Liberty Global plc 25,233 1,027 * O'Reilly Automotive Inc. 6,562 974 BorgWarner Inc. 14,952 919 Starwood Hotels & Resorts Worldwide Inc. 11,507 916 Ross Stores Inc. 12,704 909 * DISH Network Corp. Class A 14,505 902 * Bed Bath & Beyond Inc. 13,100 901 Harley-Davidson Inc. 13,490 899 Marriott International Inc. Class A 15,783 884 Las Vegas Sands Corp. 10,600 856 Estee Lauder Cos. Inc. Class A 12,718 851 Advance Auto Parts Inc. 6,264 792 * Liberty Media Corp. Class A 5,904 772 PVH Corp. 5,883 734 Expedia Inc. 10,091 732 Tractor Supply Co. 10,314 728 Polaris Industries Inc. 5,200 727 * Jarden Corp. 12,138 726 Royal Caribbean Cruises Ltd. 13,147 717 Gap Inc. 17,685 708 * WABCO Holdings Inc. 6,496 686 Harman International Industries Inc. 6,307 671 Newell Rubbermaid Inc. 22,218 664 Scripps Networks Interactive Inc. Class A 8,668 658 Ralph Lauren Corp. Class A 4,073 655 Coach Inc. 13,120 652 Kohl's Corp. 11,385 647 * Dollar Tree Inc. 12,088 631 Carnival Corp. 16,650 630 Lear Corp. 7,200 603 Fortune Brands Home & Security Inc. 14,125 594 DR Horton Inc. 27,322 592 Lennar Corp. Class A 14,723 583 * NVR Inc. 500 574 * Liberty Ventures Class A 4,342 566 * TripAdvisor Inc. 6,191 561 Service Corp. International 27,800 553 * News Corp. Class A 31,637 545 * Discovery Communications Inc. Class A 6,441 533 Nu Skin Enterprises Inc. Class A 6,400 530 Gentex Corp. 16,743 528 Hanesbrands Inc. 6,900 528 Wyndham Worldwide Corp. 7,100 520 PetSmart Inc. 7,424 511 Brinker International Inc. 9,637 505 Domino's Pizza Inc. 6,400 493 * Starz 15,104 488 Aaron's Inc. 15,511 469 Signet Jewelers Ltd. 4,400 466 Dillard's Inc. Class A 5,013 463 John Wiley & Sons Inc. Class A 7,818 451 Thor Industries Inc. 7,000 427 Chico's FAS Inc. 26,500 425 Wendy's Co. 43,670 398 DSW Inc. Class A 10,400 373 Burger King Worldwide Inc. 13,300 353 McGraw Hill Financial Inc. 4,600 351 * Liberty Global plc Class A 7,927 330 Comcast Corp. 6,476 316 Delphi Automotive plc 4,600 312 Dunkin' Brands Group Inc. 5,700 286 DeVry Education Group Inc. 6,600 280 * Bally Technologies Inc. 4,200 278 Omnicom Group Inc. 3,800 276 Weight Watchers International Inc. 13,317 274 * MGM Resorts International 9,613 249 * Panera Bread Co. Class A 1,300 229 CST Brands Inc. 6,766 211 International Game Technology 13,267 187 Family Dollar Stores Inc. 2,666 155 * Toll Brothers Inc. 2,600 93 * Murphy USA Inc. 1,675 68 * Netflix Inc. 177 62 * Liberty Interactive Corp. Class A 2,138 62 * AMC Networks Inc. Class A 573 42 Lennar Corp. Class B 680 22 H&R Block Inc. 500 15 Cablevision Systems Corp. Class A 394 7 Consumer Staples (3.7%) Procter & Gamble Co. 96,149 7,750 Coca-Cola Co. 142,664 5,515 PepsiCo Inc. 50,490 4,216 Philip Morris International Inc. 47,494 3,888 CVS Caremark Corp. 48,092 3,600 Colgate-Palmolive Co. 40,870 2,651 Mondelez International Inc. Class A 76,537 2,644 Walgreen Co. 30,878 2,039 Altria Group Inc. 45,880 1,717 Archer-Daniels-Midland Co. 33,373 1,448 Kroger Co. 24,100 1,052 Whole Foods Market Inc. 20,400 1,034 Tyson Foods Inc. Class A 23,410 1,030 * Keurig Green Mountain Inc. 9,629 1,017 Mead Johnson Nutrition Co. 11,313 941 Hershey Co. 9,000 940 * Constellation Brands Inc. Class A 10,787 917 Brown-Forman Corp. Class B 10,088 905 Beam Inc. 10,800 900 Coca-Cola Enterprises Inc. 18,186 869 Bunge Ltd. 10,130 805 JM Smucker Co. 7,951 773 McCormick & Co. Inc. 10,547 757 Safeway Inc. 20,134 744 * Monster Beverage Corp. 10,638 739 Molson Coors Brewing Co. Class B 12,000 706 Church & Dwight Co. Inc. 10,055 694 Hormel Foods Corp. 12,892 635 Energizer Holdings Inc. 6,265 631 Herbalife Ltd. 10,227 586 Dr Pepper Snapple Group Inc. 10,632 579 Ingredion Inc. 8,486 578 * WhiteWave Foods Co. Class A 20,166 575 Kimberly-Clark Corp. 5,172 570 Hillshire Brands Co. 14,887 555 Dean Foods Co. 23,601 365 Clorox Co. 3,100 273 General Mills Inc. 5,114 265 Kraft Foods Group Inc. 3,259 183 Energy (4.6%) Exxon Mobil Corp. 156,015 15,240 Chevron Corp. 63,632 7,566 Schlumberger Ltd. 42,067 4,102 EOG Resources Inc. 12,128 2,379 ConocoPhillips 30,092 2,117 Phillips 66 26,406 2,035 Anadarko Petroleum Corp. 23,090 1,957 Occidental Petroleum Corp. 20,404 1,944 Halliburton Co. 31,325 1,845 Apache Corp. 17,514 1,453 Noble Energy Inc. 18,798 1,335 Marathon Petroleum Corp. 15,341 1,335 Pioneer Natural Resources Co. 7,019 1,314 Devon Energy Corp. 18,657 1,249 Hess Corp. 14,804 1,227 National Oilwell Varco Inc. 13,629 1,061 Baker Hughes Inc. 14,950 972 * Cameron International Corp. 15,052 930 EQT Corp. 9,497 921 * Concho Resources Inc. 7,400 907 * Southwestern Energy Co. 18,731 862 Helmerich & Payne Inc. 7,915 851 Range Resources Corp. 10,246 850 Cabot Oil & Gas Corp. 24,704 837 * FMC Technologies Inc. 15,686 820 Cimarex Energy Co. 6,776 807 ONEOK Inc. 13,384 793 Nabors Industries Ltd. 31,490 776 * Whiting Petroleum Corp. 10,400 722 CONSOL Energy Inc. 16,605 663 * Continental Resources Inc. 5,164 642 Valero Energy Corp. 11,600 616 Superior Energy Services Inc. 19,921 613 Patterson-UTI Energy Inc. 19,302 612 HollyFrontier Corp. 12,492 594 Denbury Resources Inc. 36,000 590 * Oil States International Inc. 5,598 552 QEP Resources Inc. 18,125 534 * Rowan Cos. plc Class A 15,383 518 * Dril-Quip Inc. 4,600 516 SM Energy Co. 7,172 511 * Dresser-Rand Group Inc. 8,722 509 * First Solar Inc. 7,200 503 World Fuel Services Corp. 10,800 476 Murphy Oil Corp. 6,700 421 * Kosmos Energy Ltd. 37,697 415 * McDermott International Inc. 49,285 385 Marathon Oil Corp. 8,482 301 * Newfield Exploration Co. 8,927 280 * SandRidge Energy Inc. 30,713 189 Chesapeake Energy Corp. 4,500 115 Williams Cos. Inc. 1,020 41 Diamond Offshore Drilling Inc. 800 39 Kinder Morgan Inc. 700 23 Peabody Energy Corp. 9 — Financial Services (9.1%) * Berkshire Hathaway Inc. Class B 69,177 8,645 JPMorgan Chase & Co. 123,601 7,504 Wells Fargo & Co. 150,359 7,479 Bank of America Corp. 342,617 5,893 Citigroup Inc. 96,543 4,595 Visa Inc. Class A 20,724 4,473 MasterCard Inc. Class A 48,100 3,593 American Express Co. 37,459 3,372 American International Group Inc. 61,300 3,066 Goldman Sachs Group Inc. 18,185 2,980 Simon Property Group Inc. 13,678 2,243 Morgan Stanley 67,560 2,106 US Bancorp 46,300 1,984 Capital One Financial Corp. 22,592 1,743 Charles Schwab Corp. 54,305 1,484 State Street Corp. 21,269 1,479 American Tower Corporation 17,573 1,439 Discover Financial Services 24,229 1,410 Aon plc 15,400 1,298 Public Storage 7,372 1,242 Ameriprise Financial Inc. 10,680 1,176 Crown Castle International Corp. 15,867 1,171 Franklin Resources Inc. 21,475 1,164 T. Rowe Price Group Inc. 14,000 1,153 SunTrust Banks Inc. 28,729 1,143 IntercontinentalExchange Group Inc. 5,621 1,112 Vornado Realty Trust 10,800 1,064 Boston Properties Inc. 8,981 1,029 Moody's Corp. 12,400 984 PNC Financial Services Group Inc. 11,100 966 * Alliance Data Systems Corp. 3,477 947 Hartford Financial Services Group Inc. 26,700 942 Regions Financial Corp. 84,715 941 Allstate Corp. 16,400 928 * Fiserv Inc. 16,342 926 Host Hotels & Resorts Inc. 45,499 921 Travelers Cos. Inc. 10,589 901 Fifth Third Bancorp 38,275 878 Lincoln National Corp. 16,830 853 KeyCorp 59,618 849 General Growth Properties Inc. 38,100 838 Loews Corp. 19,016 838 Fidelity National Information Services Inc. 15,481 827 Progressive Corp. 33,697 816 * E*TRADE Financial Corp. 34,200 787 Comerica Inc. 14,900 772 TD Ameritrade Holding Corp. 21,961 746 * Affiliated Managers Group Inc. 3,684 737 Unum Group 20,827 735 SL Green Realty Corp. 7,259 730 MetLife Inc. 13,340 704 Legg Mason Inc. 14,354 704 * Howard Hughes Corp. 4,800 685 * CBRE Group Inc. Class A 24,373 669 Federal Realty Investment Trust 5,719 656 Global Payments Inc. 9,114 648 Torchmark Corp. 8,148 641 Raymond James Financial Inc. 11,434 639 Equity Residential 10,950 635 East West Bancorp Inc. 16,769 612 First Republic Bank 11,300 610 Equifax Inc. 8,958 609 Lazard Ltd. Class A 12,825 604 * Arch Capital Group Ltd. 10,450 601 * Genworth Financial Inc. Class A 33,700 597 Everest Re Group Ltd. 3,900 597 Reinsurance Group of America Inc. Class A 7,470 595 Jones Lang LaSalle Inc. 5,012 594 Zions Bancorporation 18,851 584 * Markel Corp. 971 579 CIT Group Inc. 11,700 574 Extra Space Storage Inc. 11,700 568 Assurant Inc. 8,700 565 BRE Properties Inc. 9,000 565 * MSCI Inc. Class A 12,934 556 Aflac Inc. 8,800 555 Apartment Investment & Management Co. Class A 18,176 549 * Realogy Holdings Corp. 12,600 547 * Alleghany Corp. 1,339 545 Essex Property Trust Inc. 3,200 544 Gaming and Leisure Properties Inc. 14,779 539 LPL Financial Holdings Inc. 10,200 536 Chubb Corp. 6,000 536 Douglas Emmett Inc. 19,734 536 SEI Investments Co. 15,847 533 * American Capital Ltd. 33,600 531 City National Corp. 6,600 520 Commerce Bancshares Inc. 11,113 516 * MBIA Inc. 36,475 510 Equity Lifestyle Properties Inc. 12,500 508 NASDAQ OMX Group Inc. 13,673 505 White Mountains Insurance Group Ltd. 838 503 Leucadia National Corp. 17,933 502 Total System Services Inc. 16,500 502 RenaissanceRe Holdings Ltd. 5,098 498 Tanger Factory Outlet Centers Inc. 14,100 493 BlackRock Inc. 1,542 485 StanCorp Financial Group Inc. 7,200 481 CapitalSource Inc. 32,914 480 DDR Corp. 29,107 480 * Forest City Enterprises Inc. Class A 25,013 478 First Horizon National Corp. 38,640 477 Weyerhaeuser Co. 16,207 476 Post Properties Inc. 9,600 471 ING US Inc. 12,900 468 HCC Insurance Holdings Inc. 10,264 467 Prudential Financial Inc. 5,512 467 FactSet Research Systems Inc. 4,299 463 Allied World Assurance Co. Holdings AG 4,448 459 Brown & Brown Inc. 14,861 457 TCF Financial Corp. 27,300 455 First Citizens BancShares Inc. Class A 1,867 449 Associated Banc-Corp 24,527 443 WR Berkley Corp. 10,443 435 * Starwood Waypoint Residential Trust 14,800 426 Morningstar Inc. 5,228 413 * St. Joe Co. 21,400 412 Artisan Partners Asset Management Inc. Class A 6,400 411 American Homes 4 Rent Class A 24,500 409 Brixmor Property Group Inc. 19,000 405 * TFS Financial Corp. 32,500 404 Bank of New York Mellon Corp. 11,132 393 Interactive Brokers Group Inc. 17,500 379 CNA Financial Corp. 8,693 371 Huntington Bancshares Inc. 34,600 345 * Signature Bank 2,700 339 Hanover Insurance Group Inc. 5,014 308 Assured Guaranty Ltd. 11,894 301 BOK Financial Corp. 4,040 279 Retail Properties of America Inc. 19,700 267 ACE Ltd. 2,600 258 Synovus Financial Corp. 74,500 253 Washington Federal Inc. 10,100 235 BB&T Corp. 5,800 233 ProAssurance Corp. 5,000 223 CME Group Inc. 2,895 214 Prologis Inc. 3,600 147 CBOE Holdings Inc. 2,400 136 Fidelity National Financial Inc. Class A 3,247 102 Hospitality Properties Trust 3,122 90 Western Union Co. 4,165 68 Dun & Bradstreet Corp. 500 50 Taubman Centers Inc. 400 28 Cullen/Frost Bankers Inc. 200 16 People's United Financial Inc. 400 6 Health Care (6.0%) Johnson & Johnson 94,244 9,258 Pfizer Inc. 217,787 6,995 Merck & Co. Inc. 94,421 5,360 * Gilead Sciences Inc. 60,502 4,287 Amgen Inc. 30,455 3,756 UnitedHealth Group Inc. 40,213 3,297 Bristol-Myers Squibb Co. 59,160 3,073 * Biogen Idec Inc. 9,891 3,025 * Express Scripts Holding Co. 35,349 2,654 * Celgene Corp. 17,412 2,431 Abbott Laboratories 54,800 2,110 AbbVie Inc. 39,100 2,010 Thermo Fisher Scientific Inc. 16,567 1,992 McKesson Corp. 10,636 1,878 Allergan Inc. 13,909 1,726 * Actavis plc 8,325 1,714 * Forest Laboratories Inc. 17,119 1,580 * Alexion Pharmaceuticals Inc. 10,086 1,534 Medtronic Inc. 24,800 1,526 Aetna Inc. 18,655 1,399 Stryker Corp. 16,749 1,365 Cigna Corp. 15,162 1,270 * Regeneron Pharmaceuticals Inc. 4,160 1,249 WellPoint Inc. 11,726 1,167 * Mylan Inc. 23,756 1,160 Eli Lilly & Co. 19,000 1,118 * Illumina Inc. 7,500 1,115 Perrigo Co. plc 6,928 1,072 Humana Inc. 8,800 992 Zimmer Holdings Inc. 10,070 952 AmerisourceBergen Corp. Class A 14,506 951 * HCA Holdings Inc. 17,744 932 St. Jude Medical Inc. 13,835 905 Covidien plc 11,800 869 * DaVita HealthCare Partners Inc. 12,400 854 Zoetis Inc. 29,389 851 CR Bard Inc. 5,665 838 * Intuitive Surgical Inc. 1,490 653 Omnicare Inc. 10,893 650 Universal Health Services Inc. Class B 7,917 650 Cooper Cos. Inc. 4,684 643 * Endo International plc 9,369 643 * CareFusion Corp. 15,895 639 * Hospira Inc. 14,160 612 DENTSPLY International Inc. 12,983 598 Baxter International Inc. 7,800 574 PerkinElmer Inc. 12,700 572 * Vertex Pharmaceuticals Inc. 7,900 559 * Laboratory Corp. of America Holdings 5,191 510 Cardinal Health Inc. 7,245 507 * Varian Medical Systems Inc. 5,800 487 * Mallinckrodt plc 7,675 487 * QIAGEN NV 22,900 483 Quest Diagnostics Inc. 8,019 464 Techne Corp. 5,400 461 * Tenet Healthcare Corp. 10,525 451 * Quintiles Transnational Holdings Inc. 8,400 427 Hill-Rom Holdings Inc. 10,722 413 Patterson Cos. Inc. 9,300 388 * Bio-Rad Laboratories Inc. Class A 2,100 269 Becton Dickinson and Co. 1,884 221 * Cerner Corp. 2,410 136 * Edwards Lifesciences Corp. 919 68 Materials & Processing (2.1%) Monsanto Co. 21,608 2,458 Precision Castparts Corp. 6,902 1,745 Ecolab Inc. 12,500 1,350 EI du Pont de Nemours & Co. 18,328 1,230 LyondellBasell Industries NV Class A 13,538 1,204 Dow Chemical Co. 23,600 1,147 CF Industries Holdings Inc. 3,912 1,020 Sherwin-Williams Co. 5,000 986 Praxair Inc. 7,300 956 Ingersoll-Rand plc 15,400 881 Eastman Chemical Co. 10,040 866 Sigma-Aldrich Corp. 8,380 782 FMC Corp. 9,798 750 Vulcan Materials Co. 10,934 727 Celanese Corp. Class A 12,240 679 Ball Corp. 12,218 670 PPG Industries Inc. 3,400 658 * WR Grace & Co. 6,600 654 Rock-Tenn Co. Class A 6,000 633 * Crown Holdings Inc. 13,841 619 Ashland Inc. 6,198 617 * Owens-Illinois Inc. 17,400 589 Airgas Inc. 5,519 588 Freeport-McMoRan Copper & Gold Inc. 17,769 588 Owens Corning 13,500 583 Valspar Corp. 8,000 577 Albemarle Corp. 8,600 571 Eagle Materials Inc. 6,400 567 * Tahoe Resources Inc. 25,799 546 Reliance Steel & Aluminum Co. 7,600 537 Cytec Industries Inc. 5,433 530 Southern Copper Corp. 18,000 524 Westlake Chemical Corp. 7,800 516 Valmont Industries Inc. 3,311 493 Sealed Air Corp. 14,600 480 * MRC Global Inc. 17,300 466 Silgan Holdings Inc. 8,842 438 Lennox International Inc. 4,800 436 * Armstrong World Industries Inc. 7,403 394 Nucor Corp. 7,400 374 NewMarket Corp. 860 336 Scotts Miracle-Gro Co. Class A 5,042 309 Fastenal Co. 5,725 282 Newmont Mining Corp. 11,454 268 United States Steel Corp. 9,482 262 International Paper Co. 4,943 227 Air Products & Chemicals Inc. 1,200 143 Martin Marietta Materials Inc. 1,086 139 Mosaic Co. 2,600 130 Royal Gold Inc. 871 55 Producer Durables (5.4%) General Electric Co. 283,409 7,337 Union Pacific Corp. 19,326 3,627 Honeywell International Inc. 33,000 3,061 United Technologies Corp. 25,076 2,930 Boeing Co. 20,620 2,588 3M Co. 17,800 2,415 Danaher Corp. 27,051 2,029 FedEx Corp. 14,476 1,919 Accenture plc Class A 23,200 1,849 United Parcel Service Inc. Class B 16,300 1,587 Delta Air Lines Inc. 45,400 1,573 Cummins Inc. 9,721 1,448 Caterpillar Inc. 13,700 1,361 Agilent Technologies Inc. 19,007 1,063 Southwest Airlines Co. 43,257 1,021 Raytheon Co. 10,049 993 CSX Corp. 34,100 988 Xerox Corp. 74,955 847 Roper Industries Inc. 6,310 842 Textron Inc. 21,311 837 AMETEK Inc. 16,100 829 Fluor Corp. 10,558 821 Flowserve Corp. 10,413 816 Pentair Ltd. 10,087 800 Kansas City Southern 7,600 776 Trinity Industries Inc. 10,500 757 Pall Corp. 8,400 752 Emerson Electric Co. 11,200 748 TransDigm Group Inc. 4,010 743 WW Grainger Inc. 2,932 741 Chicago Bridge & Iron Co. NV 8,288 722 Wabtec Corp. 9,306 721 Automatic Data Processing Inc. 9,174 709 * Waters Corp. 6,518 707 * United Continental Holdings Inc. 15,800 705 * B/E Aerospace Inc. 8,111 704 * Quanta Services Inc. 18,995 701 * Jacobs Engineering Group Inc. 10,795 685 Manitowoc Co. Inc. 21,300 670 Expeditors International of Washington Inc. 16,266 645 Huntington Ingalls Industries Inc. 6,169 631 Towers Watson & Co. Class A 5,400 616 ITT Corp. 13,869 593 * Stericycle Inc. 5,198 591 Robert Half International Inc. 14,000 587 Lincoln Electric Holdings Inc. 8,123 585 Terex Corp. 13,200 585 Rockwell Collins Inc. 7,300 582 AGCO Corp. 10,537 581 * Mettler-Toledo International Inc. 2,400 566 Allegion plc 10,833 565 Donaldson Co. Inc. 13,286 563 Copa Holdings SA Class A 3,838 557 * Verisk Analytics Inc. Class A 9,200 552 SPX Corp. 5,597 550 Carlisle Cos. Inc. 6,800 539 Alliant Techsystems Inc. 3,786 538 Waste Connections Inc. 12,000 526 JB Hunt Transport Services Inc. 7,310 526 Toro Co. 8,318 526 Lockheed Martin Corp. 3,203 523 Air Lease Corp. Class A 14,000 522 * AECOM Technology Corp. 16,134 519 Deere & Co. 5,600 508 Republic Services Inc. Class A 14,710 502 * WESCO International Inc. 6,019 501 * Spirit AeroSystems Holdings Inc. Class A 17,600 496 Manpowergroup Inc. 6,250 493 Kennametal Inc. 10,800 478 Nordson Corp. 6,750 476 Babcock & Wilcox Co. 14,319 475 Cintas Corp. 7,850 468 Landstar System Inc. 7,885 467 Triumph Group Inc. 7,200 465 MSC Industrial Direct Co. Inc. Class A 5,300 459 * Navistar International Corp. 13,446 455 Regal-Beloit Corp. 6,200 451 Oshkosh Corp. 7,547 444 National Instruments Corp. 14,511 416 KBR Inc. 15,596 416 Xylem Inc. 11,339 413 Stanley Black & Decker Inc. 4,927 400 CH Robinson Worldwide Inc. 7,611 399 L-3 Communications Holdings Inc. 3,289 389 AO Smith Corp. 8,400 387 General Dynamics Corp. 3,491 380 Ryder System Inc. 4,000 320 Con-way Inc. 7,565 311 Illinois Tool Works Inc. 3,700 301 Eaton Corp. plc 3,900 293 Paychex Inc. 6,600 281 Norfolk Southern Corp. 2,700 262 Covanta Holding Corp. 14,400 260 IDEX Corp. 3,529 257 Joy Global Inc. 4,381 254 Lexmark International Inc. Class A 5,300 245 FLIR Systems Inc. 6,269 226 ADT Corp. 1,000 30 Technology (7.5%) Apple Inc. 33,414 17,935 Microsoft Corp. 287,056 11,766 * Google Inc. Class A 10,392 11,582 International Business Machines Corp. 40,247 7,747 Oracle Corp. 136,990 5,604 QUALCOMM Inc. 67,900 5,355 * Facebook Inc. Class A 69,100 4,163 Cisco Systems Inc. 172,915 3,875 Intel Corp. 145,400 3,753 EMC Corp. 88,336 2,421 Hewlett-Packard Co. 68,473 2,216 * Salesforce.com Inc. 28,312 1,616 * Adobe Systems Inc. 24,396 1,604 * Yahoo! Inc. 42,866 1,539 * Cognizant Technology Solutions Corp. Class A 30,196 1,528 Corning Inc. 71,577 1,490 Texas Instruments Inc. 28,546 1,346 Applied Materials Inc. 65,080 1,329 Intuit Inc. 15,124 1,176 Avago Technologies Ltd. Class A 16,735 1,078 Xilinx Inc. 17,329 940 Amphenol Corp. Class A 10,096 925 Motorola Solutions Inc. 14,167 911 Analog Devices Inc. 15,396 818 Altera Corp. 22,452 814 Linear Technology Corp. 16,600 808 * SBA Communications Corp. Class A 8,611 783 NVIDIA Corp. 43,500 779 Symantec Corp. 38,839 776 Western Digital Corp. 8,400 771 NetApp Inc. 20,871 770 * Autodesk Inc. 15,208 748 Broadcom Corp. Class A 23,343 735 Activision Blizzard Inc. 35,860 733 * Citrix Systems Inc. 12,754 732 Computer Sciences Corp. 11,600 706 * Teradata Corp. 14,336 705 SanDisk Corp. 8,600 698 LSI Corp. 61,000 675 * Lam Research Corp. 12,200 671 * Arrow Electronics Inc. 10,500 623 * NCR Corp. 17,000 621 * VeriSign Inc. 11,328 611 * Ingram Micro Inc. 20,300 600 * Brocade Communications Systems Inc. 55,900 593 * Synopsys Inc. 14,700 565 IAC/InterActiveCorp 7,800 557 Avnet Inc. 11,700 544 Solera Holdings Inc. 8,190 519 DST Systems Inc. 5,430 515 * Tech Data Corp. 8,000 488 * Atmel Corp. 54,200 453 * Fairchild Semiconductor International Inc. Class A 31,725 438 * Teradyne Inc. 21,000 418 AVX Corp. 25,300 333 Amdocs Ltd. 6,900 321 Maxim Integrated Products Inc. 5,500 182 CA Inc. 5,007 155 * Freescale Semiconductor Ltd. 2,600 63 Utilities (2.5%) Verizon Communications Inc. 131,200 6,241 AT&T Inc. 169,566 5,947 NextEra Energy Inc. 19,597 1,874 Duke Energy Corp. 21,330 1,519 Sempra Energy 13,129 1,270 Dominion Resources Inc. 17,408 1,236 Edison International 19,308 1,093 PG&E Corp. 24,535 1,060 Public Service Enterprise Group Inc. 22,200 847 NiSource Inc. 22,200 789 NRG Energy Inc. 24,624 783 American Electric Power Co. Inc. 15,300 775 * Level 3 Communications Inc. 19,700 771 * Sprint Corp. 75,145 691 * Calpine Corp. 32,810 686 American Water Works Co. Inc. 14,928 678 Wisconsin Energy Corp. 14,532 676 OGE Energy Corp. 17,786 654 AES Corp. 45,769 654 MDU Resources Group Inc. 18,704 642 Xcel Energy Inc. 21,000 638 ITC Holdings Corp. 17,010 635 * T-Mobile US Inc. 19,000 628 Energen Corp. 7,630 617 UGI Corp. 12,452 568 CMS Energy Corp. 19,027 557 * tw telecom inc Class A 17,300 541 Aqua America Inc. 21,478 538 National Fuel Gas Co. 7,501 525 Questar Corp. 21,833 519 Southern Co. 11,400 501 Telephone & Data Systems Inc. 16,830 441 Alliant Energy Corp. 7,713 438 * ONE Gas Inc. 11,996 431 United States Cellular Corp. 9,815 402 * Intelsat SA 19,300 361 Consolidated Edison Inc. 6,400 343 AGL Resources Inc. 6,000 294 Total Common Stocks (Cost $372,290) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (52.1%) Alabama (0.2%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 500 567 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 380 406 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 564 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 564 Jefferson County AL Sewer Revenue 5.000% 10/1/23 500 534 Jefferson County AL Sewer Revenue 0.000% 10/1/25 (4) 500 274 Alaska (0.0%) Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 500 551 Arizona (1.6%) Arizona Board Regents Arizona State University System COP 5.000% 7/1/22 (14) 1,500 1,659 Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 116 Arizona COP 5.000% 10/1/18 (4) 500 566 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 552 Arizona School Facilities Board COP 5.500% 9/1/23 500 550 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (Prere.) 500 507 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 577 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 556 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 2,005 2,384 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 500 551 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 510 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 290 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/19 900 944 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 2,500 2,765 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 500 506 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 339 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 780 789 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 529 Pima County AZ Sewer Revenue 5.000% 7/1/20 500 590 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/24 1,000 1,220 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 834 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/28 500 568 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/29 2,000 2,268 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/35 2,000 2,103 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 870 978 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 510 565 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 559 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 578 California (8.2%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/22 500 533 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/21 760 869 Alameda CA Corridor Transportation Authority Revenue 5.300% 10/1/23 (2) 200 215 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 740 308 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/32 (14) 1,650 663 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/14 (Prere.) 500 508 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 500 545 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 540 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 500 555 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 1,000 1,094 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 548 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 566 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 165 191 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 580 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 684 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 560 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 205 208 California Economic Recovery GO 5.000% 7/1/15 295 299 California Economic Recovery GO 5.000% 7/1/18 500 582 California Economic Recovery GO 5.000% 7/1/19 500 593 California Economic Recovery GO 5.000% 7/1/20 500 590 California Economic Recovery GO 5.250% 7/1/21 500 593 California Economic Recovery GO 5.000% 7/1/22 500 550 California Economic Recovery GO PUT 5.000% 7/1/14 500 506 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 589 California GO 5.000% 6/1/15 500 516 California GO 6.000% 2/1/16 500 551 California GO 5.000% 11/1/16 350 390 California GO 5.000% 3/1/17 500 561 California GO 6.000% 4/1/18 500 596 California GO 5.000% 9/1/18 500 552 California GO 5.000% 11/1/18 (14) 500 574 California GO 5.500% 4/1/19 785 937 California GO 5.000% 6/1/19 (14) 500 566 California GO 5.000% 2/1/20 500 587 California GO 5.000% 9/1/21 500 592 California GO 5.000% 10/1/21 250 276 California GO 5.000% 6/1/25 495 510 California GO 5.500% 3/1/26 500 573 California GO 5.000% 6/1/27 (14) 500 553 California GO 4.500% 8/1/27 85 90 California GO 5.000% 9/1/27 500 543 California GO 5.000% 2/1/28 690 776 California GO 4.500% 8/1/28 (2) 725 745 California GO 5.750% 4/1/29 500 582 California GO 5.000% 9/1/29 495 548 California GO 5.000% 9/1/29 (2) 500 533 California GO 5.000% 10/1/29 2,700 2,964 California GO 5.000% 11/1/29 1,700 1,910 California GO 5.250% 3/1/30 500 567 California GO 5.250% 9/1/30 500 566 California GO 5.000% 12/1/31 (14) 1,040 1,048 California GO 5.000% 2/1/32 500 541 California GO 5.000% 6/1/32 370 396 California GO VRDO 0.060% 4/7/14 LOC 5,000 5,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/23 1,000 1,141 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 300 343 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 567 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/23 1,000 1,094 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/20 325 385 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 965 1,025 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 572 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/30 110 116 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 620 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.340% 4/1/16 1,000 1,000 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 552 California Public Works Board Lease Revenue (Davidson Library) 5.000% 3/1/23 (Prere.) 20 24 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 1,000 1,170 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 1,000 1,104 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 300 331 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 273 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/16 (Prere.) 100 111 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/16 (Prere.) 40 45 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 3/1/18 (Prere.) 200 231 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/19 (Prere.) 70 83 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/19 (Prere.) 120 142 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/21 (Prere.) 35 42 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 25 30 California Public Works Board Lease Revenue (Various Capital Projects) 5.375% 3/1/23 1,000 1,142 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,000 1,078 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 350 374 California State University Revenue Systemwide 5.750% 11/1/27 500 583 California State University Revenue Systemwide 5.250% 11/1/29 300 343 California State University Revenue Systemwide 5.000% 11/1/30 1,000 1,121 Calleguas-Las Virgenes CA Public Financing Authority Revenue (Municipal Water District Project) VRDO 0.050% 4/7/14 LOC 3,000 3,000 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 1,000 1,102 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/27 1,000 1,124 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/28 500 541 Contra Costa CA Community College District GO 5.000% 8/1/31 1,000 1,112 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/33 1,000 1,107 1 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.474% 12/15/15 1,600 1,601 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/22 970 1,098 1 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.260% 12/1/15 1,100 1,100 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/29 1,390 813 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 1,500 1,635 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/19 75 85 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 205 228 Long Beach CA Unified School District GO 0.000% 8/1/24 (12) 1,290 867 Los Angeles CA Community College District GO 5.000% 8/1/27 500 559 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 1,045 1,109 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 570 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 580 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 1,500 1,565 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 500 510 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 4.750% 1/1/31 (14) 1,175 1,206 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,052 Los Angeles CA Unified School District GO 4.500% 7/1/24 (4) 1,500 1,647 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 569 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 745 798 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 562 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 562 Los Angeles CA Unified School District GO 4.750% 7/1/32 (4) 1,475 1,573 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 650 700 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 559 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 664 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/26 500 558 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/20 1,500 1,739 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/24 600 652 Newport Mesa CA Unified School District GO 0.000% 8/1/30 630 321 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/22 500 564 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/21 1,170 1,333 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/29 1,250 1,382 Palomar CA Community College District GO 4.750% 5/1/32 (4) 1,600 1,702 Palomar Pomerado Health California GO 0.000% 8/1/26 (12) 1,040 604 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 700 278 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/16 100 108 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 1,000 1,165 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/30 2,415 993 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/16 100 107 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 140 152 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 245 264 Sacramento CA Municipal Utility District Financing Authority Revenue (Cosumnes Project) 5.125% 7/1/29 (14) 1,000 1,063 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 557 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/23 500 555 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 564 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 500 557 San Diego CA Community College District GO 5.000% 8/1/29 1,000 1,145 San Diego CA Community College District GO 5.000% 8/1/31 500 552 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 562 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 579 San Diego CA Unified School District GO 0.000% 7/1/27 500 297 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 612 San Diego CA Unified School District GO 0.000% 7/1/28 500 279 San Diego CA Unified School District GO 0.000% 7/1/29 500 264 San Diego CA Unified School District GO 0.000% 7/1/30 100 48 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 533 San Diego County CA Regional Transportation Commission Sales Tax Revenue 5.000% 4/1/31 560 626 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 4.000% 7/1/21 350 395 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/28 500 570 San Francisco CA City & County (Laguna Honda Hospital) GO 5.000% 6/15/28 (12) 2,000 2,091 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 577 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 225 252 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 539 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 593 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,245 1,358 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 4.000% 8/1/15 140 146 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/16 600 656 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 965 968 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 751 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/26 1,000 1,135 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/15 245 262 University of California Revenue 5.000% 5/15/21 500 531 University of California Revenue 5.000% 5/15/23 1,000 1,170 University of California Revenue 5.000% 5/15/25 500 564 University of California Revenue 5.000% 5/15/27 (14) 500 540 University of California Revenue 5.000% 5/15/28 (14) 500 540 University of California Revenue 5.000% 5/15/28 1,000 1,149 University of California Revenue 4.500% 5/15/31 (4) 2,000 2,085 University of California Revenue 4.750% 5/15/33 155 163 University of California Revenue PUT 5.000% 5/15/23 1,500 1,787 Colorado (0.6%) Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/23 300 353 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/21 500 580 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 532 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 500 538 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 500 513 Colorado Springs CO Utility System Revenue 5.000% 11/15/28 500 573 Denver CO City & County Airport Revenue 5.000% 11/15/20 500 580 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 468 Denver CO City & County COP VRDO 0.070% 4/1/14 1,200 1,200 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,689 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 1,000 672 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 1,000 1,073 University of Colorado Enterprise System Revenue 5.000% 6/1/29 500 562 Connecticut (0.7%) Connecticut GO 5.000% 11/1/14 500 514 Connecticut GO 5.000% 12/1/14 500 516 1 Connecticut GO 0.560% 5/15/15 1,000 1,003 Connecticut GO 5.000% 11/1/16 410 457 Connecticut GO 5.000% 4/15/21 500 590 Connecticut GO 5.000% 4/15/24 500 579 Connecticut GO 5.000% 4/15/28 500 563 Connecticut GO 5.000% 3/1/32 2,950 3,281 Connecticut GO 5.000% 10/15/32 705 778 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 538 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 110 119 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 564 Hartford CT GO 5.000% 4/1/30 435 471 Delaware (0.2%) Delaware GO 5.000% 2/1/19 600 704 Delaware GO 5.000% 7/1/20 600 715 Delaware GO 5.000% 10/1/20 700 836 District of Columbia (0.2%) District of Columbia GO 5.000% 6/1/21 (4) 500 567 District of Columbia Income Tax Revenue 5.000% 12/1/26 655 752 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 574 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 560 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 577 Florida (2.4%) Brevard County FL School Board COP 5.000% 7/1/25 1,000 1,117 Broward County FL Airport System Revenue 5.000% 10/1/28 400 435 Broward County FL Airport System Revenue 5.375% 10/1/29 500 558 Broward County FL Airport System Revenue 5.500% 10/1/31 1,000 1,117 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,055 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 490 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 1,295 1,467 1 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 1.310% 6/1/15 1,105 1,114 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 450 512 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 255 272 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 245 262 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 579 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/16 300 323 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 220 259 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 750 891 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 578 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 563 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 600 711 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 662 Florida Department of Transportation GO 5.000% 7/1/19 545 642 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 500 558 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 587 Fort Myers FL Improvement Revenue 4.750% 12/1/31 (14) 100 104 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 500 539 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 4/7/14 1,200 1,200 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 500 540 Jacksonville FL Special Revenue 5.000% 10/1/32 500 539 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 880 896 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 546 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 614 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/25 1,000 1,073 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 100 110 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 640 704 Miami-Dade County FL Seaport Revenue 5.750% 10/1/28 1,500 1,716 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 1,000 1,114 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 500 535 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 558 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 573 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 530 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 513 2 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/19 815 680 2 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/20 1,270 989 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.050% 4/7/14 LOC 1,000 1,000 Polk County FL Constitutional Fuel Tax Revenue 5.000% 12/1/20 (14) 590 648 3 South Florida Water Management District COP TOB VRDO 0.070% 4/1/14 900 900 St. Johns County FL Water & Sewer Revenue 0.000% 6/1/24 1,110 773 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 4.000% 7/1/16 265 279 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/26 1,000 1,122 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 200 221 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 1,535 1,624 Tampa FL Hospital Revenue 5.000% 7/1/23 750 833 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 579 Georgia (1.3%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 566 2 Atlanta GA Airport Revenue 5.000% 1/1/33 2,000 2,185 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 608 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 500 506 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/24 400 453 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 552 Georgia GO 4.000% 1/1/15 575 592 Georgia GO 5.000% 9/1/15 (Prere.) 500 534 Georgia GO 5.000% 4/1/16 500 546 Georgia GO 5.000% 5/1/16 500 548 Georgia GO 5.000% 7/1/16 500 551 Georgia GO 5.000% 7/1/16 400 441 Georgia GO 5.750% 8/1/17 500 582 Georgia GO 5.000% 10/1/19 750 890 Georgia GO 5.000% 7/1/21 2,500 2,995 Georgia GO 5.000% 7/1/22 500 587 Georgia GO 5.000% 5/1/25 500 581 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 504 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 650 733 Gwinnett County GA School District GO 5.000% 2/1/17 (ETM) 500 560 Gwinnett County GA School District GO 5.000% 2/1/28 500 598 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 636 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.125% 9/15/16 80 88 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/18 100 112 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 250 278 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 546 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 270 294 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 516 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 365 416 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 525 588 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 565 Guam (0.2%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/23 1,000 1,099 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/33 1,305 1,350 Guam International Airport Authority Revenue 5.000% 10/1/21 350 386 Hawaii (0.5%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/19 250 284 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/20 300 340 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/21 400 450 Hawaii GO 5.000% 7/1/14 (2) 500 506 Hawaii GO 5.750% 2/1/15 (4) 500 523 Hawaii GO 5.000% 11/1/16 200 223 Hawaii GO 5.000% 4/1/17 (Prere.) 55 62 Hawaii GO 5.000% 4/1/19 (2) 445 497 Hawaii GO 5.000% 12/1/21 375 446 Hawaii GO 5.000% 6/1/29 500 567 Hawaii GO 5.000% 12/1/29 500 569 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 642 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 565 Honolulu HI City & County GO 5.000% 12/1/30 310 349 Honolulu HI City & County GO 5.250% 8/1/31 500 564 University of Hawaii Revenue 5.000% 10/1/27 500 566 Idaho (0.0%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 105 121 Illinois (2.5%) Chicago IL Board of Education GO 5.250% 12/1/17 (14) 775 870 Chicago IL Board of Education GO 5.000% 12/1/18 (2) 295 333 Chicago IL Board of Education GO 5.000% 12/1/19 (14) 210 236 Chicago IL Board of Education GO 5.250% 12/1/21 (14) 500 564 Chicago IL Board of Education GO 5.000% 12/1/24 (4) 100 107 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 548 Chicago IL Board of Education GO 5.250% 12/1/26 (12) 500 531 Chicago IL Board of Education GO 4.750% 12/1/29 (4) 105 106 Chicago IL Board of Education GO 0.000% 12/1/30 (14) 110 45 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 150 58 Chicago IL Board of Education GO 4.750% 12/1/31 (4) 50 50 Chicago IL Board of Education GO 5.000% 12/1/31 320 321 Chicago IL GO 5.000% 12/1/16 (2) 500 548 Chicago IL GO 5.500% 1/1/17 (4) 500 554 Chicago IL GO 5.000% 1/1/19 (2) 500 537 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 540 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 155 161 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 370 413 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 500 546 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 200 226 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 (14) 500 528 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/26 1,000 1,123 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/32 500 527 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/33 (14) 540 547 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/33 (4) 275 282 Chicago IL O'Hare International Airport Revenue 4.750% 1/1/34 (4) 50 50 Cook County IL GO 5.000% 11/15/21 500 551 Cook County IL GO 5.000% 11/15/28 500 534 Cook County IL GO 5.250% 11/15/28 500 546 Cook County IL GO 4.750% 11/15/30 (2) 200 202 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/16 500 530 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/32 500 530 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 95 108 Illinois Finance Authority Revenue (OSF Healthcare System) 4.000% 5/15/16 450 477 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 5.500% 7/1/28 2,000 2,133 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 535 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 500 554 Illinois GO 5.000% 1/1/17 330 363 Illinois GO 5.000% 1/1/18 500 560 Illinois GO 5.000% 8/1/19 250 285 Illinois GO 5.000% 1/1/20 (4) 200 226 Illinois GO 5.000% 8/1/20 500 564 Illinois GO 5.000% 1/1/21 (4) 710 787 Illinois GO 5.000% 8/1/21 500 561 Illinois GO 5.500% 7/1/24 1,000 1,145 Illinois GO 5.000% 6/1/26 500 528 Illinois GO 5.250% 2/1/30 1,900 2,034 Illinois GO 5.250% 7/1/31 1,000 1,061 Illinois GO 5.000% 9/1/31 2,000 2,047 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 635 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 571 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 543 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 536 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 1,000 1,086 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 500 537 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 650 684 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 250 258 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (14) 1,120 980 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/21 (14) 1,000 776 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 298 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 250 140 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/31 (14) 290 122 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 1,215 1,409 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 1,060 1,223 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 459 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 500 542 Will County IL Community High School District No. 210 (Lincoln-Way) GO 0.000% 1/1/33 750 280 Indiana (0.6%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 250 277 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/25 690 745 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.080% 4/1/14 4,675 4,675 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 574 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 500 559 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/32 500 535 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 308 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 585 Indiana University Student Fee Revenue 5.000% 6/1/19 445 523 Indiana University Student Fee Revenue 5.000% 8/1/23 100 114 Iowa (0.1%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 750 746 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 252 Kansas (0.3%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 575 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 100 111 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 570 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,379 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 900 986 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/21 (Prere.) 500 597 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/23 500 574 Kentucky (0.5%) Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 161 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 578 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 559 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/21 1,325 980 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/22 810 558 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 4.000% 7/1/17 500 550 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 349 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/28 1,000 1,141 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.070% 4/7/14 LOC 2,900 2,900 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 458 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 535 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 528 Louisiana GO 5.000% 5/1/16 (Prere.) 500 547 Louisiana GO 5.000% 5/1/16 (Prere.) 500 547 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,348 Louisiana State University Revenue 5.000% 7/1/23 400 463 New Orleans LA GO 5.000% 12/1/31 500 521 New Orleans LA GO 5.125% 12/1/33 (17) 1,645 1,719 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 1,000 1,027 Maine (0.3%) Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.080% 4/7/14 LOC 4,100 4,100 Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 569 Maryland (1.3%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/28 650 740 Howard County MD GO 5.000% 2/15/22 750 885 Howard County MD GO 5.000% 8/15/24 200 234 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 575 Maryland GO 5.000% 3/1/15 550 575 Maryland GO 5.250% 3/1/15 500 523 Maryland GO 5.000% 8/1/15 500 532 Maryland GO 5.000% 8/1/15 (Prere.) 500 532 Maryland GO 5.000% 8/1/16 (Prere.) 450 498 Maryland GO 5.000% 11/1/16 105 117 Maryland GO 5.000% 3/15/17 500 563 Maryland GO 5.000% 7/15/17 610 694 Maryland GO 5.000% 8/1/17 500 569 Maryland GO 5.250% 8/15/17 500 574 Maryland GO 5.250% 3/1/18 200 233 Maryland GO 5.000% 8/1/21 870 1,021 Maryland GO 5.000% 3/15/22 500 582 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/27 500 545 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/24 500 575 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.254% 11/15/16 2,000 2,025 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/16 575 637 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/20 500 555 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 759 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 574 Maryland Transportation Authority GAN 5.000% 3/1/16 465 505 Maryland Transportation Authority GAN 5.250% 3/1/16 585 638 Maryland Transportation Authority GAN 5.250% 3/1/18 700 811 Maryland Transportation Authority GAN 5.250% 3/1/20 500 584 Montgomery County MD GO 5.000% 7/1/17 500 568 Montgomery County MD GO 5.000% 11/1/17 500 573 Prince Georges County MD GO 5.000% 9/15/23 500 588 Massachusetts (2.9%) Boston MA GO 5.000% 2/1/22 500 601 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 582 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 582 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 496 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 604 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/31 915 1,052 Massachusetts College Building Authority Revenue 5.000% 5/1/16 (Prere.) 500 548 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 503 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 557 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 450 478 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 1/1/20 355 421 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.000% 7/15/17 300 326 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.000% 7/15/18 200 219 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 720 739 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 300 332 Massachusetts GO 5.000% 5/1/14 500 502 Massachusetts GO 5.000% 8/1/14 500 508 Massachusetts GO 5.000% 8/1/15 500 532 Massachusetts GO 4.750% 8/1/16 (Prere.) 500 550 Massachusetts GO 5.500% 11/1/16 500 564 Massachusetts GO 5.500% 10/1/18 500 594 Massachusetts GO 5.000% 7/1/20 500 587 Massachusetts GO 5.000% 8/1/20 500 593 Massachusetts GO 5.250% 8/1/20 300 360 Massachusetts GO 5.500% 10/1/20 500 609 Massachusetts GO 5.500% 10/1/20 (14) 500 609 Massachusetts GO 5.250% 8/1/23 500 613 Massachusetts GO 5.250% 8/1/24 (4) 800 906 Massachusetts GO 5.000% 3/1/26 500 570 Massachusetts GO 5.000% 4/1/29 500 565 Massachusetts GO VRDO 0.070% 4/1/14 3,655 3,655 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 571 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 529 3 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.070% 4/7/14 1,200 1,200 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.070% 4/7/14 2,250 2,250 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.070% 4/1/14 LOC 5,640 5,640 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.070% 4/1/14 700 700 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.080% 4/1/14 3,700 3,700 Massachusetts Port Authority Revenue 5.000% 7/1/17 415 470 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 195 208 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 65 69 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 305 325 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 415 442 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 600 639 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 588 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/20 225 267 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/21 900 1,066 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 495 584 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 20 21 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 593 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 170 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/19 240 284 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/20 200 241 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 608 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 625 756 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,034 University of Massachusetts Building Authority Revenue 5.250% 11/1/14 (Prere.) 500 515 Michigan (1.1%) Birmingham MI City School District GO 5.000% 5/1/22 740 871 Dearborn MI School District GO 5.000% 5/1/34 1,200 1,280 Detroit MI City School District GO 5.250% 5/1/28 (4) 500 540 Mason MI Public School District GO 5.250% 5/1/14 (Prere.) 165 166 Mason MI Public School District GO 5.250% 5/1/14 (Prere.) 1,685 1,692 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 561 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/27 500 533 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/27 1,000 1,139 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/31 500 554 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 500 574 Michigan GO 5.000% 9/15/14 (4) 500 511 Michigan GO 5.000% 5/1/18 500 576 Michigan GO 5.500% 11/1/25 595 671 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.070% 4/7/14 3,070 3,070 Michigan Trunk Line Revenue 5.000% 11/1/21 500 562 Oakland University of Michigan Revenue VRDO 0.060% 4/7/14 LOC 2,700 2,700 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 551 Minnesota (0.4%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 520 Minnesota GO 5.000% 11/1/14 500 514 Minnesota GO 5.000% 8/1/15 500 532 Minnesota GO 5.000% 10/1/17 500 572 Minnesota GO 5.000% 8/1/19 500 591 Minnesota GO 5.000% 11/1/20 325 387 Minnesota GO 5.000% 8/1/21 500 588 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 522 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 536 University of Minnesota Revenue 5.000% 8/1/19 500 588 University of Minnesota Revenue 5.250% 12/1/29 500 584 Mississippi (0.2%) DeSoto County MS School District GO 5.000% 5/1/19 370 433 Mississippi GO 5.500% 12/1/18 750 892 Mississippi State University Educational Building Corp. Revenue 5.000% 8/1/32 1,000 1,098 Missouri (0.2%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/15 (Prere.) 130 140 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 370 395 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 316 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 564 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 600 726 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 574 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 394 Nebraska (0.2%) Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/23 750 820 Lincoln NE Electric System Revenue 5.000% 9/1/25 400 462 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 345 371 Nebraska Public Power District Revenue 5.000% 1/1/32 1,500 1,643 Omaha NE Public Power District Electric Revenue 4.000% 2/1/16 350 373 Nevada (0.4%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 1,500 1,505 Clark County NV GO 5.000% 12/1/29 500 537 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 555 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 155 164 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 508 Clark County NV School District GO 5.000% 6/15/18 1,690 1,897 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 563 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 541 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 115 127 New Jersey (2.6%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 408 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 389 Jersey City NJ GO 5.000% 3/1/21 480 548 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/23 495 589 New Jersey COP 5.250% 6/15/30 465 497 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 500 506 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 700 798 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 500 555 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 1,500 1,602 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 578 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 510 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.640% 2/1/15 700 701 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 500 523 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 500 542 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 300 340 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 300 357 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 2,095 2,294 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 500 510 New Jersey Economic Development Authority Revenue(New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 561 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 500 571 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 576 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.500% 6/1/19 (Prere.) 195 244 New Jersey GO 5.250% 7/15/15 (2) 500 533 New Jersey GO 5.000% 8/15/15 790 842 New Jersey GO 5.250% 7/1/16 (14) 500 554 New Jersey GO 5.000% 8/1/16 440 486 New Jersey GO 5.250% 7/15/18 (2) 500 585 New Jersey GO 5.000% 8/15/19 750 881 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 500 565 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 250 280 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/22 1,000 1,117 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/25 900 974 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 500 560 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 500 572 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 245 270 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 345 364 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 220 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 215 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 532 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 500 505 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 500 518 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 230 250 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 375 408 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 307 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 150 174 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 650 753 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 2,972 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 (14) 245 288 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 150 179 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/23 605 726 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,149 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 560 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 557 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 1,000 1,083 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 1,000 1,084 Newark NJ GO 5.000% 10/1/19 500 570 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 500 544 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 542 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 100 107 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 7,000 1,698 West Deptford Township NJ GO 5.000% 7/1/27 (4) 635 691 New Mexico (0.1%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 585 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 571 New York (7.6%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 526 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 574 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 581 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 548 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 (ETM) 410 412 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 690 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 400 441 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 400 458 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 548 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 575 625 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/24 45 50 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 1,000 1,061 New York City NY GO 5.250% 9/1/14 (ETM) 20 20 New York City NY GO 5.000% 11/1/14 (Prere.) 90 93 New York City NY GO 5.000% 8/1/15 (Prere.) 575 611 New York City NY GO 5.000% 8/1/15 (Prere.) 320 340 New York City NY GO 5.000% 9/1/15 (Prere.) 490 523 New York City NY GO 5.000% 2/1/16 105 114 New York City NY GO 5.000% 8/1/16 500 553 New York City NY GO 5.000% 2/1/17 500 559 New York City NY GO 5.250% 8/1/17 700 799 New York City NY GO 5.000% 9/1/17 10 11 New York City NY GO 5.000% 2/1/18 500 557 New York City NY GO 5.000% 8/1/19 500 564 New York City NY GO 5.000% 8/1/21 2,000 2,336 New York City NY GO 5.000% 8/1/21 380 444 New York City NY GO 5.000% 8/1/21 515 602 New York City NY GO 5.000% 10/1/22 500 579 New York City NY GO 5.000% 8/1/23 380 439 New York City NY GO 5.000% 8/1/23 (14) 180 191 New York City NY GO 5.000% 11/1/23 215 221 New York City NY GO 5.250% 8/15/24 500 574 New York City NY GO 5.000% 8/1/25 750 848 New York City NY GO 5.000% 8/1/25 330 349 New York City NY GO 5.000% 8/1/26 500 565 New York City NY GO 5.000% 8/1/26 1,000 1,133 New York City NY GO 5.000% 8/15/26 475 532 1 New York City NY GO 0.460% 8/1/27 2,000 2,001 New York City NY GO 5.000% 5/15/28 480 545 New York City NY GO 5.000% 8/1/28 400 437 New York City NY GO 5.000% 8/1/28 500 539 New York City NY GO 5.500% 11/15/28 300 344 New York City NY GO 5.625% 4/1/29 840 979 New York City NY GO 5.000% 5/15/29 500 568 New York City NY GO 5.000% 8/1/30 1,000 1,103 New York City NY GO 5.000% 3/1/31 1,340 1,465 New York City NY GO 5.000% 8/1/31 365 395 New York City NY GO VRDO 0.050% 4/7/14 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 1,500 1,649 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 534 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 1,000 1,115 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 265 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 716 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 567 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 538 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 269 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 345 362 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 554 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 2,500 2,603 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 545 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 (4) 1,295 1,348 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 513 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 513 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/32 (2) 2,000 2,047 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/32 (4) 2,000 2,049 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/24 500 577 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 564 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 564 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,209 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 250 272 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 280 310 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 25 28 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 330 372 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 200 226 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/18 200 229 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 170 192 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 300 333 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 475 528 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 1,000 1,112 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 400 459 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 850 955 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 500 557 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 559 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 547 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 300 329 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 500 550 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 500 548 3 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.090% 4/1/14 920 920 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.070% 4/7/14 3,100 3,100 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.080% 4/1/14 1,400 1,400 New York Liberty Development Corp. Revenue 5.000% 11/15/31 1,000 1,073 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 1,000 1,104 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 210 243 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/21 (14) 300 352 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 500 557 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 110 121 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 500 545 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 541 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 541 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 500 547 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 500 538 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 1,500 1,613 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 695 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/16 (Prere.) 500 559 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 533 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 635 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 517 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 661 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 1,165 1,253 1 New York Metropolitan Transportation Authority Revenue PUT 0.634% 11/1/15 600 601 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 604 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 611 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 578 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/27 1,000 1,005 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 449 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 279 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 529 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 100 106 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 553 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 547 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 608 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 542 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 172 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 600 628 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 500 561 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 200 233 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/23 1,000 1,169 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 615 710 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 500 570 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 553 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/32 500 545 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 300 326 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 579 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 452 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 302 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 567 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 543 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 559 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 425 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 500 583 New York State GO 4.500% 2/1/17 500 554 New York State GO 4.500% 2/1/18 500 566 New York State GO 4.500% 2/1/19 500 574 New York State GO 5.000% 2/15/30 315 347 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 580 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 570 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 562 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 548 New York State Thruway Authority Revenue 5.000% 1/1/30 500 546 New York State Thruway Authority Revenue 5.000% 1/1/32 (14) 600 646 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 65 70 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 65 70 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 435 465 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 561 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 435 461 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 553 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 385 403 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 245 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 584 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 588 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 500 572 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 103 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 518 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 433 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 584 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 297 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 600 700 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 644 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,686 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 1,485 1,629 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 616 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 563 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/21 1,545 1,725 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 500 543 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 541 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 559 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 1,600 1,796 Westchester County NY GO 5.000% 7/1/20 500 596 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 500 519 North Carolina (1.0%) Cary NC Combined Enterprise System Revenue 5.000% 12/1/27 500 583 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/20 235 280 Durham County NC GO 5.000% 4/1/20 685 810 Mecklenburg County NC GO 5.000% 3/1/17 500 562 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 560 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 650 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 562 North Carolina Eastern Municipal Power Agency Power Systems Revenue 6.000% 1/1/18 (2) 510 598 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 500 544 North Carolina GO 5.000% 3/1/16 500 544 North Carolina GO 5.000% 3/1/17 520 584 North Carolina GO 5.000% 3/1/18 500 573 North Carolina GO 5.000% 3/1/20 275 326 North Carolina GO 4.000% 6/1/20 500 566 North Carolina GO 5.000% 5/1/22 250 301 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,219 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/21 1,000 1,146 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/24 600 658 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 542 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/24 500 573 1 University of North Carolina University System Revenue PUT 0.854% 12/1/17 1,000 1,005 Wake County NC GO 4.000% 2/1/18 695 774 Wake County NC GO 5.000% 3/1/18 500 576 Wake County NC Public Improvement GO 5.000% 3/1/16 100 109 Ohio (1.4%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 500 550 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/27 570 634 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 568 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 524 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 435 459 Cleveland OH Airport System Revenue 5.000% 1/1/16 (2) 250 267 Cleveland OH Airport System Revenue 5.250% 1/1/18 (2) 260 291 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 500 508 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (14) 500 545 Columbus OH GO 5.000% 7/1/23 600 724 Columbus OH GO 5.000% 7/1/25 535 625 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 615 636 Hamilton County OH Sales Tax Revenue 4.500% 12/1/15 (2) 350 374 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 567 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 500 553 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/20 100 118 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 2/1/22 750 881 Ohio Common Schools GO 5.000% 6/15/16 (Prere.) 750 825 Ohio GO 5.000% 9/15/19 260 283 Ohio GO 5.000% 8/1/23 500 593 Ohio GO 5.000% 8/1/24 500 597 Ohio Higher Education GO 5.000% 8/1/17 770 875 Ohio Higher Education GO 5.000% 8/1/21 500 591 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/22 550 652 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 517 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 594 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 30 34 Ohio State University General Receipts Revenue 5.000% 12/1/16 470 526 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 523 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/28 1,000 1,105 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 539 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.250% 6/1/19 435 517 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 2,365 2,384 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 635 640 Penta Career Center Ohio COP 5.250% 4/1/23 125 144 Oklahoma (0.1%) Oklahoma City OK GO 5.000% 3/1/24 525 606 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 328 University of Oklahoma Revenue 5.000% 7/1/31 475 528 Oregon (0.2%) Clackamas County OR School District No. 46 GO 0.000% 6/15/32 1,670 747 Deschutes & Jefferson Counties OR School District No. 2J GO 0.000% 6/15/31 750 354 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 564 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/16 150 166 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/17 250 284 Oregon GO 5.000% 5/1/23 500 593 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 567 Pennsylvania (3.2%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 360 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 570 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.375% 8/15/29 210 235 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 563 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/24 1,000 1,057 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 500 498 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 545 Chester County PA GO 5.000% 11/15/31 750 850 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 523 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 500 528 Emmaus PA General Authority Revenue VRDO 0.060% 4/7/14 LOC 1,700 1,700 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.070% 4/1/14 5,440 5,440 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 500 574 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 500 526 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 2.000% 4/1/14 100 100 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 3.000% 4/1/15 100 102 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 3.000% 4/1/16 200 207 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/25 1,250 1,311 Pennsylvania Economic Development Financing Authority Health System Revenue (Albert Einstein Healthcare Network) 6.250% 10/15/23 1,000 1,110 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 774 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 1/1/18 325 360 Pennsylvania GO 5.000% 9/1/14 500 510 Pennsylvania GO 5.000% 5/1/15 405 426 Pennsylvania GO 5.250% 7/1/15 500 532 Pennsylvania GO 5.000% 3/1/16 100 109 Pennsylvania GO 5.000% 7/1/16 400 441 Pennsylvania GO 5.000% 7/1/16 120 132 Pennsylvania GO 5.000% 7/1/18 570 661 Pennsylvania GO 5.000% 7/1/20 500 591 Pennsylvania GO 5.000% 11/15/20 250 296 Pennsylvania GO 5.375% 7/1/21 500 605 Pennsylvania GO 5.000% 8/1/22 500 561 Pennsylvania GO 5.000% 11/15/22 500 588 Pennsylvania GO 5.000% 1/1/26 100 107 Pennsylvania GO 5.000% 4/15/28 500 566 Pennsylvania GO 5.000% 10/15/32 1,000 1,118 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/17 (10) 500 535 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.500% 6/1/20 1,000 1,049 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/24 200 219 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 500 535 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 563 Pennsylvania State University Revenue 5.000% 3/1/25 500 575 Pennsylvania State University Revenue 5.000% 8/15/27 1,000 1,099 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/24 1,000 1,159 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 386 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/22 (2) 1,000 1,064 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,117 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/30 1,330 1,314 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 (2) 1,610 1,657 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 532 Philadelphia PA Airport Revenue 5.000% 6/15/23 1,120 1,240 Philadelphia PA Gas Works Revenue VRDO 0.050% 4/7/14 LOC 4,500 4,500 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.080% 4/1/14 900 900 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 245 230 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 557 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 528 Philadelphia PA School District GO 5.250% 9/1/22 500 558 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 633 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/26 1,000 1,136 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/26 1,000 1,104 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 581 West Shore Area Authority Hospital Revenue (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.250% 1/1/31 80 88 Puerto Rico (0.4%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 358 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 486 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 357 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 489 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 340 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 334 Puerto Rico GO 6.000% 7/1/27 (14) 500 503 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 317 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 281 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 376 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,292 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 421 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 395 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/33 1,000 215 South Carolina (0.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 555 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/23 500 584 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 250 285 Greenville County SC School District GO 5.000% 12/1/27 500 543 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/25 1,000 1,139 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (14) 1,600 1,120 South Carolina GO 5.000% 4/1/20 450 535 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 533 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/26 1,000 1,077 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 140 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 543 South Dakota (0.1%) Educational Enhancement Funding Corp. South Dakota Tobacco Settlement Revenue 5.000% 6/1/25 2,000 2,146 Tennessee (0.8%) Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.000% 1/1/33 1,500 1,551 Memphis TN Electric System Revenue 5.000% 12/1/17 500 573 Memphis TN GO 5.000% 5/1/30 500 552 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 625 737 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 500 522 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 375 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 500 582 Shelby County TN GO 5.000% 3/1/19 500 585 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 118 Shelby County TN GO 5.000% 4/1/19 400 469 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 542 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 250 271 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 553 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 525 589 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,115 1,261 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 1,500 1,623 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 250 277 Tennessee GO 5.000% 8/1/14 500 508 Tennessee GO 5.000% 8/1/20 625 744 Texas (3.6%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (14) 1,000 942 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 500 592 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 313 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 100 58 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 545 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 180 98 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 500 519 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 222 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/25 500 571 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/30 500 543 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 532 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 500 574 Dallas TX GO 5.000% 2/15/15 500 521 Dallas TX Independent School District GO 5.000% 8/15/14 500 509 Dallas TX Independent School District GO 5.000% 2/15/23 485 567 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 520 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 200 228 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/22 330 388 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 572 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/29 1,000 1,128 El Paso TX Water & Sewer Revenue 5.000% 3/1/22 765 906 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/25 450 513 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/30 1,550 1,036 Harris County TX Flood Control District GO 5.250% 10/1/18 435 513 Harris County TX GO 5.000% 10/1/23 500 576 Harris County TX GO 5.000% 10/1/23 300 353 Harris County TX GO 5.000% 8/15/32 1,000 1,110 1 Harris County TX Toll Road Revenue 0.840% 8/15/18 1,000 1,011 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 569 Harris County TX Toll Road Revenue 5.000% 8/15/32 500 545 Houston TX Airport System Revenue 5.000% 7/1/19 (14) 1,000 1,102 Houston TX Community College System GO 5.000% 2/15/27 1,000 1,037 Houston TX GO 5.000% 3/1/20 500 578 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 531 Houston TX Utility System Revenue 5.125% 5/15/14 (Prere.) 500 503 2 Houston TX Utility System Revenue 5.000% 5/15/25 1,000 1,182 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 549 Houston TX Utility System Revenue 5.250% 11/15/30 500 571 1 Houston TX Utility System Revenue PUT 0.660% 8/1/16 1,000 1,004 Katy TX Independent School District GO 5.000% 2/15/20 2,000 2,232 Lake Travis TX Independent School District GO 5.000% 2/15/32 500 551 Lone Star College System Texas GO 5.000% 8/15/23 250 288 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 40 42 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 415 441 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 45 47 Lubbock TX GO 5.000% 2/15/23 500 584 New Hope TX Cultural Education Facilities Finance Corp. First Mortgage Revenue (Morningside Ministries Project) 6.250% 1/1/33 1,640 1,710 North East TX Independent School District GO 5.250% 2/1/22 500 605 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 569 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 562 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 286 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 574 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 552 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 568 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 210 240 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 905 981 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 584 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 500 591 San Antonio TX GO 5.000% 8/1/20 125 148 San Antonio TX GO 5.000% 2/1/22 1,000 1,172 San Antonio TX GO 5.000% 2/1/24 500 580 1 San Antonio TX Water Revenue PUT 0.740% 11/1/16 1,000 1,000 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 288 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.250% 10/1/31 1,000 1,096 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 325 367 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 735 798 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.090% 4/1/14 200 200 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 571 Texas GO 4.000% 4/1/18 400 447 Texas GO 5.000% 8/1/31 500 566 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 550 618 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 240 269 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/22 405 445 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 380 411 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 190 212 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 495 544 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,488 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/21 (15) 1,000 1,087 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 506 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 425 441 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 529 Texas Tech University System Financing System Revenue 5.000% 2/15/28 500 560 Texas Transportation Commission Revenue 4.750% 4/1/16 (Prere.) 500 543 Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) 500 546 Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) 500 546 Texas Water Financial Assistance GO 5.000% 8/1/24 500 574 Texas Water Financial Assistance GO 5.000% 8/1/25 500 573 Texas Water Financial Assistance GO 5.000% 8/1/27 500 565 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 325 384 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 596 Williamson County TX GO 5.000% 2/15/23 230 273 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 555 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 4/1/14 2,805 2,805 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 350 373 Utah GO 5.000% 7/1/16 500 551 Utah GO 5.000% 7/1/16 615 678 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 513 Virginia (0.6%) Arlington County VA GO 5.000% 8/1/17 750 855 Arlington County VA GO 5.000% 8/1/23 600 717 Chesapeake VA Toll Road Revenue 5.000% 7/15/21 500 548 Chesterfield County VA GO 5.000% 1/1/22 900 1,082 Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 573 Fairfax County VA Public Improvement GO 5.000% 4/1/21 300 359 Fairfax County VA Public Improvement GO 5.000% 4/1/23 500 606 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 500 589 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 625 732 Norfolk VA Water Revenue 5.000% 11/1/31 500 557 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/30 500 538 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 200 224 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 355 423 Virginia Public School Authority Revenue 5.000% 8/1/19 500 589 Washington (1.1%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 590 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 554 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 567 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 100 106 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 953 King County WA GO 5.000% 1/1/19 150 175 King County WA GO 5.000% 1/1/24 500 584 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 691 Port of Seattle WA Revenue 5.000% 8/1/29 250 276 University of Washington Revenue 5.000% 4/1/31 335 368 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 483 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 375 438 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 549 Washington GO 5.700% 10/1/15 (4) 220 229 Washington GO 5.000% 2/1/16 500 542 Washington GO 5.000% 7/1/16 (Prere.) 500 551 Washington GO 5.000% 7/1/17 200 227 Washington GO 5.000% 7/1/18 675 783 Washington GO 0.000% 6/1/20 (14) 500 440 Washington GO 5.000% 8/1/20 500 592 Washington GO 5.000% 7/1/21 500 571 Washington GO 5.000% 7/1/23 1,000 1,197 Washington GO 5.000% 7/1/25 500 582 Washington GO 5.000% 2/1/32 500 553 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/31 (14) 2,000 2,108 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 880 925 Washington State University General Revenue 5.000% 10/1/31 500 554 West Virginia (0.1%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/23 1,000 1,092 Wisconsin (0.7%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 528 Wisconsin GO 5.000% 5/1/15 (Prere.) 600 631 Wisconsin GO 4.000% 9/1/15 970 1,021 Wisconsin GO 5.000% 5/1/16 500 548 Wisconsin GO 5.000% 5/1/21 750 888 Wisconsin GO 5.000% 5/1/23 500 567 Wisconsin GO 5.000% 5/1/24 500 586 2 Wisconsin GO 5.000% 5/1/26 2,210 2,554 Wisconsin Health & Educational Facilities Authority Revenue (Aspirus, Inc. Obligated Group) 5.000% 8/15/25 1,570 1,737 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 500 544 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 500 543 Wisconsin Transportation Revenue 5.250% 7/1/14 500 506 Wisconsin Transportation Revenue 5.000% 7/1/23 500 590 Total Tax-Exempt Municipal Bonds (Cost $768,825) Total Investments (100.0%) (Cost $1,141,115) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Adjustable-rate security. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2014. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, the aggregate value of these securities was $3,020,000, representing 0.2% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. Tax-Managed Balanced Fund COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Tax-Managed Balanced Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 727,377 — — Tax-Exempt Municipal Bonds — 791,090 — Total 727,377 791,090 — C. At March 31, 2014, the cost of investment securities for tax purposes was $1,141,199,000. Net unrealized appreciation of investment securities for tax purposes was $377,268,000, consisting of unrealized gains of $382,800,000 on securities that had risen in value since their purchase and $5,532,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small-Cap Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.1%) * Live Nation Entertainment Inc. 718,609 15,630 Pool Corp. 238,715 14,638 Wolverine World Wide Inc. 511,463 14,602 * Buffalo Wild Wings Inc. 95,716 14,252 * Lumber Liquidators Holdings Inc. 140,188 13,150 * Jack in the Box Inc. 220,928 13,022 Cracker Barrel Old Country Store Inc. 121,253 11,791 Men's Wearhouse Inc. 230,296 11,280 * Steven Madden Ltd. 306,761 11,037 Hillenbrand Inc. 320,387 10,358 * Iconix Brand Group Inc. 245,998 9,660 Ryland Group Inc. 235,397 9,399 * Helen of Troy Ltd. 135,240 9,363 * Jos A Bank Clothiers Inc. 142,861 9,186 * Dorman Products Inc. 155,171 9,164 * Genesco Inc. 122,485 9,134 * Marriott Vacations Worldwide Corp. 155,085 8,671 Monro Muffler Brake Inc. 152,092 8,651 Papa John's International Inc. 163,017 8,495 Texas Roadhouse Inc. Class A 304,585 7,944 * Meritage Homes Corp. 182,183 7,630 Lithia Motors Inc. Class A 114,641 7,619 * Outerwall Inc. 101,930 7,390 * Skechers U.S.A. Inc. Class A 201,803 7,374 * Vitamin Shoppe Inc. 155,066 7,369 La-Z-Boy Inc. 267,514 7,250 Group 1 Automotive Inc. 109,591 7,196 * Pinnacle Entertainment Inc. 298,746 7,080 * Hibbett Sports Inc. 132,630 7,013 Finish Line Inc. Class A 251,897 6,824 * Crocs Inc. 432,525 6,747 Buckle Inc. 143,024 6,551 DineEquity Inc. 82,993 6,479 * Standard Pacific Corp. 762,443 6,336 * Sonic Corp. 269,070 6,132 Drew Industries Inc. 111,159 6,025 * iRobot Corp. 146,154 6,000 * G-III Apparel Group Ltd. 83,474 5,975 Sturm Ruger & Co. Inc. 98,797 5,908 Oxford Industries Inc. 73,573 5,753 Children's Place Retail Stores Inc. 114,257 5,691 Brown Shoe Co. Inc. 209,433 5,558 Interval Leisure Group Inc. 202,084 5,282 * Select Comfort Corp. 282,612 5,110 * Boyd Gaming Corp. 384,333 5,073 * Quiksilver Inc. 652,765 4,902 * Red Robin Gourmet Burgers Inc. 66,581 4,773 Scholastic Corp. 125,158 4,315 * Multimedia Games Holding Co. Inc. 147,893 4,295 Movado Group Inc. 92,330 4,206 * BJ's Restaurants Inc. 125,392 4,102 Stage Stores Inc. 166,520 4,071 Sonic Automotive Inc. Class A 176,562 3,969 * Barnes & Noble Inc. 189,480 3,960 * Winnebago Industries Inc. 143,636 3,934 Standard Motor Products Inc. 105,574 3,776 Cato Corp. Class A 137,709 3,724 Callaway Golf Co. 363,552 3,716 * Biglari Holdings Inc. 7,467 3,640 Capella Education Co. 57,027 3,601 * Pep Boys-Manny Moe & Jack 273,014 3,473 * Zale Corp. 163,693 3,423 Ethan Allen Interiors Inc. 133,302 3,393 Arctic Cat Inc. 68,525 3,275 * American Public Education Inc. 90,698 3,182 Fred's Inc. Class A 174,394 3,141 Haverty Furniture Cos. Inc. 102,231 3,036 Regis Corp. 220,244 3,017 * FTD Cos. Inc. 94,747 3,014 * Universal Electronics Inc. 78,194 3,002 * M/I Homes Inc. 124,398 2,789 * EW Scripps Co. Class A 157,320 2,788 * Zumiez Inc. 112,795 2,734 * ITT Educational Services Inc. 93,032 2,668 * Tuesday Morning Corp. 187,189 2,649 * Strayer Education Inc. 54,811 2,545 Superior Industries International Inc. 119,217 2,443 * Francesca's Holdings Corp. 132,150 2,397 Ruth's Hospitality Group Inc. 183,412 2,217 * Blue Nile Inc. 63,656 2,215 Nutrisystem Inc. 146,474 2,207 * Career Education Corp. 294,266 2,195 Stein Mart Inc. 142,871 2,002 Harte-Hanks Inc. 223,122 1,972 * MarineMax Inc. 124,258 1,888 * Aeropostale Inc. 352,809 1,771 * Ruby Tuesday Inc. 295,605 1,658 Marcus Corp. 96,104 1,605 Big 5 Sporting Goods Corp. 90,646 1,455 * Kirkland's Inc. 76,851 1,421 PetMed Express Inc. 102,983 1,381 * VOXX International Corp. Class A 99,953 1,367 * Christopher & Banks Corp. 188,712 1,247 Universal Technical Institute Inc. 94,558 1,225 * Sizmek Inc. 107,694 1,145 * Monarch Casino & Resort Inc. 49,563 918 Spartan Motors Inc. 175,966 904 * Perry Ellis International Inc. 63,994 879 JAKKS Pacific Inc. 105,355 761 Blyth Inc. 43,832 470 * Kate Spade & Co. 4,378 162 Consumer Staples (3.5%) * Darling International Inc. 800,920 16,035 * TreeHouse Foods Inc. 185,529 13,356 Casey's General Stores Inc. 196,130 13,257 * Boston Beer Co. Inc. Class A 44,470 10,883 B&G Foods Inc. 270,331 8,140 Sanderson Farms Inc. 103,171 8,098 Andersons Inc. 134,055 7,941 J&J Snack Foods Corp. 74,173 7,118 Snyder's-Lance Inc. 247,893 6,988 WD-40 Co. 74,630 5,789 Cal-Maine Foods Inc. 76,191 4,783 Spartan Stores Inc. 188,505 4,375 * Diamond Foods Inc. 103,791 3,626 Inter Parfums Inc. 86,286 3,124 Calavo Growers Inc. 70,148 2,496 * Central Garden and Pet Co. Class A 215,286 1,780 * Medifast Inc. 61,018 1,775 * Seneca Foods Corp. Class A 39,671 1,249 * Alliance One International Inc. 421,097 1,230 * Annie's Inc. 5,674 228 Energy (4.6%) Bristow Group Inc. 185,241 13,989 Exterran Holdings Inc. 298,279 13,088 * PDC Energy Inc. 181,748 11,316 * Carrizo Oil & Gas Inc. 209,646 11,208 * Stone Energy Corp. 255,041 10,704 * SEACOR Holdings Inc. 95,322 8,238 * Hornbeck Offshore Services Inc. 165,148 6,905 * C&J Energy Services Inc. 230,787 6,730 * Cloud Peak Energy Inc. 309,306 6,539 Comstock Resources Inc. 229,294 5,239 Arch Coal Inc. 1,071,389 5,164 * TETRA Technologies Inc. 401,611 5,141 * Newpark Resources Inc. 446,251 5,110 * Penn Virginia Corp. 280,039 4,898 * Matrix Service Co. 133,237 4,501 * Northern Oil and Gas Inc. 303,160 4,432 * Geospace Technologies Corp. 65,859 4,358 * Pioneer Energy Services Corp. 318,876 4,129 Green Plains Renewable Energy Inc. 134,346 4,025 * Basic Energy Services Inc. 140,439 3,849 * Approach Resources Inc. 177,914 3,720 * Contango Oil & Gas Co. 77,838 3,716 * Tesco Corp. 160,730 2,974 * Era Group Inc. 97,167 2,848 * ION Geophysical Corp. 622,273 2,620 * Swift Energy Co. 221,859 2,387 Gulf Island Fabrication Inc. 65,387 1,413 * PetroQuest Energy Inc. 230,000 1,311 * Forest Oil Corp. 348,845 666 Exchange-Traded Fund (3.2%) 1 Vanguard REIT ETF 1,563,000 110,379 Financials (18.2%) * Stifel Financial Corp. 301,332 14,994 * Portfolio Recovery Associates Inc. 258,358 14,949 ProAssurance Corp. 313,458 13,958 * Texas Capital Bancshares Inc. 208,386 13,533 Financial Engines Inc. 253,462 12,871 UMB Financial Corp. 188,514 12,197 Geo Group Inc. 366,758 11,824 MarketAxess Holdings Inc. 191,371 11,333 Wintrust Financial Corp. 231,067 11,244 FNB Corp. 837,016 11,216 Bank of the Ozarks Inc. 163,947 11,158 Glacier Bancorp Inc. 375,005 10,901 Susquehanna Bancshares Inc. 953,568 10,861 Umpqua Holdings Corp. 571,785 10,658 PrivateBancorp Inc. 332,790 10,153 United Bankshares Inc. 316,470 9,690 First Financial Bankshares Inc. 154,860 9,569 Evercore Partners Inc. Class A 164,700 9,100 PacWest Bancorp 204,231 8,784 Tanger Factory Outlet Centers Inc. 250,412 8,764 MB Financial Inc. 280,150 8,673 LaSalle Hotel Properties 276,173 8,647 Home BancShares Inc. 241,800 8,323 Community Bank System Inc. 205,247 8,009 RLI Corp. 174,226 7,708 CVB Financial Corp. 476,392 7,575 Columbia Banking System Inc. 261,300 7,452 * First Cash Financial Services Inc. 147,364 7,436 EPR Properties 136,342 7,279 Post Properties Inc. 145,164 7,128 Old National Bancorp 470,420 7,014 Northwest Bancshares Inc. 480,153 7,010 BBCN Bancorp Inc. 403,593 6,918 Selective Insurance Group Inc. 284,202 6,628 First Midwest Bancorp Inc. 382,537 6,534 Pinnacle Financial Partners Inc. 168,771 6,327 National Penn Bancshares Inc. 600,060 6,271 Sovran Self Storage Inc. 83,718 6,149 * Virtus Investment Partners Inc. 35,212 6,098 DiamondRock Hospitality Co. 518,094 6,088 Healthcare Realty Trust Inc. 250,697 6,054 Horace Mann Educators Corp. 203,841 5,911 HFF Inc. Class A 169,169 5,686 Lexington Realty Trust 520,942 5,683 Cash America International Inc. 145,640 5,639 Interactive Brokers Group Inc. 254,873 5,523 Boston Private Financial Holdings Inc. 406,883 5,505 NBT Bancorp Inc. 224,016 5,479 Cousins Properties Inc. 475,277 5,451 * Encore Capital Group Inc. 119,149 5,445 Medical Properties Trust Inc. 424,768 5,433 First Financial Bancorp 295,486 5,313 ViewPoint Financial Group Inc. 183,550 5,295 * BofI Holding Inc. 60,957 5,227 EastGroup Properties Inc. 80,362 5,056 Provident Financial Services Inc. 274,929 5,050 Sterling Bancorp 398,727 5,048 Associated Estates Realty Corp. 291,496 4,938 * eHealth Inc. 94,312 4,791 Independent Bank Corp. 118,620 4,670 First Commonwealth Financial Corp. 499,238 4,513 PS Business Parks Inc. 53,203 4,449 * World Acceptance Corp. 56,131 4,214 AMERISAFE Inc. 94,232 4,138 Banner Corp. 99,613 4,105 Infinity Property & Casualty Corp. 59,188 4,003 Acadia Realty Trust 150,850 3,979 * Investment Technology Group Inc. 191,337 3,865 * United Community Banks Inc. 196,927 3,822 * Piper Jaffray Cos. 82,611 3,784 Hanmi Financial Corp. 162,017 3,775 Stewart Information Services Corp. 106,407 3,738 Government Properties Income Trust 144,838 3,650 S&T Bancorp Inc. 152,026 3,603 City Holding Co. 80,005 3,589 Wilshire Bancorp Inc. 322,278 3,577 LTC Properties Inc. 94,194 3,544 Safety Insurance Group Inc. 65,642 3,535 TrustCo Bank Corp. NY 480,482 3,383 Brookline Bancorp Inc. 359,038 3,382 United Fire Group Inc. 111,280 3,377 * Navigators Group Inc. 54,143 3,324 Pennsylvania REIT 183,577 3,314 Capstead Mortgage Corp. 259,163 3,281 Employers Holdings Inc. 158,200 3,200 Parkway Properties Inc. 175,331 3,200 * Forestar Group Inc. 177,716 3,163 Oritani Financial Corp. 199,596 3,156 Simmons First National Corp. Class A 84,325 3,143 American Assets Trust Inc. 92,269 3,113 Franklin Street Properties Corp. 239,890 3,023 * Ezcorp Inc. Class A 275,643 2,974 Tompkins Financial Corp. 59,200 2,898 Cardinal Financial Corp. 161,854 2,886 Sabra Health Care REIT Inc. 102,878 2,869 FXCM Inc. Class A 192,318 2,841 * First BanCorp 501,951 2,731 Dime Community Bancshares Inc. 148,888 2,528 Inland Real Estate Corp. 221,927 2,341 * Green Dot Corp. Class A 108,339 2,116 Kite Realty Group Trust 334,770 2,009 HCI Group Inc. 51,556 1,877 * Taylor Capital Group Inc. 78,198 1,870 Universal Insurance Holdings Inc. 146,005 1,854 CoreSite Realty Corp. 54,996 1,705 Saul Centers Inc. 35,442 1,679 Universal Health Realty Income Trust 34,996 1,478 Urstadt Biddle Properties Inc. Class A 70,656 1,460 Bank Mutual Corp. 221,330 1,403 Getty Realty Corp. 73,545 1,389 Calamos Asset Management Inc. Class A 97,049 1,255 Agree Realty Corp. 38,504 1,171 * SWS Group Inc. 148,380 1,110 Cedar Realty Trust Inc. 173,591 1,061 Tower Group International Ltd. 116,589 315 Meadowbrook Insurance Group Inc. 39,920 233 Health Care (10.3%) Questcor Pharmaceuticals Inc. 281,223 18,260 * Centene Corp. 292,073 18,182 West Pharmaceutical Services Inc. 355,577 15,663 * PAREXEL International Corp. 287,618 15,557 * Medidata Solutions Inc. 255,629 13,891 * MWI Veterinary Supply Inc. 65,267 10,157 * Air Methods Corp. 178,520 9,538 * Medicines Co. 318,783 9,060 * NuVasive Inc. 227,114 8,723 * Impax Laboratories Inc. 325,010 8,587 * Haemonetics Corp. 261,868 8,534 * Neogen Corp. 184,164 8,278 * Magellan Health Services Inc. 138,165 8,200 * Cyberonics Inc. 125,377 8,181 Chemed Corp. 89,388 7,996 * Akorn Inc. 363,208 7,991 * Acorda Therapeutics Inc. 207,645 7,872 * Amsurg Corp. Class A 164,723 7,755 * Prestige Brands Holdings Inc. 261,132 7,116 * Ligand Pharmaceuticals Inc. 103,446 6,958 Kindred Healthcare Inc. 276,819 6,483 CONMED Corp. 142,021 6,171 * Hanger Inc. 177,108 5,965 Cantel Medical Corp. 169,455 5,714 * Greatbatch Inc. 122,708 5,635 * Molina Healthcare Inc. 143,673 5,396 * Integra LifeSciences Holdings Corp. 117,201 5,390 Analogic Corp. 62,573 5,138 * Omnicell Inc. 177,756 5,087 * ABIOMED Inc. 180,320 4,695 Ensign Group Inc. 99,634 4,348 * PharMerica Corp. 152,370 4,263 * IPC The Hospitalist Co. Inc. 86,019 4,222 * Abaxis Inc. 107,187 4,167 Meridian Bioscience Inc. 189,588 4,131 * ICU Medical Inc. 66,526 3,984 Quality Systems Inc. 221,906 3,746 * Emergent Biosolutions Inc. 146,417 3,700 * Natus Medical Inc. 140,242 3,618 * Bio-Reference Labs Inc. 125,735 3,480 Computer Programs & Systems Inc. 53,193 3,436 * Luminex Corp. 187,366 3,393 * AMN Healthcare Services Inc. 236,308 3,247 * Corvel Corp. 60,603 3,016 * Healthways Inc. 175,703 3,012 * Merit Medical Systems Inc. 206,517 2,953 * Cambrex Corp. 154,460 2,915 * Cynosure Inc. Class A 99,338 2,911 Invacare Corp. 149,586 2,853 * HealthStream Inc. 102,822 2,745 * Momenta Pharmaceuticals Inc. 235,001 2,738 * Affymetrix Inc. 366,490 2,613 * Hi-Tech Pharmacal Co. Inc. 57,463 2,490 * Amedisys Inc. 164,468 2,449 * Anika Therapeutics Inc. 58,116 2,389 * Spectrum Pharmaceuticals Inc. 271,604 2,129 Landauer Inc. 43,809 1,986 * Symmetry Medical Inc. 190,950 1,921 * SurModics Inc. 68,427 1,546 * LHC Group Inc. 64,464 1,422 * Gentiva Health Services Inc. 146,536 1,336 CryoLife Inc. 128,750 1,282 * Cross Country Healthcare Inc. 142,831 1,153 * Almost Family Inc. 32,898 760 * Arqule Inc. 300,449 616 Industrials (15.2%) * Teledyne Technologies Inc. 190,749 18,566 Toro Co. 289,958 18,322 EnerSys Inc. 242,569 16,808 EMCOR Group Inc. 341,992 16,002 Curtiss-Wright Corp. 239,814 15,238 * Moog Inc. Class A 230,853 15,123 Actuant Corp. Class A 373,102 12,741 Applied Industrial Technologies Inc. 215,117 10,377 Healthcare Services Group Inc. 356,422 10,358 * Tetra Tech Inc. 331,140 9,798 * On Assignment Inc. 235,197 9,076 Mobile Mini Inc. 207,809 9,011 Barnes Group Inc. 231,491 8,905 Mueller Industries Inc. 287,212 8,613 Allegiant Travel Co. Class A 76,625 8,577 * Orbital Sciences Corp. 307,145 8,569 Watts Water Technologies Inc. Class A 145,550 8,542 UniFirst Corp. 77,454 8,515 Franklin Electric Co. Inc. 198,839 8,455 * WageWorks Inc. 148,550 8,335 United Stationers Inc. 202,165 8,303 * EnPro Industries Inc. 106,884 7,767 ABM Industries Inc. 261,526 7,516 * Korn/Ferry International 251,881 7,499 Simpson Manufacturing Co. Inc. 207,935 7,346 * Hub Group Inc. Class A 180,735 7,228 Forward Air Corp. 155,881 7,188 Knight Transportation Inc. 305,684 7,070 CIRCOR International Inc. 89,722 6,579 Brady Corp. Class A 237,415 6,446 Tennant Co. 94,253 6,185 G&K Services Inc. Class A 100,455 6,145 Interface Inc. Class A 296,789 6,099 * TrueBlue Inc. 208,326 6,096 AZZ Inc. 129,894 5,804 Lindsay Corp. 65,691 5,793 * GenCorp Inc. 309,252 5,650 Kaman Corp. 138,171 5,621 Universal Forest Products Inc. 101,342 5,608 Heartland Express Inc. 246,877 5,602 Briggs & Stratton Corp. 246,545 5,486 Cubic Corp. 106,377 5,433 * Dycom Industries Inc. 168,912 5,339 AAR Corp. 198,767 5,158 Albany International Corp. 142,576 5,067 Exponent Inc. 67,376 5,057 * Aegion Corp. Class A 199,349 5,046 * DXP Enterprises Inc. 52,943 5,026 Titan International Inc. 260,385 4,945 Apogee Enterprises Inc. 146,765 4,877 * Navigant Consulting Inc. 258,643 4,826 * Taser International Inc. 263,421 4,818 * Federal Signal Corp. 319,282 4,757 ESCO Technologies Inc. 134,986 4,750 * Saia Inc. 123,853 4,732 Matson Inc. 188,948 4,665 Encore Wire Corp. 94,983 4,608 Arkansas Best Corp. 123,526 4,564 * II-VI Inc. 276,739 4,270 John Bean Technologies Corp. 138,190 4,270 Astec Industries Inc. 94,917 4,168 * Aerovironment Inc. 100,814 4,058 AAON Inc. 142,718 3,978 * Engility Holdings Inc. 87,872 3,959 Quanex Building Products Corp. 189,029 3,909 Insperity Inc. 116,379 3,605 Standex International Corp. 64,906 3,478 SkyWest Inc. 265,819 3,392 Kelly Services Inc. Class A 139,284 3,305 * Roadrunner Transportation Systems Inc. 127,728 3,224 Powell Industries Inc. 47,072 3,050 Resources Connection Inc. 209,158 2,947 Comfort Systems USA Inc. 191,161 2,913 * Gibraltar Industries Inc. 148,871 2,809 American Science & Engineering Inc. 39,980 2,685 Griffon Corp. 221,981 2,650 Viad Corp. 103,781 2,495 * Lydall Inc. 86,948 1,989 * American Woodmark Corp. 59,076 1,989 National Presto Industries Inc. 25,066 1,956 * Orion Marine Group Inc. 139,777 1,757 Heidrick & Struggles International Inc. 84,043 1,687 CDI Corp. 73,555 1,261 * Vicor Corp. 96,538 985 * Atlas Air Worldwide Holdings Inc. 27,317 963 Information Technology (19.0%) FEI Co. 212,877 21,931 * ARRIS Group Inc. 584,632 16,475 MAXIMUS Inc. 347,578 15,592 Belden Inc. 222,072 15,456 * ViaSat Inc. 213,009 14,706 * Cognex Corp. 421,387 14,268 Anixter International Inc. 135,263 13,732 * Manhattan Associates Inc. 391,607 13,718 * Tyler Technologies Inc. 142,869 11,955 * Microsemi Corp. 475,340 11,898 * GT Advanced Technologies Inc. 670,683 11,435 j2 Global Inc. 221,645 11,093 * Dealertrack Technologies Inc. 223,159 10,977 * TriQuint Semiconductor Inc. 809,860 10,844 * Synaptics Inc. 179,299 10,762 Littelfuse Inc. 114,138 10,688 * Take-Two Interactive Software Inc. 468,442 10,273 * Electronics For Imaging Inc. 237,107 10,269 Hittite Microwave Corp. 160,882 10,142 Power Integrations Inc. 150,964 9,930 * OpenTable Inc. 117,010 9,002 * Cardtronics Inc. 228,785 8,888 * CACI International Inc. Class A 118,693 8,760 * Veeco Instruments Inc. 200,105 8,390 * Coherent Inc. 124,643 8,145 MKS Instruments Inc. 271,135 8,104 * SYNNEX Corp. 133,235 8,075 Heartland Payment Systems Inc. 187,875 7,787 * Sanmina Corp. 423,559 7,391 Blackbaud Inc. 233,333 7,303 * Netscout Systems Inc. 189,886 7,136 * Plexus Corp. 173,735 6,962 * Monolithic Power Systems Inc. 174,718 6,774 * Bottomline Technologies de Inc. 184,675 6,491 * Cirrus Logic Inc. 323,550 6,429 * Benchmark Electronics Inc. 278,501 6,308 * NETGEAR Inc. 184,744 6,231 * Progress Software Corp. 273,911 5,971 Monotype Imaging Holdings Inc. 197,851 5,963 NIC Inc. 304,355 5,877 Tessera Technologies Inc. 247,289 5,843 * ScanSource Inc. 143,150 5,836 * QLogic Corp. 454,106 5,790 * Interactive Intelligence Group Inc. 79,839 5,788 * OSI Systems Inc. 95,700 5,729 * ATMI Inc. 163,434 5,558 * comScore Inc. 169,315 5,552 Methode Electronics Inc. 180,724 5,541 MTS Systems Corp. 80,862 5,538 * Rogers Corp. 88,511 5,525 * Insight Enterprises Inc. 214,709 5,391 * MicroStrategy Inc. Class A 46,127 5,323 * Synchronoss Technologies Inc. 153,612 5,267 * Cabot Microelectronics Corp. 119,086 5,240 * LogMeIn Inc. 116,442 5,227 * Measurement Specialties Inc. 75,822 5,145 * ExlService Holdings Inc. 157,025 4,854 * Kulicke & Soffa Industries Inc. 384,255 4,846 * Diodes Inc. 185,466 4,844 * iGATE Corp. 149,031 4,700 * CalAmp Corp. 168,012 4,683 * FARO Technologies Inc. 87,344 4,629 * Advanced Energy Industries Inc. 187,344 4,590 CSG Systems International Inc. 173,586 4,520 * Virtusa Corp. 129,310 4,333 * Blucora Inc. 210,010 4,135 * Newport Corp. 199,910 4,134 * Ultratech Inc. 140,552 4,103 Badger Meter Inc. 73,358 4,042 * Sykes Enterprises Inc. 201,667 4,007 * Harmonic Inc. 515,397 3,680 * Monster Worldwide Inc. 486,745 3,641 CTS Corp. 171,826 3,588 * Ixia 280,602 3,508 Brooks Automation Inc. 317,082 3,466 * Liquidity Services Inc. 130,747 3,406 Park Electrochemical Corp. 106,326 3,176 * Tangoe Inc. 170,633 3,172 * Perficient Inc. 171,444 3,107 * LivePerson Inc. 252,158 3,044 * Rofin-Sinar Technologies Inc. 122,807 2,943 * Exar Corp. 242,339 2,896 * Super Micro Computer Inc. 165,551 2,876 * Checkpoint Systems Inc. 210,436 2,824 Ebix Inc. 163,061 2,784 Daktronics Inc. 192,993 2,777 Comtech Telecommunications Corp. 84,862 2,704 Micrel Inc. 242,608 2,688 * Digital River Inc. 149,009 2,597 Forrester Research Inc. 68,140 2,443 * Stamps.com Inc. 72,686 2,439 * TeleTech Holdings Inc. 97,971 2,401 Epiq Systems Inc. 164,661 2,244 * Mercury Systems Inc. 165,693 2,189 * TTM Technologies Inc. 252,676 2,135 * Nanometrics Inc. 113,250 2,035 Black Box Corp. 82,510 2,008 * Rudolph Technologies Inc. 168,211 1,919 * Entropic Communications Inc. 461,856 1,889 * DTS Inc. 94,611 1,870 * Ceva Inc. 105,049 1,845 * Supertex Inc. 53,098 1,751 * Oplink Communications Inc. 96,804 1,739 * CIBER Inc. 345,169 1,581 * Dice Holdings Inc. 208,761 1,557 * Digi International Inc. 133,637 1,356 * XO Group Inc. 129,646 1,315 * Rubicon Technology Inc. 114,164 1,289 Electro Scientific Industries Inc. 129,071 1,271 Cohu Inc. 118,372 1,271 * Higher One Holdings Inc. 166,193 1,202 * Kopin Corp. 316,713 1,197 * Intevac Inc. 123,259 1,196 Bel Fuse Inc. Class B 52,024 1,139 * Procera Networks Inc. 105,941 1,101 * DSP Group Inc. 115,256 996 * Agilysys Inc. 72,775 975 * VASCO Data Security International Inc. 119,171 899 * Pericom Semiconductor Corp. 109,581 858 PC-Tel Inc. 90,131 787 * QuinStreet Inc. 56,060 372 * Sigma Designs Inc. 72,620 346 Materials (6.8%) PolyOne Corp. 495,323 18,159 HB Fuller Co. 254,572 12,291 * KapStone Paper and Packaging Corp. 408,538 11,782 US Silica Holdings Inc. 267,216 10,200 * Texas Industries Inc. 109,433 9,807 * Stillwater Mining Co. 608,302 9,009 * SunCoke Energy Inc. 357,713 8,170 Balchem Corp. 152,491 7,948 * Clearwater Paper Corp. 112,683 7,062 Globe Specialty Metals Inc. 330,185 6,874 Schweitzer-Mauduit International Inc. 160,488 6,835 Kaiser Aluminum Corp. 95,611 6,829 * Flotek Industries Inc. 229,943 6,404 Innophos Holdings Inc. 111,948 6,347 Stepan Co. 96,904 6,256 * Calgon Carbon Corp. 276,890 6,045 PH Glatfelter Co. 219,729 5,981 AMCOL International Corp. 130,076 5,955 A Schulman Inc. 151,364 5,488 OM Group Inc. 163,057 5,417 Quaker Chemical Corp. 67,127 5,292 * AK Steel Holding Corp. 695,746 5,023 * Headwaters Inc. 373,196 4,930 * Boise Cascade Co. 160,089 4,585 Koppers Holdings Inc. 106,062 4,373 * Kraton Performance Polymers Inc. 166,234 4,345 * RTI International Metals Inc. 155,712 4,326 Neenah Paper Inc. 81,961 4,239 Deltic Timber Corp. 57,072 3,723 * LSB Industries Inc. 97,449 3,647 Materion Corp. 105,227 3,570 * Century Aluminum Co. 262,839 3,472 Haynes International Inc. 63,089 3,407 Wausau Paper Corp. 252,955 3,220 Tredegar Corp. 128,516 2,957 American Vanguard Corp. 127,318 2,756 Myers Industries Inc. 137,096 2,731 Zep Inc. 116,127 2,055 FutureFuel Corp. 79,862 1,621 Hawkins Inc. 41,106 1,510 Olympic Steel Inc. 47,232 1,356 * AM Castle & Co. 87,431 1,284 Telecommunication Services (0.5%) * 8x8 Inc. 403,183 4,358 * Cincinnati Bell Inc. 1,063,773 3,681 Atlantic Tele-Network Inc. 50,679 3,341 USA Mobility Inc. 111,862 2,033 * General Communication Inc. Class A 165,664 1,890 Lumos Networks Corp. 90,374 1,208 NTELOS Holdings Corp. 78,091 1,054 * Cbeyond Inc. 107,093 777 Utilities (3.6%) Piedmont Natural Gas Co. Inc. 387,687 13,720 UNS Energy Corp. 211,478 12,695 Southwest Gas Corp. 237,113 12,674 UIL Holdings Corp. 284,691 10,479 New Jersey Resources Corp. 210,009 10,458 ALLETE Inc. 186,236 9,762 Avista Corp. 305,796 9,373 NorthWestern Corp. 195,961 9,294 South Jersey Industries Inc. 164,371 9,220 El Paso Electric Co. 205,312 7,336 Laclede Group Inc. 155,287 7,322 American States Water Co. 197,545 6,379 Northwest Natural Gas Co. 137,881 6,068 Total Common Stocks (Cost $2,070,256) Coupon Temporary Cash Investments (0.1%) Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.122% 3,044,439 3,044 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3 Federal Home Loan Bank Discount Notes 0.120% 5/28/14 100 100 3 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 100 100 Total Temporary Cash Investments (Cost $3,244) Total Investments (100.1%) (Cost $2,073,500) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Tax-Managed Small-Cap Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,487,158 — — Temporary Cash Investments 3,044 200 — Total 3,490,202 200 — C. At March 31, 2014, the cost of investment securities for tax purposes was $2,073,500,000. Net unrealized appreciation of investment securities for tax purposes was $1,416,902,000, consisting of unrealized gains of $1,428,211,000 on securities that had risen in value since their purchase and $11,309,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.6%) 1 Australia (7.6%) Commonwealth Bank of Australia 2,639,341 190,005 BHP Billiton Ltd. 5,265,368 178,472 Westpac Banking Corp. 5,049,493 162,355 Australia & New Zealand Banking Group Ltd. 4,459,554 137,189 National Australia Bank Ltd. 3,773,434 124,411 Wesfarmers Ltd. 1,878,227 71,965 Woolworths Ltd. 2,023,706 67,110 CSL Ltd. 842,546 54,422 Rio Tinto Ltd. 722,140 42,594 Woodside Petroleum Ltd. 1,024,605 37,100 Telstra Corp. Ltd. 7,277,897 34,319 Westfield Group 3,184,453 30,333 Macquarie Group Ltd. 533,428 28,764 Suncorp Group Ltd. 2,147,709 25,703 Origin Energy Ltd. 1,812,185 24,069 QBE Insurance Group Ltd. 1,999,372 23,761 AMP Ltd. 4,901,517 22,687 Brambles Ltd. 2,597,528 22,349 Santos Ltd. 1,600,801 20,069 Insurance Australia Group Ltd. 3,854,211 19,934 Amcor Ltd. 2,026,339 19,578 Transurban Group 2,461,798 16,596 Aurizon Holdings Ltd. 3,457,743 16,516 Oil Search Ltd. 1,926,854 15,125 Westfield Retail Trust 5,032,456 13,933 Fortescue Metals Group Ltd. 2,727,211 13,352 Stockland 3,799,218 13,234 AGL Energy Ltd. 935,900 13,198 Orica Ltd. 617,971 12,575 Goodman Group 2,822,980 12,416 * Newcrest Mining Ltd. 1,283,910 11,748 ASX Ltd. 324,335 10,868 Sonic Healthcare Ltd. 677,263 10,851 Lend Lease Group 926,611 10,205 James Hardie Industries plc 755,566 10,093 Crown Resorts Ltd. 649,749 10,049 Ramsay Health Care Ltd. 222,841 9,958 Computershare Ltd. 853,914 9,603 Mirvac Group 6,035,188 9,537 Coca-Cola Amatil Ltd. 921,306 9,441 Dexus Property Group 9,492,830 9,361 GPT Group 2,590,998 8,806 Seek Ltd. 514,276 8,408 APA Group 1,400,925 8,350 Asciano Ltd. 1,690,844 8,180 Incitec Pivot Ltd. 2,830,120 7,783 Bendigo and Adelaide Bank Ltd. 708,147 7,481 Boral Ltd. 1,362,614 7,162 Sydney Airport 1,831,684 7,127 Iluka Resources Ltd. 726,396 6,689 Tatts Group Ltd. 2,449,202 6,595 Bank of Queensland Ltd. 551,072 6,584 CFS Retail Property Trust Group 3,481,083 6,108 Challenger Ltd. 980,325 5,833 Toll Holdings Ltd. 1,205,468 5,830 * BlueScope Steel Ltd. 992,607 5,657 Cochlear Ltd. 102,266 5,413 WorleyParsons Ltd. 384,176 5,411 ^ Leighton Holdings Ltd. 265,889 5,212 Federation Centres Ltd. 2,351,963 5,156 Caltex Australia Ltd. 245,314 5,020 Aristocrat Leisure Ltd. 994,969 4,971 * Alumina Ltd. 4,452,367 4,958 Flight Centre Travel Group Ltd. 99,947 4,876 Ansell Ltd. 279,310 4,772 ALS Ltd. 677,186 4,624 Tabcorp Holdings Ltd. 1,350,205 4,276 Metcash Ltd. 1,609,137 3,902 Treasury Wine Estates Ltd. 1,169,639 3,842 Perpetual Ltd. 82,346 3,828 SP AusNet 3,139,436 3,822 Downer EDI Ltd. 804,542 3,764 DuluxGroup Ltd. 703,296 3,745 Echo Entertainment Group Ltd. 1,635,416 3,723 IOOF Holdings Ltd. 435,629 3,584 REA Group Ltd. 75,117 3,404 CSR Ltd. 984,889 3,216 Adelaide Brighton Ltd. 837,978 3,123 Platinum Asset Management Ltd. 432,258 2,999 Australand Property Group 761,404 2,984 Harvey Norman Holdings Ltd. 971,646 2,980 * Sims Metal Management Ltd. 323,383 2,947 Arrium Ltd. 2,334,302 2,937 Orora Ltd. 2,252,751 2,872 Fairfax Media Ltd. 3,261,754 2,774 * Recall Holdings Ltd. 606,369 2,614 Seven West Media Ltd. 1,287,822 2,373 Shopping Centres Australasia Property Group 1,493,658 2,303 TPG Telecom Ltd. 371,503 2,293 * Qantas Airways Ltd. 2,166,723 2,226 Macquarie Atlas Roads Group 786,441 2,166 Envestra Ltd. 1,940,038 2,027 Goodman Fielder Ltd. 3,309,414 1,894 OZ Minerals Ltd. 545,609 1,804 *,^ Whitehaven Coal Ltd. 1,118,903 1,722 GWA Group Ltd. 598,164 1,623 Atlas Iron Ltd. 1,698,612 1,544 New Hope Corp. Ltd. 554,328 1,541 Nufarm Ltd. 412,721 1,528 * Aquila Resources Ltd. 440,934 960 * Ten Network Holdings Ltd. 3,580,492 915 Austria (0.3%) Erste Group Bank AG 475,831 16,278 OMV AG 242,741 11,018 Voestalpine AG 193,562 8,519 IMMOFINANZ AG 1,639,748 7,686 Andritz AG 115,532 7,144 Raiffeisen Bank International AG 174,861 5,835 Telekom Austria AG 347,420 3,459 Vienna Insurance Group AG Wiener Versicherung Gruppe 63,489 3,137 Verbund AG 113,792 2,341 Strabag SE 27,080 702 Belgium (1.1%) Anheuser-Busch InBev NV 1,309,260 137,886 KBC Groep NV 454,807 28,010 Ageas 351,249 15,662 UCB SA 192,744 15,463 Solvay SA Class A 95,877 15,061 Delhaize Group SA 168,750 12,341 Umicore SA 181,451 9,253 Groupe Bruxelles Lambert SA 75,621 7,554 Belgacom SA 229,591 7,194 Colruyt SA 110,546 6,094 Telenet Group Holding NV 80,170 4,945 Denmark (1.4%) Novo Nordisk A/S Class B 3,197,740 145,600 Danske Bank A/S 1,296,536 36,076 AP Moeller - Maersk A/S Class B 2,253 26,966 Carlsberg A/S Class B 176,762 17,572 Novozymes A/S 381,605 16,775 * Vestas Wind Systems A/S 346,911 13,909 Coloplast A/S Class B 162,687 13,153 Pandora A/S 188,489 12,440 TDC A/S 1,315,473 12,167 AP Moeller - Maersk A/S Class A 1,025 11,796 DSV A/S 286,374 9,234 Chr Hansen Holding A/S 145,983 5,794 ^ FLSmidth & Co. A/S 85,994 4,336 Tryg A/S 40,498 4,006 H Lundbeck A/S 112,587 3,468 * William Demant Holding A/S 35,447 3,029 Rockwool International A/S Class B 8,239 1,600 Finland (0.8%) * Nokia Oyj 6,187,133 45,522 Sampo Class A 779,183 40,447 Kone Oyj Class B 615,654 25,851 Fortum Oyj 749,099 17,024 UPM-Kymmene Oyj 883,293 15,112 Wartsila OYJ Abp 260,104 14,138 Stora Enso Oyj 962,496 10,301 Nokian Renkaat Oyj 222,119 8,987 ^ Metso Oyj 222,584 7,289 Kesko Oyj Class B 110,748 4,829 Neste Oil Oyj 217,748 4,440 ^ Valmet Corp. 216,853 2,326 France (9.1%) ^ Total SA 3,363,336 221,391 Sanofi 1,895,038 198,031 BNP Paribas SA 1,616,943 124,666 AXA SA 3,141,575 81,615 Schneider Electric SA 903,819 80,103 LVMH Moet Hennessy Louis Vuitton SA 410,137 74,322 Societe Generale SA 1,181,844 72,749 Air Liquide SA 515,309 69,784 Airbus Group NV 915,874 65,596 L'Oreal SA 386,868 63,826 Danone SA 892,257 63,036 GDF Suez 2,150,929 58,839 Vivendi SA 2,103,774 58,554 Vinci SA 774,578 57,497 Orange SA 2,981,847 44,047 Cie de St-Gobain 654,076 39,489 Cie Generale des Etablissements Michelin 309,904 38,743 Pernod Ricard SA 325,045 37,827 Carrefour SA 963,504 37,273 Essilor International SA 325,677 32,867 Safran SA 430,714 29,840 Legrand SA 433,489 26,928 Renault SA 272,443 26,464 * Credit Agricole SA 1,646,962 25,957 Kering 120,937 24,659 Publicis Groupe SA 264,740 23,901 Lafarge SA 299,116 23,346 Cap Gemini SA 243,068 18,402 SES SA 491,829 18,350 Technip SA 174,292 17,967 * Alcatel-Lucent 4,553,155 17,932 Valeo SA 125,462 17,669 Electricite de France 436,305 17,252 Christian Dior SA 85,482 16,418 Sodexo 149,723 15,693 Accor SA 286,728 14,674 Veolia Environnement SA 699,416 13,861 Dassault Systemes 104,970 12,283 Bouygues SA 292,632 12,194 Casino Guichard Perrachon SA 95,116 11,309 AtoS 124,950 11,292 Natixis 1,513,327 11,114 Zodiac Aerospace 313,372 11,072 Arkema SA 97,401 11,019 Bureau Veritas SA 358,111 10,984 Thales SA 164,531 10,910 Iliad SA 37,619 10,856 Vallourec SA 193,676 10,507 Edenred 330,569 10,370 Rexel SA 390,273 10,236 Alstom SA 358,351 9,780 Groupe Eurotunnel SA 744,119 9,499 STMicroelectronics NV 1,024,112 9,490 Suez Environnement Co. 449,428 9,126 Wendel SA 53,206 8,271 Aeroports de Paris 65,357 8,146 SCOR SE 232,377 8,139 Klepierre 171,357 7,666 *,^ Peugeot SA 399,069 7,517 Lagardere SCA 185,595 7,366 Eutelsat Communications SA 203,030 6,890 CNP Assurances 275,172 5,828 Eurazeo SA 64,734 5,814 ICADE 58,385 5,772 Bollore SA 8,994 5,700 Societe BIC SA 42,977 5,645 Fonciere Des Regions 59,455 5,506 Eiffage SA 65,406 4,893 Imerys SA 54,251 4,823 JCDecaux SA 110,016 4,815 Hermes International 13,755 4,575 Gecina SA 34,048 4,525 * CGG SA 281,699 4,515 SEB SA 44,010 3,798 * Air France-KLM 231,326 3,474 ^ Remy Cointreau SA 39,208 3,145 Societe Television Francaise 1 171,024 2,826 Euler Hermes SA 21,745 2,746 BioMerieux 23,495 2,576 Ipsen SA 57,619 2,360 Germany (8.8%) Bayer AG 1,369,167 185,419 Siemens AG 1,312,489 177,007 BASF SE 1,528,411 170,071 Daimler AG 1,581,573 149,616 Allianz SE 753,830 127,412 SAP AG 1,479,846 120,039 Deutsche Telekom AG 5,051,837 81,969 Deutsche Bank AG 1,676,291 75,129 Bayerische Motoren Werke AG 538,215 68,013 Volkswagen AG Preference Shares 239,442 62,087 Linde AG 304,168 60,903 E.ON SE 3,017,879 58,940 Deutsche Post AG 1,566,351 58,233 Muenchener Rueckversicherungs AG 263,029 57,477 Continental AG 178,166 42,728 Adidas AG 346,513 37,468 Fresenius SE & Co. KGaA 216,366 33,963 RWE AG 804,307 32,639 ^ Henkel AG & Co. KGaA Preference Shares 287,311 30,927 Commerzbank AG 1,557,485 28,649 Porsche Automobil Holding SE Preference Shares 252,766 25,986 Fresenius Medical Care AG & Co. KGaA 350,566 24,528 Deutsche Boerse AG 307,533 24,484 Infineon Technologies AG 1,856,455 22,148 ^ Henkel AG & Co. KGaA 198,004 19,913 HeidelbergCement AG 230,423 19,750 * ThyssenKrupp AG 697,128 18,703 Merck KGaA 108,702 18,306 Beiersdorf AG 167,346 16,322 * ProSiebenSat.1 Media AG 352,641 16,175 Brenntag AG 85,256 15,833 GEA Group AG 285,841 13,059 Volkswagen AG 50,137 12,720 K&S AG 322,183 10,580 LANXESS AG 137,137 10,351 * Deutsche Lufthansa AG 379,830 9,959 Symrise AG 183,873 9,186 Metro AG 224,881 9,173 * OSRAM Licht AG 140,092 9,084 Hannover Rueck SE 101,512 9,080 United Internet AG 191,167 8,967 * QIAGEN NV 413,297 8,682 Bilfinger SE 66,141 8,405 MAN SE 54,837 6,990 Hugo Boss AG 48,971 6,521 * Sky Deutschland AG 740,455 6,390 Deutsche Wohnen AG 279,549 5,996 Fuchs Petrolub SE Preference Shares 58,737 5,901 Kabel Deutschland Holding AG 39,469 5,420 MTU Aero Engines AG 55,327 5,136 Fraport AG Frankfurt Airport Services Worldwide 66,700 4,984 TUI AG 268,678 4,482 Axel Springer SE 68,578 4,389 * Evonik Industries AG 111,408 4,344 Hochtief AG 46,709 4,247 * Deutsche Wohnen AG 194,116 4,054 Software AG 107,448 3,899 Suedzucker AG 129,819 3,703 * Telefonica Deutschland Holding AG 410,752 3,278 Fuchs Petrolub SE 34,678 3,062 Wacker Chemie AG 25,052 3,058 ^ Celesio AG 75,642 2,586 Fielmann AG 16,820 2,261 * Talanx AG 56,164 2,020 Puma SE 4,811 1,353 Generali Deutschland Holding AG 6,218 972 Deutsche Postbank AG 5,620 275 Greece (0.1%) * Hellenic Telecommunications Organization SA 427,887 7,063 Piraeus Bank SA 1,374,982 3,768 National Bank of Greece SA 528,386 2,891 * Alpha Bank AE 2,324,312 2,281 Hellenic Petroleum SA 130,184 1,302 Hong Kong (3.2%) AIA Group Ltd. 19,819,838 94,266 Hutchison Whampoa Ltd. 3,325,116 44,130 Cheung Kong Holdings Ltd. 2,189,455 36,406 Sun Hung Kai Properties Ltd. 2,556,279 31,389 * Galaxy Entertainment Group Ltd. 3,463,037 30,226 Sands China Ltd. 4,002,000 30,015 Hong Kong Exchanges and Clearing Ltd. 1,913,981 29,068 Jardine Matheson Holdings Ltd. 392,498 24,793 Hong Kong & China Gas Co. Ltd. 9,183,689 20,064 Hang Seng Bank Ltd. 1,222,205 19,498 Power Assets Holdings Ltd. 2,169,100 18,827 Link REIT 3,793,332 18,705 CLP Holdings Ltd. 2,464,432 18,598 BOC Hong Kong Holdings Ltd. 5,728,500 16,357 Wharf Holdings Ltd. 2,542,679 16,308 Want Want China Holdings Ltd. 10,872,000 16,266 Li & Fung Ltd. 9,487,670 14,059 Jardine Strategic Holdings Ltd. 373,000 13,392 Hongkong Land Holdings Ltd. 1,969,000 12,753 Swire Pacific Ltd. Class A 1,080,219 12,617 China Mengniu Dairy Co. Ltd. 2,344,000 11,764 Hang Lung Properties Ltd. 3,781,810 10,911 Henderson Land Development Co. Ltd. 1,777,106 10,399 Tingyi Cayman Islands Holding Corp. 3,214,541 9,234 SJM Holdings Ltd. 3,070,783 8,651 Bank of East Asia Ltd. 2,100,663 8,226 MTR Corp. Ltd. 2,141,500 7,935 Sino Land Co. Ltd. 5,039,300 7,428 Wynn Macau Ltd. 1,744,000 7,259 Hang Lung Group Ltd. 1,336,000 6,735 Prada SPA 858,600 6,723 Samsonite International SA 2,153,400 6,672 New World Development Co. Ltd. 6,335,125 6,391 ^ AAC Technologies Holdings Inc. 1,150,429 5,972 Swire Properties Ltd. 2,086,459 5,956 Techtronic Industries Co. 2,088,500 5,831 Wheelock & Co. Ltd. 1,422,000 5,573 Esprit Holdings Ltd. 3,190,500 5,316 Cheung Kong Infrastructure Holdings Ltd. 822,000 5,257 Hysan Development Co. Ltd. 1,112,000 4,852 ^ Sun Art Retail Group Ltd. 3,726,500 4,693 Melco International Development Ltd. 1,345,000 4,522 Yue Yuen Industrial Holdings Ltd. 1,384,000 4,510 MGM China Holdings Ltd. 1,260,000 4,452 Shangri-La Asia Ltd. 2,706,341 4,438 First Pacific Co. Ltd. 4,321,788 4,308 Wing Hang Bank Ltd. 263,275 4,175 NWS Holdings Ltd. 2,320,500 3,916 Kerry Properties Ltd. 1,159,500 3,867 ASM Pacific Technology Ltd. 385,600 3,746 ^ New World China Land Ltd. 4,372,000 3,692 VTech Holdings Ltd. 234,300 3,013 PCCW Ltd. 5,700,000 2,863 Chow Tai Fook Jewellery Group Ltd. 1,766,600 2,782 * Semiconductor Manufacturing International Corp. 36,370,000 2,740 Cathay Pacific Airways Ltd. 1,445,770 2,700 Hopewell Holdings Ltd. 742,500 2,555 Television Broadcasts Ltd. 405,300 2,430 Xinyi Glass Holdings Ltd. 2,892,000 2,359 Johnson Electric Holdings Ltd. 2,192,500 2,028 * FIH Mobile Ltd. 3,583,001 1,980 *,^ Macau Legend Development Ltd. 2,075,034 1,732 Shui On Land Ltd. 6,181,500 1,725 L'Occitane International SA 644,750 1,595 * Brightoil Petroleum Holdings Ltd. 5,039,000 1,585 Shougang Fushan Resources Group Ltd. 5,176,000 1,577 Champion REIT 3,434,000 1,570 Great Eagle Holdings Ltd. 416,000 1,566 Huabao International Holdings Ltd. 3,134,000 1,438 * Kerry Logistics Network Ltd. 902,750 1,324 ^ Uni-President China Holdings Ltd. 1,567,000 1,318 Shun Tak Holdings Ltd. 2,504,000 1,291 * Xinyi Solar Holdings Ltd. 3,922,000 1,177 Lifestyle International Holdings Ltd. 568,000 1,157 Cafe de Coral Holdings Ltd. 376,000 1,138 * United Co. RUSAL plc 3,124,000 1,094 Orient Overseas International Ltd. 219,300 1,009 Texwinca Holdings Ltd. 870,000 936 Towngas China Co. Ltd. 740,237 905 Kowloon Development Co. Ltd. 730,000 883 SA SA International Holdings Ltd. 1,080,468 868 China Travel International Inv HK 4,316,000 863 Dah Sing Financial Holdings Ltd. 183,200 862 Hopewell Highway Infrastructure Ltd. 1,765,500 856 *,^ China Rongsheng Heavy Industries Group Holdings Ltd. 4,866,500 773 Dah Sing Banking Group Ltd. 459,200 724 Parkson Retail Group Ltd. 2,160,500 681 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,780,000 593 * New World Development Co. Ltd. Rights Exp. 04/17/2014 2,111,708 436 Hutchison Harbour Ring Ltd. 4,216,000 326 Ireland (0.2%) * Bank of Ireland 46,663,843 19,872 Kerry Group plc Class A 230,022 17,558 * Ryanair Holdings plc ADR 124,266 7,308 Smurfit Kappa Group plc 235,441 5,710 * Ryanair Holdings plc 427,808 4,505 * Irish Bank Resolution Corp. Ltd. 257,065 — Israel (0.6%) Teva Pharmaceutical Industries Ltd. 1,540,544 81,188 Bank Hapoalim BM 1,718,040 9,808 * Bank Leumi Le-Israel BM 2,193,954 8,563 Israel Chemicals Ltd. 737,855 6,455 Bezeq The Israeli Telecommunication Corp. Ltd. 3,318,969 5,916 NICE Systems Ltd. 96,521 4,304 Delek Group Ltd. 8,037 3,210 Azrieli Group 67,307 2,355 Mizrahi Tefahot Bank Ltd. 168,139 2,300 Elbit Systems Ltd. 35,068 2,136 * Israel Discount Bank Ltd. Class A 1,153,227 2,117 * Israel Corp. Ltd. 3,786 2,114 Gazit-Globe Ltd. 138,158 1,783 Osem Investments Ltd. 57,249 1,345 * EZchip Semiconductor Ltd. 49,657 1,266 * Partner Communications Co. Ltd. 114,114 1,037 Harel Insurance Investments & Financial Services Ltd. 158,512 961 Frutarom Industries Ltd. 39,723 955 Paz Oil Co. Ltd. 5,612 847 Strauss Group Ltd. 42,964 777 Cellcom Israel Ltd. (Registered) 52,331 718 * Delek Energy Systems Ltd. 984 635 Shikun & Binui Ltd. 239,883 591 * Oil Refineries Ltd. 1,853,317 513 * Clal Insurance Enterprises Holdings Ltd. 23,877 474 Ormat Industries 53,968 410 Migdal Insurance & Financial Holding Ltd. 176,457 302 First International Bank Of Israel Ltd. 14,196 235 Shufersal Ltd. 37,385 150 Delek Automotive Systems Ltd. 12,997 137 Melisron Ltd. 3,756 99 Italy (2.4%) Eni SPA 4,050,268 101,567 UniCredit SPA 7,348,046 67,169 Intesa Sanpaolo SPA (Registered) 19,120,078 64,879 Enel SPA 10,703,866 60,543 Assicurazioni Generali SPA 2,072,543 46,196 Snam SPA 3,444,114 20,174 Telecom Italia SPA (Registered) 16,827,444 19,889 Tenaris SA 791,027 17,480 Atlantia SPA 650,939 16,726 * Fiat SPA 1,407,778 16,412 Luxottica Group SPA 283,159 16,361 Unione di Banche Italiane SCpA 1,428,909 13,482 Terna Rete Elettrica Nazionale SPA 2,316,278 12,396 Saipem SPA 413,960 10,111 Telecom Italia SPA (Bearer) 10,611,035 9,957 * Mediobanca SPA 835,386 9,562 Pirelli & C. SPA 543,180 8,545 Prysmian SPA 337,992 8,411 Exor SPA 171,993 7,719 Enel Green Power SPA 2,649,410 7,441 ^ Banco Popolare SC 305,413 6,655 * Mediaset SPA 1,117,330 6,249 * Finmeccanica SPA 616,625 6,090 Mediolanum SPA 410,640 3,876 Davide Campari-Milano SPA 402,232 3,296 Gtech SPA 94,629 2,875 * Banco Popolare SC Rights Exp. 04/17/2014 305,413 2,600 Buzzi Unicem SPA 112,773 2,104 Salvatore Ferragamo SPA 61,354 1,805 Parmalat SPA 366,359 1,262 Japan (19.8%) Toyota Motor Corp. 4,385,850 247,335 Mitsubishi UFJ Financial Group Inc. 23,339,244 128,524 SoftBank Corp. 1,558,500 117,773 Honda Motor Co. Ltd. 2,969,186 104,476 Sumitomo Mitsui Financial Group Inc. 2,224,158 95,336 Mizuho Financial Group Inc. 39,374,996 78,035 Takeda Pharmaceutical Co. Ltd. 1,276,594 60,424 Canon Inc. 1,867,033 57,945 FANUC Corp. 324,207 57,317 Hitachi Ltd. 7,647,066 56,604 Japan Tobacco Inc. 1,741,487 54,661 KDDI Corp. 902,972 52,431 Mitsubishi Estate Co. Ltd. 2,090,935 49,651 Seven & I Holdings Co. Ltd. 1,289,041 49,118 East Japan Railway Co. 627,700 46,235 Astellas Pharma Inc. 3,828,070 45,449 Mitsubishi Corp. 2,378,986 44,130 Mitsui Fudosan Co. Ltd. 1,395,629 42,578 Mitsui & Co. Ltd. 2,841,300 40,158 Panasonic Corp. 3,517,889 40,009 Bridgestone Corp. 1,103,657 39,114 Shin-Etsu Chemical Co. Ltd. 682,507 38,907 Nippon Steel & Sumitomo Metal Corp. 14,006,580 38,221 Denso Corp. 790,000 37,885 Nissan Motor Co. Ltd. 4,191,000 37,356 Nomura Holdings Inc. 5,810,277 37,272 Mitsubishi Electric Corp. 3,272,000 36,832 Central Japan Railway Co. 313,789 36,654 NTT DOCOMO Inc. 2,316,293 36,499 Nippon Telegraph & Telephone Corp. 661,200 35,931 Tokio Marine Holdings Inc. 1,180,998 35,419 Komatsu Ltd. 1,579,800 33,120 Fast Retailing Co. Ltd. 87,500 31,648 Sony Corp. 1,657,600 31,573 Murata Manufacturing Co. Ltd. 333,400 31,513 Keyence Corp. 75,218 30,987 Kao Corp. 874,827 30,981 Mitsubishi Heavy Industries Ltd. 5,322,110 30,796 ITOCHU Corp. 2,577,012 30,152 ORIX Corp. 2,135,800 30,102 Toshiba Corp. 6,833,000 28,962 Sumitomo Mitsui Trust Holdings Inc. 6,348,270 28,723 Fuji Heavy Industries Ltd. 1,042,700 28,236 Sumitomo Realty & Development Co. Ltd. 715,439 28,001 Kubota Corp. 2,098,000 27,884 SMC Corp. 103,500 27,296 Daiwa Securities Group Inc. 2,919,000 25,361 Daikin Industries Ltd. 444,700 24,939 Kyocera Corp. 533,450 24,041 Sumitomo Corp. 1,875,800 23,852 Dai-ichi Life Insurance Co. Ltd. 1,603,300 23,323 Hoya Corp. 721,500 22,569 Nidec Corp. 366,894 22,497 Tokyo Gas Co. Ltd. 4,143,000 21,008 Nintendo Co. Ltd. 175,100 20,931 MS&AD Insurance Group Holdings 908,933 20,807 Kirin Holdings Co. Ltd. 1,485,000 20,552 FUJIFILM Holdings Corp. 755,100 20,268 Asahi Group Holdings Ltd. 709,500 19,891 Mazda Motor Corp. 4,451,000 19,774 Inpex Corp. 1,518,000 19,712 Secom Co. Ltd. 341,700 19,643 Daiichi Sankyo Co. Ltd. 1,163,963 19,613 JX Holdings Inc. 4,019,850 19,380 Otsuka Holdings Co. Ltd. 634,200 18,972 Sumitomo Electric Industries Ltd. 1,262,400 18,846 Marubeni Corp. 2,746,000 18,434 Daiwa House Industry Co. Ltd. 1,083,000 18,387 Suzuki Motor Corp. 690,800 18,011 Tokyo Electron Ltd. 286,900 17,831 Fujitsu Ltd. 2,935,000 17,741 Eisai Co. Ltd. 454,500 17,667 Toray Industries Inc. 2,556,000 16,865 NKSJ Holdings Inc. 636,800 16,349 JFE Holdings Inc. 850,930 15,989 * Olympus Corp. 496,527 15,854 Ajinomoto Co. Inc. 1,077,500 15,421 Resona Holdings Inc. 3,176,036 15,348 Asahi Kasei Corp. 2,198,000 14,904 Omron Corp. 353,400 14,623 Yamato Holdings Co. Ltd. 675,500 14,538 Dentsu Inc. 375,688 14,227 * Chubu Electric Power Co. Inc. 1,192,200 14,027 Ricoh Co. Ltd. 1,163,300 13,486 Toyota Industries Corp. 279,200 13,419 Ono Pharmaceutical Co. Ltd. 153,400 13,335 Nitto Denko Corp. 276,600 13,264 Oriental Land Co. Ltd. 87,000 13,226 LIXIL Group Corp. 477,012 13,163 * Kansai Electric Power Co. Inc. 1,279,350 13,114 Terumo Corp. 601,100 13,093 NEC Corp. 4,251,400 13,059 T&D Holdings Inc. 1,089,830 12,971 JGC Corp. 373,000 12,958 West Japan Railway Co. 313,311 12,788 Tokyu Corp. 2,084,000 12,735 Shimano Inc. 126,300 12,704 Osaka Gas Co. Ltd. 3,264,000 12,336 Isuzu Motors Ltd. 2,101,000 12,063 Aeon Co. Ltd. 1,045,402 11,766 Aisin Seiki Co. Ltd. 325,600 11,753 Daito Trust Construction Co. Ltd. 126,300 11,699 Makita Corp. 211,300 11,633 Sekisui House Ltd. 937,459 11,595 Shiseido Co. Ltd. 646,300 11,387 Hankyu Hanshin Holdings Inc. 2,084,000 11,337 Sumitomo Metal Mining Co. Ltd. 903,000 11,318 Japan Exchange Group Inc. 454,453 11,109 Yahoo Japan Corp. 2,247,900 11,012 Kintetsu Corp. 2,988,190 10,626 Unicharm Corp. 196,400 10,479 Mitsubishi Motors Corp. 994,800 10,390 Bank of Yokohama Ltd. 2,066,000 10,306 Shizuoka Bank Ltd. 1,043,000 10,164 * Tokyo Electric Power Co. Inc. 2,484,770 9,997 IHI Corp. 2,347,000 9,875 Asahi Glass Co. Ltd. 1,703,035 9,854 Dai Nippon Printing Co. Ltd. 1,028,800 9,838 Shionogi & Co. Ltd. 526,900 9,741 NGK Insulators Ltd. 463,000 9,659 Nikon Corp. 597,600 9,627 Toyota Tsusho Corp. 371,993 9,435 Kawasaki Heavy Industries Ltd. 2,546,000 9,380 Chugai Pharmaceutical Co. Ltd. 367,000 9,374 * Kyushu Electric Power Co. Inc. 766,200 9,368 Sumitomo Chemical Co. Ltd. 2,539,000 9,361 Mitsubishi Chemical Holdings Corp. 2,235,000 9,282 Odakyu Electric Railway Co. Ltd. 1,067,000 9,184 Yakult Honsha Co. Ltd. 179,900 9,031 TDK Corp. 208,500 8,695 Tobu Railway Co. Ltd. 1,774,000 8,566 NGK Spark Plug Co. Ltd. 368,000 8,270 Chiba Bank Ltd. 1,322,000 8,137 Tohoku Electric Power Co. Inc. 787,700 8,101 NTT Data Corp. 208,200 8,080 NSK Ltd. 784,000 8,042 Konica Minolta Inc. 859,500 8,041 Taisei Corp. 1,796,000 8,015 Lawson Inc. 111,790 7,910 Sysmex Corp. 243,600 7,767 Nippon Yusen KK 2,664,000 7,737 * Sharp Corp. 2,530,287 7,706 Isetan Mitsukoshi Holdings Ltd. 622,140 7,675 Namco Bandai Holdings Inc. 322,500 7,650 Yamaha Motor Co. Ltd. 472,300 7,535 Seiko Epson Corp. 240,700 7,521 Mitsui OSK Lines Ltd. 1,927,000 7,495 Taiheiyo Cement Corp. 2,073,000 7,466 MEIJI Holdings Co. Ltd. 117,154 7,385 Sega Sammy Holdings Inc. 328,888 7,383 Sekisui Chemical Co. Ltd. 706,000 7,333 Taisho Pharmaceutical Holdings Co. Ltd. 90,600 7,297 Nippon Express Co. Ltd. 1,490,000 7,287 TOTO Ltd. 522,000 7,236 Suntory Beverage & Food Ltd. 209,718 7,225 Toppan Printing Co. Ltd. 1,004,000 7,178 Chugoku Electric Power Co. Inc. 514,000 7,152 Hirose Electric Co. Ltd. 51,700 7,108 Electric Power Development Co. Ltd. 249,540 7,018 Rohm Co. Ltd. 157,000 7,010 Oji Holdings Corp. 1,562,000 6,987 Keio Corp. 999,000 6,955 Keikyu Corp. 819,000 6,906 Hino Motors Ltd. 463,700 6,867 Kobe Steel Ltd. 5,064,233 6,720 Hulic Co. Ltd. 487,200 6,688 Yokogawa Electric Corp. 412,000 6,661 JSR Corp. 358,200 6,627 Kuraray Co. Ltd. 574,500 6,573 Obayashi Corp. 1,148,000 6,471 Hisamitsu Pharmaceutical Co. Inc. 135,000 6,092 Mitsubishi Materials Corp. 2,138,000 6,059 Kansai Paint Co. Ltd. 424,000 6,036 Daihatsu Motor Co. Ltd. 339,800 6,000 Asics Corp. 303,696 5,970 Nissin Foods Holdings Co. Ltd. 129,900 5,862 Nippon Paint Co. Ltd. 387,000 5,860 Santen Pharmaceutical Co. Ltd. 131,800 5,832 Fukuoka Financial Group Inc. 1,418,800 5,828 Brother Industries Ltd. 416,500 5,824 Joyo Bank Ltd. 1,168,000 5,822 Tokyo Tatemono Co. Ltd. 679,000 5,818 Tokyu Fudosan Holdings Corp. 771,459 5,753 Yaskawa Electric Corp. 416,200 5,750 J Front Retailing Co. Ltd. 835,200 5,748 Nitori Holdings Co. Ltd. 131,700 5,715 Rinnai Corp. 64,500 5,674 Kikkoman Corp. 300,000 5,663 Aozora Bank Ltd. 1,986,604 5,656 Suruga Bank Ltd. 320,000 5,637 Stanley Electric Co. Ltd. 253,900 5,635 Shimizu Corp. 1,080,000 5,593 JTEKT Corp. 372,500 5,530 Alfresa Holdings Corp. 84,300 5,497 Nomura Research Institute Ltd. 173,300 5,467 Toyo Suisan Kaisha Ltd. 163,000 5,446 Trend Micro Inc. 172,400 5,327 Shinsei Bank Ltd. 2,685,351 5,272 Credit Saison Co. Ltd. 263,100 5,232 Minebea Co. Ltd. 583,000 5,191 Mitsubishi Tanabe Pharma Corp. 370,350 5,182 Hamamatsu Photonics KK 114,500 5,165 Iyo Bank Ltd. 539,500 5,150 Suzuken Co. Ltd. 132,060 5,109 Japan Airlines Co. Ltd. 103,314 5,085 Bank of Kyoto Ltd. 601,000 4,954 Kajima Corp. 1,413,233 4,945 USS Co. Ltd. 351,300 4,935 M3 Inc. 298,800 4,900 Yamada Denki Co. Ltd. 1,463,700 4,878 Casio Computer Co. Ltd. 405,000 4,789 Kyowa Hakko Kirin Co. Ltd. 448,000 4,774 Ebara Corp. 761,000 4,767 FamilyMart Co. Ltd. 108,300 4,763 Don Quijote Holdings Co. Ltd. 91,000 4,698 Sony Financial Holdings Inc. 287,000 4,693 Nippon Meat Packers Inc. 313,299 4,664 THK Co. Ltd. 205,800 4,613 Toho Gas Co. Ltd. 847,000 4,602 Hachijuni Bank Ltd. 808,600 4,595 Toyo Seikan Group Holdings Ltd. 282,300 4,581 Nabtesco Corp. 197,400 4,556 MediPal Holdings Corp. 295,200 4,520 Fuji Electric Co. Ltd. 1,005,000 4,493 Mitsubishi UFJ Lease & Finance Co. Ltd. 914,200 4,488 Benesse Holdings Inc. 116,400 4,452 Yokohama Rubber Co. Ltd. 464,000 4,364 Nisshin Seifun Group Inc. 397,040 4,361 Takashimaya Co. Ltd. 464,860 4,351 Shimadzu Corp. 489,000 4,345 Nagoya Railroad Co. Ltd. 1,440,000 4,326 Hiroshima Bank Ltd. 1,035,000 4,321 Miraca Holdings Inc. 98,400 4,311 Daicel Corp. 523,000 4,288 Amada Co. Ltd. 609,000 4,285 Hokuhoku Financial Group Inc. 2,227,000 4,270 Mitsubishi Gas Chemical Co. Inc. 752,000 4,239 Seven Bank Ltd. 1,078,800 4,234 Hokuriku Electric Power Co. 326,300 4,231 SBI Holdings Inc. 349,520 4,212 Gunma Bank Ltd. 774,000 4,210 Aeon Mall Co. Ltd. 163,420 4,187 Kurita Water Industries Ltd. 192,700 4,184 ^ ANA Holdings Inc. 1,931,317 4,171 Dainippon Sumitomo Pharma Co. Ltd. 262,600 4,169 AEON Financial Service Co. Ltd. 183,210 4,134 TonenGeneral Sekiyu KK 467,000 4,121 Keisei Electric Railway Co. Ltd. 473,000 4,100 Ibiden Co. Ltd. 206,600 4,076 Keihan Electric Railway Co. Ltd. 1,017,000 4,059 Taiyo Nippon Sanso Corp. 516,000 4,059 Air Water Inc. 293,805 4,055 Chugoku Bank Ltd. 303,855 4,049 Hitachi Metals Ltd. 283,234 4,035 MISUMI Group Inc. 144,700 4,009 Sumitomo Rubber Industries Ltd. 314,400 3,999 Teijin Ltd. 1,593,000 3,947 Toho Co. Ltd. 196,400 3,936 Citizen Holdings Co. Ltd. 522,900 3,931 Iida Group Holdings Co. Ltd. 283,000 3,919 Sumitomo Heavy Industries Ltd. 959,000 3,900 Nissan Chemical Industries Ltd. 259,500 3,885 Shimamura Co. Ltd. 44,700 3,868 Sankyo Co. Ltd. 91,900 3,868 Tosoh Corp. 992,000 3,821 Showa Denko KK 2,688,000 3,805 Kakaku.com Inc. 233,700 3,799 Sawai Pharmaceutical Co. Ltd. 62,000 3,799 Nippon Electric Glass Co. Ltd. 736,500 3,794 Otsuka Corp. 29,060 3,790 Nomura Real Estate Holdings Inc. 197,871 3,789 Ryohin Keikaku Co. Ltd. 39,200 3,780 Mitsui Chemicals Inc. 1,535,000 3,758 Kamigumi Co. Ltd. 386,000 3,750 Marui Group Co. Ltd. 436,300 3,743 Konami Corp. 160,100 3,694 Obic Co. Ltd. 116,500 3,676 Yamaguchi Financial Group Inc. 406,000 3,661 DIC Corp. 1,392,000 3,653 Yamaha Corp. 283,900 3,651 Nippon Kayaku Co. Ltd. 320,000 3,597 Mitsubishi Logistics Corp. 257,000 3,571 Sojitz Corp. 2,082,700 3,551 ^ Sanrio Co. Ltd. 104,300 3,521 Ube Industries Ltd. 1,902,000 3,503 Alps Electric Co. Ltd. 293,000 3,488 Hitachi Construction Machinery Co. Ltd. 181,300 3,484 COMSYS Holdings Corp. 222,400 3,482 Nippon Paper Industries Co. Ltd. 184,000 3,469 * Shikoku Electric Power Co. Inc. 254,900 3,456 Idemitsu Kosan Co. Ltd. 166,336 3,422 GS Yuasa Corp. 643,000 3,407 Kaneka Corp. 561,000 3,395 Koito Manufacturing Co. Ltd. 198,712 3,370 ^ Dena Co. Ltd. 181,711 3,282 Dowa Holdings Co. Ltd. 393,000 3,279 Nippon Shokubai Co. Ltd. 273,000 3,232 Chiyoda Corp. 250,000 3,226 Coca-Cola East Japan Co. Ltd. 128,200 3,224 NOK Corp. 197,900 3,220 Sugi Holdings Co. Ltd. 71,400 3,175 Park24 Co. Ltd. 167,000 3,173 Zeon Corp. 345,000 3,119 * NTN Corp. 917,000 3,103 77 Bank Ltd. 687,000 3,086 Haseko Corp. 484,500 3,030 Advantest Corp. 279,900 3,027 Mabuchi Motor Co. Ltd. 44,700 2,931 Rohto Pharmaceutical Co. Ltd. 165,400 2,921 Nishi-Nippon City Bank Ltd. 1,296,000 2,913 Furukawa Electric Co. Ltd. 1,168,000 2,906 * Hokkaido Electric Power Co. Inc. 340,200 2,867 Tokai Tokyo Financial Holdings Inc. 340,900 2,859 Hakuhodo DY Holdings Inc. 410,300 2,858 Maruichi Steel Tube Ltd. 110,000 2,847 Showa Shell Sekiyu KK 317,100 2,831 Kobayashi Pharmaceutical Co. Ltd. 49,000 2,826 Sumitomo Osaka Cement Co. Ltd. 682,000 2,818 Ushio Inc. 216,900 2,802 Azbil Corp. 112,600 2,784 Denki Kagaku Kogyo KK 812,000 2,782 Japan Steel Works Ltd. 615,513 2,764 Mitsui Engineering & Shipbuilding Co. Ltd. 1,308,000 2,761 Yamazaki Baking Co. Ltd. 232,000 2,743 Kawasaki Kisen Kaisha Ltd. 1,266,000 2,735 Hoshizaki Electric Co. Ltd. 72,400 2,734 Square Enix Holdings Co. Ltd. 132,500 2,727 Sundrug Co. Ltd. 59,600 2,724 Pigeon Corp. 60,400 2,721 Tsumura & Co. 112,200 2,696 Fujikura Ltd. 582,000 2,656 Daido Steel Co. Ltd. 525,000 2,625 Glory Ltd. 95,700 2,624 Disco Corp. 42,000 2,614 NHK Spring Co. Ltd. 278,400 2,589 Hitachi High-Technologies Corp. 111,051 2,587 Seino Holdings Co. Ltd. 269,000 2,566 Lion Corp. 430,000 2,545 Takara Holdings Inc. 329,000 2,505 Oracle Corp. Japan 55,100 2,498 Nagase & Co. Ltd. 202,000 2,494 Kewpie Corp. 180,900 2,490 Sapporo Holdings Ltd. 632,000 2,482 Hitachi Chemical Co. Ltd. 182,000 2,476 Taiyo Yuden Co. Ltd. 197,900 2,441 Anritsu Corp. 212,668 2,441 Toyobo Co. Ltd. 1,557,000 2,440 *,^ Acom Co. Ltd. 754,500 2,411 Ezaki Glico Co. Ltd. 179,000 2,374 Sotetsu Holdings Inc. 648,000 2,374 Calbee Inc. 100,353 2,365 Aoyama Trading Co. Ltd. 89,900 2,360 Tsuruha Holdings Inc. 23,800 2,345 Toyoda Gosei Co. Ltd. 122,400 2,343 Nisshinbo Holdings Inc. 274,000 2,341 DMG Mori Seiki Co. Ltd. 184,800 2,337 OKUMA Corp. 289,000 2,329 Sohgo Security Services Co. Ltd. 110,700 2,317 UNY Group Holdings Co. Ltd. 389,700 2,315 Yamato Kogyo Co. Ltd. 72,300 2,267 * Nippon Sheet Glass Co. Ltd. 1,580,000 2,252 Ito En Ltd. 100,200 2,241 Shiga Bank Ltd. 412,000 2,236 Kaken Pharmaceutical Co. Ltd. 141,000 2,229 Juroku Bank Ltd. 636,000 2,218 Okasan Securities Group Inc. 261,516 2,203 Sumitomo Forestry Co. Ltd. 218,400 2,192 Century Tokyo Leasing Corp. 77,600 2,176 Daishi Bank Ltd. 592,000 2,172 Rengo Co. Ltd. 404,000 2,164 Mitsui Mining & Smelting Co. Ltd. 933,000 2,154 Nissan Shatai Co. Ltd. 127,467 2,138 Wacoal Holdings Corp. 209,000 2,134 Nichirei Corp. 504,000 2,127 SCSK Corp. 75,400 2,033 SKY Perfect JSAT Holdings Inc. 377,200 2,022 Nishi-Nippon Railroad Co. Ltd. 534,000 2,018 K's Holdings Corp. 72,200 2,003 Hikari Tsushin Inc. 23,500 1,985 Awa Bank Ltd. 373,000 1,984 Cosmo Oil Co. Ltd. 1,083,000 1,958 House Foods Group Inc. 117,300 1,948 Kose Corp. 58,900 1,937 North Pacific Bank Ltd. 477,500 1,935 Matsumotokiyoshi Holdings Co. Ltd. 60,400 1,927 Kagome Co. Ltd. 113,100 1,917 Hitachi Capital Corp. 89,300 1,907 Coca-Cola West Co. Ltd. 108,700 1,899 Hyakugo Bank Ltd. 458,000 1,881 San-In Godo Bank Ltd. 278,000 1,880 Mochida Pharmaceutical Co. Ltd. 25,900 1,855 KYORIN Holdings Inc. 95,700 1,824 Matsui Securities Co. Ltd. 177,800 1,805 Fukuyama Transporting Co. Ltd. 300,000 1,801 Itochu Techno-Solutions Corp. 42,400 1,791 Shimachu Co. Ltd. 82,200 1,789 Autobacs Seven Co. Ltd. 115,500 1,781 Izumi Co. Ltd. 60,000 1,774 ^ Gree Inc. 158,700 1,754 Nexon Co. Ltd. 207,700 1,744 Dainippon Screen Manufacturing Co. Ltd. 377,000 1,741 Kinden Corp. 178,900 1,731 Hokkoku Bank Ltd. 493,000 1,725 Musashino Bank Ltd. 51,900 1,720 Japan Airport Terminal Co. Ltd. 66,300 1,719 Kagoshima Bank Ltd. 270,000 1,711 Fuji Media Holdings Inc. 92,600 1,699 Lintec Corp. 88,800 1,693 Jafco Co. Ltd. 37,700 1,689 Higo Bank Ltd. 317,000 1,689 NTT Urban Development Corp. 179,300 1,688 Exedy Corp. 59,500 1,664 Keiyo Bank Ltd. 380,000 1,618 * Aiful Corp. 528,500 1,614 H2O Retailing Corp. 202,000 1,611 Onward Holdings Co. Ltd. 230,000 1,592 Start Today Co. Ltd. 62,200 1,591 Capcom Co. Ltd. 83,900 1,591 ABC-Mart Inc. 36,100 1,566 Takata Corp. 61,600 1,545 Nanto Bank Ltd. 406,000 1,531 Pola Orbis Holdings Inc. 38,200 1,524 Senshu Ikeda Holdings Inc. 332,800 1,518 ^ Nipro Corp. 168,200 1,511 Toda Corp. 458,000 1,503 Temp Holdings Co. Ltd. 56,400 1,495 Hyakujushi Bank Ltd. 426,000 1,460 KYB Co. Ltd. 329,000 1,389 Tokai Rika Co. Ltd. 81,900 1,376 Sumco Corp. 176,460 1,367 Nippo Corp. 99,000 1,366 Canon Marketing Japan Inc. 97,800 1,342 Hitachi Transport System Ltd. 80,900 1,316 Shochiku Co. Ltd. 154,000 1,314 Maeda Road Construction Co. Ltd. 94,000 1,309 Komeri Co. Ltd. 47,200 1,288 Cosmos Pharmaceutical Corp. 11,000 1,284 Toshiba TEC Corp. 224,000 1,276 Nippon Television Holdings Inc. 76,600 1,251 TS Tech Co. Ltd. 40,700 1,232 Japan Petroleum Exploration Co. 36,800 1,225 FP Corp. 37,800 1,201 Nisshin Steel Holdings Co. Ltd. 139,200 1,192 Kissei Pharmaceutical Co. Ltd. 46,600 1,155 Calsonic Kansei Corp. 249,000 1,155 Resorttrust Inc. 74,500 1,154 Asatsu-DK Inc. 52,500 1,082 PanaHome Corp. 157,000 1,079 ^ Toyota Boshoku Corp. 101,100 1,022 Kandenko Co. Ltd. 189,000 957 *,^ Orient Corp. 469,400 944 Heiwa Corp. 54,200 928 Shinko Electric Industries Co. Ltd. 118,500 853 Toppan Forms Co. Ltd. 85,600 796 Sumitomo Real Estate Sales Co. Ltd. 24,700 779 Tokyo Broadcasting System Holdings Inc. 63,300 731 Tokai Rubber Industries Ltd. 68,300 699 NS Solutions Corp. 30,800 698 Mitsubishi Shokuhin Co. Ltd. 26,300 595 TV Asahi Corp. 7,900 143 Netherlands (2.8%) Unilever NV 2,576,850 105,998 * ING Groep NV 6,393,931 90,933 Koninklijke Philips NV 1,480,976 52,100 ASML Holding NV 548,399 51,047 Unibail-Rodamco SE 161,372 41,881 Heineken NV 476,811 33,180 Akzo Nobel NV 389,357 31,756 * Koninklijke Ahold NV 1,561,925 31,370 Aegon NV 3,161,480 29,121 ArcelorMittal 1,655,934 26,725 Reed Elsevier NV 1,066,019 23,065 Koninklijke DSM NV 292,840 20,085 * Koninklijke KPN NV 5,087,617 17,960 * CNH Industrial NV 1,493,576 17,190 ^ Gemalto NV 134,498 15,677 Wolters Kluwer NV 473,772 13,356 Ziggo NV 238,368 10,586 Randstad Holding NV 172,119 10,074 Heineken Holding NV 153,130 9,888 TNT Express NV 840,436 8,246 Fugro NV 128,252 7,880 Koninklijke Boskalis Westminster NV 114,973 6,328 * OCI 131,431 5,961 Koninklijke Vopak NV 102,965 5,747 * SBM Offshore NV 306,493 5,577 Corio NV 120,364 5,498 New Zealand (0.2%) Fletcher Building Ltd. 1,147,726 9,494 Telecom Corp. of New Zealand Ltd. 2,940,330 6,235 Auckland International Airport Ltd. 1,772,104 5,863 Ryman Healthcare Ltd. 597,410 4,542 SKY Network Television Ltd. 723,950 3,931 * Xero Ltd. 111,501 3,820 SKYCITY Entertainment Group Ltd. 1,080,263 3,687 Fisher & Paykel Healthcare Corp. Ltd. 876,208 3,232 Contact Energy Ltd. 642,152 2,966 Kiwi Income Property Trust 1,672,112 1,618 Air New Zealand Ltd. 728,409 1,294 Vector Ltd. 567,583 1,199 Warehouse Group Ltd. 161,764 452 Norway (0.8%) Statoil ASA 1,580,616 44,597 DNB ASA 1,771,732 30,786 Telenor ASA 1,005,313 22,250 Seadrill Ltd. 588,613 20,723 Yara International ASA 263,032 11,651 Orkla ASA 1,273,472 10,857 Norsk Hydro ASA 2,152,884 10,719 Subsea 7 SA 480,481 8,917 Schibsted ASA 139,757 8,664 Gjensidige Forsikring ASA 292,495 5,939 Aker Solutions ASA 260,418 4,053 Portugal (0.2%) EDP - Energias de Portugal SA 2,770,477 12,862 Galp Energia SGPS SA 490,307 8,464 Jeronimo Martins SGPS SA 398,153 6,681 * Banco Espirito Santo SA 3,298,403 6,177 ^ Portugal Telecom SGPS SA 842,435 3,586 EDP Renovaveis SA 348,980 2,323 Singapore (1.4%) DBS Group Holdings Ltd. 2,883,123 37,146 Singapore Telecommunications Ltd. 12,134,290 35,271 Oversea-Chinese Banking Corp. Ltd. 4,493,300 33,970 United Overseas Bank Ltd. 1,966,504 33,921 Keppel Corp. Ltd. 2,386,904 20,708 Genting Singapore plc 10,365,000 11,023 Global Logistic Properties Ltd. 5,120,400 10,806 CapitaLand Ltd. 4,367,841 10,060 Wilmar International Ltd. 3,622,000 9,980 ^ Singapore Press Holdings Ltd. 2,756,250 9,211 City Developments Ltd. 1,032,000 8,305 Singapore Technologies Engineering Ltd. 2,659,906 8,093 Singapore Exchange Ltd. 1,444,000 7,980 Singapore Airlines Ltd. 884,854 7,372 Sembcorp Industries Ltd. 1,578,660 6,906 CapitaMall Trust 4,271,000 6,426 Noble Group Ltd. 6,564,758 6,206 Jardine Cycle & Carriage Ltd. 165,037 5,957 Ascendas REIT 3,241,300 5,834 Hutchison Port Holdings Trust 8,967,251 5,830 ComfortDelGro Corp. Ltd. 3,595,184 5,687 Golden Agri-Resources Ltd. 11,310,020 5,175 Sembcorp Marine Ltd. 1,518,600 4,896 ^ Olam International Ltd. 2,525,800 4,473 Suntec REIT 3,383,000 4,472 UOL Group Ltd. 843,750 4,208 CapitaCommercial Trust 3,223,000 3,816 StarHub Ltd. 1,125,000 3,764 Keppel Land Ltd. 1,372,839 3,675 CapitaMalls Asia Ltd. 2,239,000 3,192 Yangzijiang Shipbuilding Holdings Ltd. 3,414,000 2,938 Singapore Post Ltd. 2,161,000 2,338 Venture Corp. Ltd. 332,000 1,971 SIA Engineering Co. Ltd. 482,000 1,856 Wing Tai Holdings Ltd. 951,000 1,387 Yanlord Land Group Ltd. 1,579,000 1,346 M1 Ltd. 417,000 1,152 ^ SMRT Corp. Ltd. 1,182,000 959 *,^ Neptune Orient Lines Ltd. 1,130,000 895 ^ Cosco Corp. Singapore Ltd. 1,546,000 881 Indofood Agri Resources Ltd. 821,000 637 South Korea (4.0%) Samsung Electronics Co. Ltd. 113,238 143,152 Samsung Electronics Co. Ltd. GDR 122,525 77,253 Hyundai Motor Co. 255,198 60,342 POSCO 120,186 33,555 Hyundai Mobis 112,013 33,234 NAVER Corp. 45,098 32,952 * SK Hynix Inc. 873,590 29,642 Kia Motors Corp. 440,225 24,601 Shinhan Financial Group Co. Ltd. 432,712 19,146 Hana Financial Group Inc. 479,430 17,575 LG Chem Ltd. 71,688 17,154 Samsung Life Insurance Co. Ltd. 161,962 15,308 KT&G Corp. 192,629 14,508 Samsung Fire & Marine Insurance Co. Ltd. 64,162 14,452 Hyundai Heavy Industries Co. Ltd. 72,166 14,356 * Shinhan Financial Group Co. Ltd. ADR 311,008 13,669 SK Innovation Co. Ltd. 103,711 11,931 Samsung C&T Corp. 204,886 11,912 KB Financial Group Inc. 336,273 11,799 Korea Electric Power Corp. 336,765 11,560 LG Electronics Inc. 175,336 10,718 KB Financial Group Inc. ADR 300,958 10,579 SK Telecom Co. Ltd. ADR 458,140 10,340 * LG Display Co. Ltd. 363,030 9,128 Samsung SDI Co. Ltd. 58,110 8,824 Samsung Heavy Industries Co. Ltd. 290,920 8,746 E-Mart Co. Ltd. 36,972 8,489 LG Corp. 148,529 8,096 SK Holdings Co. Ltd. 43,973 7,986 Hankook Tire Co. Ltd. 131,662 7,492 Hyundai Steel Co. 111,662 7,243 Woori Finance Holdings Co. Ltd. 593,650 6,775 Samsung Electro-Mechanics Co. Ltd. 102,595 6,704 LG Household & Health Care Ltd. 15,371 6,645 Coway Co. Ltd. 92,323 6,471 Amorepacific Corp. 5,461 6,465 Lotte Shopping Co. Ltd. 20,463 6,446 Hyundai Engineering & Construction Co. Ltd. 119,149 6,286 Korea Zinc Co. Ltd. 19,087 5,968 Hyundai Glovis Co. Ltd. 25,390 5,774 Kangwon Land Inc. 191,920 5,599 BS Financial Group Inc. 386,610 5,485 Cheil Industries Inc. 77,754 5,249 NCSoft Corp. 25,551 5,245 OCI Co. Ltd. 31,233 5,225 SK C&C Co. Ltd. 35,117 4,944 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 160,390 4,843 S-Oil Corp. 82,648 4,796 Orion Corp. 6,053 4,667 Celltrion Inc. 109,371 4,531 KCC Corp. 8,637 4,434 Hyundai Department Store Co. Ltd. 32,798 4,382 Industrial Bank of Korea 336,530 4,280 Lotte Chemical Corp. 23,240 4,124 Samsung Securities Co. Ltd. 112,062 4,122 Dongbu Insurance Co. Ltd. 78,937 4,096 GS Holdings 87,385 3,966 Samsung Techwin Co. Ltd. 69,839 3,810 Hyundai Wia Corp. 23,600 3,804 * Cheil Worldwide Inc. 168,390 3,799 Samsung Engineering Co. Ltd. 53,164 3,587 Daelim Industrial Co. Ltd. 43,422 3,542 CJ CheilJedang Corp. 13,091 3,537 LG Uplus Corp. 354,060 3,478 * KT Corp. ADR 237,080 3,293 * Korea Electric Power Corp. ADR 177,871 3,054 CJ Corp. 22,321 2,859 Hyundai Development Co-Engineering & Construction 97,910 2,769 S-1 Corp. 32,549 2,726 Hyosung Corp. 36,786 2,661 * Doosan Infracore Co. Ltd. 205,400 2,654 Korea Gas Corp. 44,359 2,601 DGB Financial Group Inc. 175,010 2,537 Hyundai Marine & Fire Insurance Co. Ltd. 87,210 2,520 SK Telecom Co. Ltd. 12,187 2,473 Hanwha Corp. 81,320 2,458 Mando Corp. 19,009 2,419 * Daewoo Engineering & Construction Co. Ltd. 317,050 2,373 AMOREPACIFIC Group 4,868 2,344 Halla Visteon Climate Control Corp. 51,050 2,338 Daewoo International Corp. 62,870 2,293 Korea Investment Holdings Co. Ltd. 66,110 2,292 Daewoo Securities Co. Ltd. 291,910 2,256 Yuhan Corp. 13,198 2,256 Shinsegae Co. Ltd. 10,194 2,215 Samsung Card Co. Ltd. 67,340 2,194 KT Corp. 77,740 2,164 Doosan Heavy Industries & Construction Co. Ltd. 65,100 2,158 Hanwha Life Insurance Co. Ltd. 328,510 2,157 Kumho Petro chemical Co. Ltd. 25,401 2,104 Lotte Confectionery Co. Ltd. 1,208 2,069 Hanwha Chemical Corp. 107,090 1,953 Hyundai Mipo Dockyard 13,247 1,937 LS Corp. 26,174 1,880 * NHN Entertainment Corp. 20,668 1,870 SK Networks Co. Ltd. 209,060 1,861 GS Engineering & Construction Corp. 53,340 1,820 Mirae Asset Securities Co. Ltd. 44,574 1,739 * CJ Korea Express Co. Ltd. 16,312 1,735 Doosan Corp. 12,889 1,678 Daum Communications Corp. 21,528 1,583 * Korean Air Lines Co. Ltd. 43,262 1,574 Woori Investment & Securities Co. Ltd. 181,900 1,514 LG Hausys Ltd. 8,964 1,344 NongShim Co. Ltd. 4,525 1,271 Hyundai Securities Co. Ltd. 205,980 1,254 Lotte Chilsung Beverage Co. Ltd. 824 1,156 Samsung Fine Chemicals Co. Ltd. 23,855 1,099 * Hyundai Merchant Marine Co. Ltd. 108,990 1,059 Hite Jinro Co. Ltd. 43,210 956 KEPCO Engineering & Construction Co. Inc. 15,437 954 SKC Co. Ltd. 30,290 883 * Hanjin Shipping Co. Ltd. 116,350 705 Dongkuk Steel Mill Co. Ltd. 58,440 687 Hyundai Hysco Co. Ltd. 11,634 604 Daishin Securities Co. Ltd. Preference Shares 39,791 213 Hyundai Securities Co. Ltd. Preference Shares 19,225 113 Spain (3.3%) * Banco Santander SA 19,129,832 182,617 Banco Bilbao Vizcaya Argentaria SA 9,577,362 115,161 Telefonica SA 6,671,999 105,730 Iberdrola SA 8,038,141 56,247 Inditex SA 350,581 52,598 Repsol SA 1,491,156 38,083 Amadeus IT Holding SA 646,540 26,867 Abertis Infraestructuras SA 825,851 18,875 * CaixaBank SA 2,836,934 18,262 * Banco Popular Espanol SA 2,403,170 18,172 Banco de Sabadell SA 5,742,811 17,754 * Bankia SA 7,626,609 16,117 Red Electrica Corp. SA 184,658 15,016 Grifols SA 266,767 14,620 Gas Natural SDG SA 519,322 14,610 Ferrovial SA 670,298 14,531 * ACS Actividades de Construccion y Servicios SA 297,164 11,684 Enagas SA 342,036 10,405 Distribuidora Internacional de Alimentacion SA 987,718 9,032 Bankinter SA 1,096,654 8,830 Mapfre SA 1,767,498 7,458 Endesa SA 141,820 5,106 Zardoya Otis SA 244,283 4,163 Acciona SA 42,103 3,650 * Mediaset Espana Comunicacion SA 265,778 3,098 Corp Financiera Alba SA 28,829 1,721 * Acerinox SA 97,274 1,564 * Banco Bilbao Vizcaya Argentaria SA Rights Exp. 04/14/2014 3,322,019 778 Sweden (3.0%) Nordea Bank AB 5,218,073 74,021 Hennes & Mauritz AB Class B 1,563,430 66,681 Telefonaktiebolaget LM Ericsson Class B 4,911,770 65,510 Swedbank AB Class A 1,762,925 47,327 ^ Volvo AB Class B 2,532,847 40,263 ^ Svenska Handelsbanken AB Class A 790,540 39,726 Skandinaviska Enskilda Banken AB Class A 2,412,047 33,135 Atlas Copco AB Class A 1,035,714 29,900 Svenska Cellulosa AB SCA Class B 965,307 28,429 Assa Abloy AB Class B 520,408 27,720 TeliaSonera AB 3,604,017 27,219 Investor AB Class B 745,416 27,001 Sandvik AB 1,797,682 25,427 ^ SKF AB 698,027 17,873 Atlas Copco AB Class B 613,667 16,809 Scania AB Class B 512,863 15,094 Hexagon AB Class B 428,270 14,560 Skanska AB Class B 610,453 14,390 Alfa Laval AB 526,278 14,256 Investment AB Kinnevik 348,223 12,864 Swedish Match AB 340,021 11,131 Getinge AB 312,491 8,823 ^ Electrolux AB Class B 384,535 8,419 Elekta AB Class B 611,808 8,145 Boliden AB 482,005 7,340 * Lundin Petroleum AB 344,740 7,097 * Tele2 AB 503,692 6,254 Securitas AB Class B 536,467 6,213 Industrivarden AB Class A 254,625 5,328 Husqvarna AB 674,587 4,710 Modern Times Group AB Class B 98,087 4,580 Industrivarden AB 194,980 3,780 ^ Ratos AB 384,478 3,567 Holmen AB 92,180 3,383 Melker Schorling AB 8,852 462 SSAB AB Class A 50,190 388 Switzerland (8.7%) Nestle SA 5,279,694 397,401 Roche Holding AG 1,163,293 349,876 Novartis AG 3,855,629 327,373 UBS AG 5,838,216 120,812 ABB Ltd. 3,832,448 98,996 Credit Suisse Group AG 2,642,634 85,537 * Cie Financiere Richemont SA 823,980 78,721 Zurich Insurance Group AG 243,672 74,835 Syngenta AG 151,303 57,438 Swiss Re AG 611,596 56,765 Swatch Group AG (Bearer) 50,389 31,611 Holcim Ltd. 377,050 31,250 Adecco SA 290,048 24,140 Transocean Ltd. 575,612 23,732 Givaudan SA 15,176 23,473 Swisscom AG 37,734 23,183 SGS SA 8,428 20,786 Geberit AG 62,255 20,400 Julius Baer Group Ltd. 372,599 16,547 Actelion Ltd. 170,826 16,189 Sonova Holding AG 110,112 16,109 Sika AG 3,336 13,646 Aryzta AG 137,675 12,174 Swiss Life Holding AG 48,182 11,849 Kuehne & Nagel International AG 83,431 11,676 Schindler Holding AG 75,184 11,084 Lindt & Spruengli AG 169 9,954 Baloise Holding AG 78,560 9,889 Lonza Group AG 89,505 9,132 Swatch Group AG (Registered) 74,917 8,688 Clariant AG 431,770 8,396 Partners Group Holding AG 29,668 8,333 Galenica AG 8,069 7,809 Swiss Prime Site AG 91,132 7,750 Lindt & Spruengli AG 1,558 7,727 PSP Swiss Property AG 70,592 6,635 Schindler Holding AG (Registered) 38,646 5,676 GAM Holding AG 293,892 5,305 Sulzer AG 38,391 5,283 EMS-Chemie Holding AG 11,008 4,160 Pargesa Holding SA 46,829 4,056 Barry Callebaut AG 2,971 4,007 DKSH Holding AG 39,889 3,174 Banque Cantonale Vaudoise 4,689 2,737 United Kingdom (19.8%) HSBC Holdings plc 31,175,626 315,669 BP plc 30,558,747 245,544 Royal Dutch Shell plc Class A 6,393,141 233,594 GlaxoSmithKline plc 8,049,540 214,646 British American Tobacco plc 3,128,633 174,535 * Vodafone Group plc 43,985,527 161,751 Royal Dutch Shell plc Class B 4,060,704 158,533 AstraZeneca plc 2,065,386 133,894 Diageo plc 4,162,720 129,292 Rio Tinto plc 2,061,052 114,941 * Lloyds Banking Group plc 88,311,537 110,481 BHP Billiton plc 3,489,073 107,739 BG Group plc 5,634,799 105,199 Barclays plc 26,556,722 103,346 Prudential plc 4,224,728 89,457 Reckitt Benckiser Group plc 1,065,711 86,968 Unilever plc 1,997,477 85,432 National Grid plc 6,175,462 84,862 BT Group plc 13,036,451 82,909 Glencore Xstrata plc 15,889,231 81,962 SABMiller plc 1,565,197 78,264 Standard Chartered plc 3,273,262 68,447 Tesco plc 13,302,281 65,609 Imperial Tobacco Group plc 1,595,083 64,502 Rolls-Royce Holdings plc 3,088,400 55,287 Anglo American plc London Shares 2,153,990 55,045 Shire plc 971,052 48,073 Centrica plc 8,401,261 46,220 WPP plc 2,230,761 46,093 Compass Group plc 2,968,956 45,333 ARM Holdings plc 2,302,440 38,885 SSE plc 1,583,135 38,778 Aviva plc 4,848,574 38,686 BAE Systems plc 5,298,201 36,807 Legal & General Group plc 9,704,266 33,132 Experian plc 1,672,129 30,175 Reed Elsevier plc 1,930,602 29,503 Kingfisher plc 3,921,705 27,573 Next plc 246,400 27,117 Old Mutual plc 8,063,925 27,071 Associated British Foods plc 578,153 26,828 Wolseley plc 436,431 24,867 Standard Life plc 3,887,794 24,494 British Sky Broadcasting Group plc 1,596,589 24,290 Pearson plc 1,347,258 23,919 CRH plc 828,853 23,193 Land Securities Group plc 1,320,450 22,505 Smith & Nephew plc 1,481,132 22,495 Whitbread plc 298,511 20,720 Marks & Spencer Group plc 2,692,617 20,270 ITV plc 6,233,101 19,915 Capita plc 1,086,556 19,868 Tullow Oil plc 1,501,262 18,761 Johnson Matthey plc 339,240 18,522 British Land Co. plc 1,681,569 18,348 * Royal Bank of Scotland Group plc 3,474,872 18,028 Burberry Group plc 754,326 17,538 GKN plc 2,690,346 17,530 United Utilities Group plc 1,131,479 14,884 Weir Group plc 351,000 14,846 Bunzl plc 548,392 14,622 InterContinental Hotels Group plc 429,013 13,810 Smiths Group plc 648,990 13,790 Intertek Group plc 265,507 13,632 Ashtead Group plc 831,348 13,203 Babcock International Group plc 581,278 13,054 Sage Group plc 1,869,407 13,039 Travis Perkins plc 407,744 12,839 WM Morrison Supermarkets plc 3,548,472 12,618 J Sainsbury plc 2,311,985 12,192 Severn Trent plc 390,464 11,881 * International Consolidated Airlines Group SA (London Shares) 1,687,399 11,740 St. James's Place plc 837,436 11,540 Carnival plc 301,845 11,532 Randgold Resources Ltd. 151,993 11,409 Persimmon plc 499,231 11,214 Hammerson plc 1,207,565 11,164 Barratt Developments plc 1,610,397 11,100 Resolution Ltd. 2,199,251 10,957 * IMI plc 440,108 10,710 Mondi plc 606,551 10,629 Rexam plc 1,304,054 10,597 Meggitt plc 1,317,082 10,563 3i Group plc 1,587,714 10,544 Petrofac Ltd. 436,589 10,480 Taylor Wimpey plc 5,330,556 10,478 Aberdeen Asset Management plc 1,599,354 10,424 G4S plc 2,568,380 10,363 CRH plc 368,602 10,321 easyJet plc 357,520 10,232 Aggreko plc 408,221 10,227 London Stock Exchange Group plc 304,804 10,019 Direct Line Insurance Group plc 2,477,423 9,814 Croda International plc 223,143 9,490 AMEC plc 491,721 9,209 Hargreaves Lansdown plc 377,378 9,180 Berkeley Group Holdings plc 207,904 9,096 RSA Insurance Group plc 6,055,514 9,055 * Melrose Industries plc 1,820,818 9,024 Cobham plc 1,785,337 8,913 Informa plc 992,457 8,753 Tate & Lyle plc 764,195 8,511 Schroders plc (Voting Shares) 193,961 8,412 Inmarsat plc 683,697 8,288 Drax Group plc 646,397 8,265 Antofagasta plc 587,454 8,196 Coca-Cola HBC AG 325,996 8,128 William Hill plc 1,408,738 8,015 Admiral Group plc 324,521 7,727 John Wood Group plc 583,755 7,473 Investec plc 888,705 7,194 Segro plc 1,228,016 6,804 Daily Mail & General Trust plc 445,903 6,463 TUI Travel plc 852,788 6,232 Rentokil Initial plc 2,986,716 6,136 Serco Group plc 819,378 5,760 ICAP plc 887,155 5,591 Intu Properties plc 1,116,908 5,256 * Sports Direct International plc 345,948 4,915 Fresnillo plc 270,212 3,809 Polyus Gold International Ltd. 1,100,703 3,754 Ashmore Group plc 659,813 3,657 Polymetal International plc 349,300 3,619 * Lonmin plc 711,926 3,401 Schroders plc 73,553 2,475 Vedanta Resources plc 151,244 2,280 * RSA Insurance Group PLC-RTS Exp. 04/09/2014 2,270,817 1,268 * Intu Properties plc Rights Exp. 04/17/2014 319,116 505 Total Common Stocks (Cost $20,537,606) Coupon Temporary Cash Investments (1.3%) 1 Money Market Fund (1.2%) 2,3 Vanguard Market Liquidity Fund 0.122% 284,660,677 284,661 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 Fannie Mae Discount Notes 0.080% 4/23/14 100 100 4,5 Fannie Mae Discount Notes 0.080% 5/14/14 500 500 6 Federal Home Loan Bank Discount Notes 0.073% 5/2/14 500 500 5,6 Federal Home Loan Bank Discount Notes 0.120% 5/28/14 2,700 2,699 6 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 300 300 6 Federal Home Loan Bank Discount Notes 0.070% 6/4/14 8,000 7,999 5,6 Federal Home Loan Bank Discount Notes 0.077% 6/13/14 5,000 4,999 6 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 1,500 1,500 6 Federal Home Loan Bank Discount Notes 0.090% 7/16/14 500 500 Total Temporary Cash Investments (Cost $303,758) Total Investments (100.9%) (Cost $20,841,364) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $167,088,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $251,259,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $3,200,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. Tax-Managed International Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 48,243 23,780,254 38,145 Temporary Cash Investments 284,661 19,097 — Futures Contracts—Assets 1 330 — — Forward Currency Contracts—Assets — 266 — Forward Currency Contracts—Liabilities — (231) — Total 333,234 23,799,386 38,145 1 Represents variation margin on the last day of the reporting period. Tax-Managed International Fund D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Tax-Managed International Fund At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Topix Index June 2014 200 23,363 1,084 FTSE 100 Index June 2014 119 12,982 116 Dow Jones EURO STOXX 50 Index June 2014 301 12,860 381 S&P ASX 200 Index June 2014 101 12,621 157 1,738 Unrealized appreciation (depreciation) on open FTSE 100 Index and Dow Jones EURO STOXX 50 Index futures contracts are required to be treated as realized gain (loss) for tax purposes. At March 31, 2014, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/17/14 JPY 2,291,639 USD 22,429 (217) UBS AG 6/24/14 AUD 13,488 USD 12,170 266 UBS AG 6/25/14 USD 2,983 EUR 2,171 (7) UBS AG 6/25/14 USD 3,133 GBP 1,884 (7) 35 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. E. At March 31, 2014, the cost of investment securities for tax purposes was $20,846,398,000. Net unrealized appreciation of investment securities for tax purposes was $3,324,002,000, consisting of unrealized gains of $3,981,916,000 on securities that had risen in value since their purchase and $657,914,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2014 VANGUARD TAX-MANAGED FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2014 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
